Exhibit 10.1

 

 

 

 

NNN L E A S E

 

 

 

ARDENWOOD RESEARCH CENTER

FREMONT, CALIFORNIA

 

 

 

 

LANDLORD:

 

LBA REALTY FUND III-COMPANY VII, LLC,

a Delaware limited liability company

 

 

 

 

 

TENANT:

 

CORIUM INTERNATIONAL, INC.,
a Delaware corporation

 

 

 

 





--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

ARTICLE 1 - LEASE SUMMARY AND PROPERTY SPECIFIC PROVISIONS


1 

ARTICLE 2 - LEASE


8 

ARTICLE 3 - PREMISES


8 

ARTICLE 4 - TERM AND POSSESSION


8 

ARTICLE 5 - RENT


9 

ARTICLE 6 - LETTER OF CREDIT


10 

ARTICLE 7 - OPERATING EXPENSES/UTILITIES/SERVICES


12 

ARTICLE 8 - MAINTENANCE AND REPAIR


12 

ARTICLE 9 - USE


13 

ARTICLE 10 - HAZARDOUS MATERIALS


13 

ARTICLE 11 - PARKING


14 

ARTICLE 12 - TENANT SIGNS


14 

ARTICLE 13 - ALTERATIONS


15 

ARTICLE 14 - TENANT’S INSURANCE


16 

ARTICLE 15 - LANDLORD’S INSURANCE


17 

ARTICLE 16 - INDEMNIFICATION AND EXCULPATION


17 

ARTICLE 17 - CASUALTY DAMAGE/DESTRUCTION


18 

ARTICLE 18 - CONDEMNATION


19 

ARTICLE 19 - WAIVER OF CLAIMS; WAIVER OF SUBROGATION


20 

ARTICLE 20 - ASSIGNMENT AND SUBLETTING


20 

ARTICLE 21 - SURRENDER AND HOLDING OVER


22 

ARTICLE 22 - DEFAULTS


22 

ARTICLE 23 - REMEDIES OF LANDLORD


23 

ARTICLE 24 - ENTRY BY LANDLORD


24 

ARTICLE 25 - LIMITATION ON LANDLORD’S LIABILITY


24 

ARTICLE 26 - SUBORDINATION


24 

ARTICLE 27 - ESTOPPEL CERTIFICATE


24 

ARTICLE 28 - RELOCATION OF PREMISES


24 

ARTICLE 29 - MORTGAGEE PROTECTION


25 

ARTICLE 30 - QUIET ENJOYMENT


25 

ARTICLE 31 - MISCELLANEOUS PROVISIONS


25 

 

 

 

 

 

EXHIBITS:

 

 

Exhibit A

Premises Floor Plan

 

Exhibit B

Site Plan

 

Exhibit C

Work Letter

 

Exhibit C-1

Landlord Work Letter

 

Exhibit D

Notice of Lease Term Dates

 

Exhibit E

Rules and Regulations

 

Exhibit F

Estoppel Certificate

 

Exhibit G

Environmental Questionnaire and Disclosure Statement

 

Exhibit H

Form Letter of Credit

 

 

 

 

 

 

 

RIDERS:

 

 

Rider No. 1

Extension Option

 

Rider No. 2

Fair Market Rental Rate

 

 

 



- i -

--------------------------------------------------------------------------------

 

 

THIS LEASE, entered into as of this 12th day of February, 2016 for reference
purposes (“Effective Date”), is by and between LBA REALTY FUND III-COMPANY VII,
LLC, a Delaware limited liability company, hereinafter referred to as
“Landlord”, and CORIUM INTERNATIONAL, INC., a Delaware corporation, hereinafter
referred to as “Tenant”.

 

ARTICLE 1 - LEASE SUMMARY AND PROPERTY SPECIFIC PROVISIONS

 

 

 

1.1          Landlord’s Address:

LBA REALTY FUND III-COMPANY VII, LLC

 

c/o LBA Realty

 

160 W. Santa Clara Street, Suite 950

 

San Jose, California  95113

 

Attn:  Regional Operations Manager  – Campus Drive, Fremont

 

Telephone:  [omitted]

 

Facsimile:  [omitted]

 

 

With copies to:

LBA Realty

 

3347 Michelson Drive, Suite 200

 

Irvine, California  92612

 

Attn:  SVP - Operations

 

Telephone:  [omitted]

 

E-mail:  [omitted]

 

 

For payment of Rent:

LBA REALTY FUND III-COMPANY VII, LLC

 

 

 

LBA Realty Fund III Co VII LLC

 

PO Box 745805

 

Los Angeles, CA  90074-5805

 

 

1.2         Tenant’s Address:

Corium International, Inc.

 

235 Constitution Drive

 

Menlo Park, CA 94025

 

Attn: Robert Breuil, CFO

 

Telephone:  [omitted]

 

E-mail:  [omitted]

 

 

Tenant Billing Address:

Corium International, Inc.

 

4558 50th St.

 

Grand Rapids, Michigan 49512

 

Attn:  Timothy Sweemer, Chief Accounting Officer

 

E-mail:  [omitted]

 

1.3Building:  The Building commonly known as 34781 Campus Drive, Fremont,
California.  The Building, together with all other buildings, improvements and
facilities, now or subsequently located upon the land (the “Site”) as shown on
the Site Plan attached hereto as Exhibit B (as such area may be expanded or
reduced from time to time) is referred to herein as the “Property”.  The
Property is commonly known as Ardenwood Research Center.    Landlord and Tenant
stipulate and agree that the Property contains 92,250 rentable square feet in
the aggregate and the Building contains 48,240 rentable square feet, for all
purposes of this Lease.

 

1.4Premises:  The entire Building, as outlined on the Premises Floor Plan
attached hereto as Exhibit A.  Landlord and Tenant stipulate and agree that the
Premises contains 48,240 rentable square feet, for all purposes of this Lease.

 

1.5City:  The City of Fremont, County of Alameda, State of California.

 

1.6Commencement Date:  The date for commencement of the Term, to be determined
pursuant to the Work Letter attached as Exhibit C hereto.  Estimated
Commencement Date:  August 1, 2016.

 

1.7Term:  One hundred twenty (120) months, plus any partial month at the
beginning of the Term, commencing on the Commencement Date and ending on the
last day of the one hundred twentieth (120th) full calendar month following the
Commencement Date (“Expiration Date”).

 

1.8Monthly Base Rent:

 

 

 

 

 

 

Months or Period

    

Monthly Base Rent

 

*1 – 12

 

$

72,360.00 

 

13 – 24

 

$

110,952.00 

 

25 – 36

 

$

114,328.80 

 

37 – 48

 

$

117,705.60 

 

49 – 60

 

$

121,082.40 

 

61 – 72

 

$

124,941.60 

 

73 – 84

 

$

128,800.80 

 

85 – 96

 

$

132,660.00 

 

97 – 108

 

$

136,519.20 

 

109 – 120

 

$

140,378.40 

 

 





-  1  -

--------------------------------------------------------------------------------

 

 

*Including any partial month at the beginning of the Term and measured from the
Commencement Date.

 

1.9Letter of Credit Amount:  $665,712.00.

 

1.10Permitted Use:  Administrative, office, research and development,
laboratory, and clean room manufacturing and ancillary related uses, subject to
the provisions set forth in this Lease and as permitted by law.

 

1.11Parking:  One hundred eighty-three (183) unreserved parking spaces, subject
to the terms of Article 11 of the Standard Lease Provisions.

 

1.12Brokers:  CBRE, Inc., representing Tenant, and Jones Lang LaSalle,
representing Landlord. 

 

1.13Interest Rate:  The lesser of:  (a) Ten percent (10%) or (b) the maximum
rate permitted by law in the State where the Property is located.

 

1.14Insurance Amounts:

 

a.Commercial General Liability Insurance: General liability of not less than One
Million Dollars ($1,000,000.00) per occurrence and Two Million Dollars
($2,000,000.00) in the aggregate.

 

b.Commercial Automobile Liability Insurance: Limit of liability of not less than
One Million Dollars ($1,000,000.00) per accident.

 

c.Worker’s Compensation and Employers Liability Insurance: With limits as
mandated pursuant to the laws in the State in which the Property is located, or
One Million Dollars ($1,000,000.00) per person and accident, whichever is
greater.

 

d.Umbrella Insurance:  Limits of not less than Three Million Dollars
($3,000,000.00) per occurrence.

 

e.Loss of Income, Extra Expense and Business Interruption Insurance: In such
amounts as will reimburse Tenant for 6 months of direct or indirect loss of
earnings attributable to the Premises location and for all perils commonly
insured against by prudent tenants or attributable to prevention of access to
the Premises, Tenant’s parking areas or to the Building as a result of such
perils.

 

1.15Tenant Improvements:  The improvements previously installed in the Premises,
if any, and the tenant improvements to be installed in the Premises by Tenant,
as described in the Work Letter attached hereto as Exhibit C (the “Work
Letter”), and the Landlord Work Letter attached hereto as Exhibit C-1 (the
“Landlord Work Letter”).  Landlord hereby grants to Tenant an allowance of up to
$50.00 per rentable square foot of the Premises (i.e. $2,412,000.00 based on the
Premises consisting of approximately 48,240 rentable square feet) (the
“Allowance”), to be applied as provided in the Work Letter. 

 

1.16Tenant’s Percentage:  100%, which is the ratio that the rentable square
footage of the Premises bears to the rentable square footage of the Building. 
Building Percentage of Property:  52.29%, which is the ratio that the rentable
square footage of the Building bears to the rentable square footage of all
buildings within the Property as of the date hereof (hereinafter, the “Building
Percentage”).  Accordingly, as more particularly provided in Section 1.18
hereof, Operating Expenses include the Building Percentage of all such items
which are common to the entire Property.

 

1.17Common Areas; Definitions; Tenant’s Rights.  During the Term, Tenant shall
have the non-exclusive right to use, in common with other tenants in the
Property, and subject to the Rules and Regulations referred to in Article 9 of
the Standard Lease Provisions, those portions of the Property (the “Common
Areas”) not leased or designated for lease to tenants that are provided for use
in common by Landlord, Tenant and any other tenants of the Property (or by the
sublessees, agents, employees, customers invitees, guests or licensees of any
such party), whether or not those areas are open to the general public.  The
Common Areas shall include, without limitation, all areas of the Building
outside of the Premises and outside of any premises leased or designated for
lease to tenants, the common entrances, lobbies, common restrooms, access ways,
loading docks, ramps, drives and platforms and any passageways and service ways
thereto to the extent not exclusively serving another tenant or contained within
another tenant’s premises, and the common pipes, conduits, wires and appurtenant
equipment serving the Premises, the parking areas (subject to Article 11 of the
Standard Lease Provisions), loading and unloading areas, trash areas, roadways,
sidewalks, walkways, parkways, driveways and landscaped areas appurtenant to the
Building, fixtures, systems, decor, facilities and landscaping contained,
maintained or used in connection with those areas, and shall be deemed to
include any city sidewalks adjacent to the Property, any pedestrian walkway
system, park or other facilities located on the Site and open to the general
public.





-  2  -

--------------------------------------------------------------------------------

 

 

1.18Operating Expenses.

 

a.Triple Net Lease.  Except as otherwise provided herein, all Rent (as that term
is defined under Section 5.2 of the Standard Lease Provisions) shall be
absolutely net to Landlord so that this Lease shall yield net to Landlord the
Rent to be paid each month during the Term of this Lease.  Accordingly, and
except as otherwise provided in this Lease, all costs, expenses and obligations
of every kind or nature whatsoever relating to the Premises which may arise or
become due during the Term of this Lease including, without limitation, all
costs and expenses of maintenance and repairs, insurance and taxes, shall be
paid by Tenant.  Nothing herein contained shall be deemed to require Tenant to
pay or discharge any liens or mortgages of any character whatsoever which may
exist or hereafter be placed upon the Premises by an affirmative act or omission
of Landlord.

 

b.Operating Expenses.  In addition to the Monthly Base Rent, Tenant shall pay to
Landlord Tenant’s Percentage of Operating Expenses (which includes the Building
Percentage of all costs and expenses of operation and maintenance of the Common
Areas and the Site), in the manner and at the times set forth in the following
provisions of this Section 1.18.  “Operating Expenses” shall consist of all
costs and expenses of operation, maintenance and repair of the Building and
Common Areas as determined by standard accounting practices and calculated
assuming the Building is at least ninety-five percent (95%) occupied, together
with the Building Percentage of all costs and expenses of operation and
maintenance of the Common Areas and the Site as determined by standard
accounting practices and calculated assuming the Property is at least
ninety-five percent (95%) occupied.  Operating Expenses include the following
costs by way of illustration but not limitation:  (i) any and all assessments
imposed with respect to the Building, Common Areas, and/or Site pursuant to any
covenants, conditions and restrictions affecting the Property; (ii) costs,
levies or assessments resulting from statutes or regulations promulgated by any
government authority in connection with the use or occupancy of the Site,
Building or the Premises; (iii) all costs of utilities serving the Common Areas
and any costs of utilities for the Premises which are not separately metered,
(iv) all Taxes and Insurance Costs as defined in the Standard Lease Provisions,
(v) waste disposal; (vi) security, if any; (vii) costs incurred in the
management of the Site, Building and Common Areas, including, without
limitation:  (1) supplies, materials, equipment and tools, (2) wages, salaries,
benefits, pension payments, fringe benefits, (and payroll taxes, insurance and
similar governmental charges related thereto) of employees to the extent
actually used in the operation and maintenance of the Site, Building and Common
Areas, (3) the rental of personal property used by Landlord’s personnel to the
extent actually used in the maintenance, repair and operation of the Property,
(4) accounting fees, legal fees and real estate consultant’s fees, and (5) a
market management/administrative fee not to exceed in the aggregate two percent
(2%) of Monthly Base Rent plus Operating Expenses (collectively, “Gross Rent”);
(viii) repair and maintenance of other portions of the Building other than such
portions as are maintained by Tenant, including the elevators (if any),
restrooms (if any), structural and non-structural portions of the Building, and
the plumbing, heating, ventilating, air-conditioning and electrical systems
installed or furnished by Landlord and not maintained by Tenant pursuant to
Section 8.2 of the Standard Lease Provisions; (ix) maintenance, costs and upkeep
of all parking and Common Areas; (x) amortization on a straight-line basis over
the useful life together with interest at the Interest Rate (as defined in
Section 1.13 of the Lease Summary) on the unamortized balance of all costs of a
capital nature (including, without limitation, capital improvements, capital
replacements, capital repairs, capital equipment and capital tools):
(1) reasonably intended to produce a reduction in operating charges or energy
consumption; or (2) first required after the date of this Lease under any Law
that was not applicable to the Building at the time it was originally
constructed; or (3) for repair or replacement of any equipment or improvements
needed to operate and/or maintain the Building, the Common Areas and/or the Site
at the same quality levels as prior to the repair or replacement; (xi) costs and
expenses of gardening and landscaping; (xii) maintenance of signs (other than
signs of tenants of the Site); (xiii) personal property taxes levied on or
attributable to personal property used in connection with the Building, the
Common Areas and/or the Site; and (xiv) costs and expenses of repairs,
resurfacing, repairing, maintenance, painting, lighting and similar
items.  Landlord shall have the right, from time to time, to equitably allocate
some or all of the Operating Expenses among different tenants and/or different
buildings and/or difference premises of the Property based upon differing levels
of use, demand, risk or other distinctions among such parties, premises or
Buildings (the “Cost Pools”).  Such Cost Pools may include, for example, all
office space tenants or industrial/R&D space tenants in the Property and may be
modified to take into account the addition of any additional buildings within
the Property.  Accordingly, in the event of such allocations into Cost Pools,
Tenant’s Percentage shall be appropriately adjusted to reflect such
allocation.  In addition, if Landlord does not furnish a particular service or
work (the cost of which, if furnished by Landlord would be included in Operating
Expenses) to a tenant (other than Tenant) that has undertaken to perform such
service or work in lieu of receiving it from Landlord, then Operating Expenses,
Insurance Costs, costs of utilities and/or Taxes, as applicable, shall be
considered to be increased by an amount equal to the additional Operating
Expenses, Insurance Costs, costs of utilities and/or Taxes that Landlord would
reasonably have incurred had Landlord furnished such service or work to that
tenant.

 

c.Exclusions from Operating Expenses.  Notwithstanding anything to the contrary
contained elsewhere in this Section 1.18, the following items shall be excluded
from Operating Expenses: (i) Costs of decorating, redecorating, or special
cleaning or other services provided to certain tenants and not provided on a
regular basis to all tenants of the Building; (ii) Any charge for depreciation
of the Building or equipment and any interest or other financing charge; (iii)
All costs relating to activities for the marketing, solicitation, negotiation
and execution of leases of space in the Building, including without limitation,
costs of tenant improvements; (iv) All costs for which Tenant or any other
tenant in the Building is being charged other than pursuant to the operating
expense clauses of leases for the Building; (v) The cost of correcting defects
in the construction of the Building or in the building equipment, except that
conditions (not occasioned by construction defects) resulting from ordinary wear
and tear will not be deemed defects for the purpose of this category; (vi) To
the extent Landlord is reimbursed by third parties, the cost of repair made by
Landlord because of the total or partial destruction of the Building or the
condemnation of a portion of the Building; (vii) The cost of any items for which
Landlord is reimbursed by insurance or otherwise compensated by parties other
than tenants of the Building pursuant to clauses similar to this paragraph;
(viii) Any operating expense representing an amount paid to a related
corporation, entity, or person which is in excess of the amount which would be
paid in the absence of such relationship; (ix) The cost of any work

or service performed for or facilities furnished to any tenant of the Building
to a greater extent or in a manner more favorable to such tenant than that
performed for or furnished to Tenant; (x) The cost of alterations of space in
the Building leased to other tenants; (xi) Ground rent or similar payments to a
ground lessor; (xii) Legal fees and related expenses incurred by Landlord
(together with any damages awarded against Landlord) due to the negligence or
willful misconduct of Landlord; (xiii) Costs arising from the presence of any
Hazardous Materials within, upon or beneath the Property; (xiv) Salaries and
compensation of ownership and management personnel to the extent that such
persons provide services to properties other than the Building; and (xv) Costs
of selling or refinancing Landlord’s interest in the Building.

 

d.Estimate Statement and Payment of Tenant’s Percentage of Operating Expenses. 
By the first day of April (or as soon as practicable thereafter) of each
calendar year during the Term, Landlord shall use commercially reasonable
efforts to deliver to Tenant a statement (“Estimate Statement”) estimating the
total amount of Tenant’s Percentage of Operating Expenses for the current
calendar year.  If at any time during the Term, but not more often than
quarterly, Landlord reasonably determines that the estimated amount of Tenant’s
Percentage of Operating Expenses payable by Tenant for the current calendar year
will be greater or less than the amount set forth in the then current Estimate
Statement, Landlord may issue a revised Estimate Statement and, if the revised
amount owed by Tenant is greater, Tenant agrees to pay Landlord, within ten (10)
days of receipt of the revised Estimate Statement, the difference between the
amount owed by Tenant under such revised Estimate Statement and the amount owed
by Tenant under the original Estimate Statement for the portion of the then
current calendar year which has expired.  Thereafter Tenant agrees to pay
Tenant’s Percentage of Operating Expenses based on such revised Estimate
Statement until Tenant receives the next calendar year’s Estimate Statement or a
new revised Estimate Statement for the current calendar year.  If the revised
amount owed by Tenant is lower, Landlord shall reduce the amount of each payment
payable by Tenant thereafter to the lower amount and further by the amount of
excess paid by Tenant prior to such adjustment.  Tenant’s Percentage of
Operating Expenses shown on the Estimate Statement (or revised Estimate
Statement, as applicable) shall be divided into twelve (12) equal monthly
installments, and Tenant shall pay to Landlord, concurrently with the regular
monthly Rent payment next due following the receipt of the Estimate Statement
(or revised Estimate Statement, as applicable), an amount equal to one (1)
monthly installment of such Tenant’s Percentage of Operating Expenses multiplied
by the number of months from January in the calendar year in which such
statement is submitted to the month of such payment, both months inclusive (less
any amounts previously paid by Tenant with respect to any previously delivered
Estimate Statement or revised Estimate Statement for such calendar
year).  Subsequent installments shall be paid concurrently with the regular
monthly Rent payments for the balance of the calendar year and shall continue
until the next calendar year’s Estimate Statement (or current calendar year’s
revised Estimate Statement) is received.

 

e.Actual Statement.  By the first day of June (or as soon as practicable
thereafter) of each subsequent calendar year during the Term, Landlord shall use
commercially reasonable efforts to deliver to Tenant a statement (“Actual
Statement”) which states the Tenant’s Percentage of actual Operating Expenses
payable by Tenant for the immediately preceding calendar year.  If the Actual
Statement reveals that the Tenant’s Percentage of actual Operating Expenses was
more than the Tenant’s Percentage of estimated Operating Expenses paid by Tenant
with respect to the preceding calendar year, Tenant agrees to pay Landlord the
difference in a lump sum within thirty (30) days of receipt of the Actual
Statement.  Such obligation will be a continuing one which will survive the
expiration or earlier termination of this Lease.  If the Actual Statement
reveals that the Tenant’s Percentage of actual Operating Expenses was less than
the Operating Expenses paid by Tenant with respect to the preceding calendar
year, Landlord will credit any overpayment toward the next monthly
installment(s) of Rent due from Tenant.  Prior to the expiration or sooner
termination of the Term and Landlord’s acceptance of Tenant’s surrender of the
Premises, Landlord will have the right to estimate the Tenant’s Percentage of
actual Operating Expenses for the then current calendar year and to collect from
Tenant prior to Tenant’s surrender of the Premises, any excess of such Tenant’s
Percentage of actual Operating Expenses over the Tenant’s Percentage of
estimated Operating Expenses paid by Tenant in such calendar year, subject to
the parties reconciling in the manner described above after the end of the
calendar year during which the expiration or termination occurs and making
appropriate payments as described above.

 

f.No Release.  Any delay or failure by Landlord in delivering any Estimate
Statement or Actual Statement pursuant to this Section 1.18 shall not constitute
a waiver of its right to receive Tenant’s payment of Tenant’s Percentage of
Operating Expenses, nor shall it relieve Tenant of its obligations to pay
Operating Expenses pursuant to this Section 1.18, except that Tenant shall not
be obligated to make any payments based on such Estimate or Actual Statement
until thirty (30) days after receipt of such statement.

 

1.19Utilities and Services. 

 

a.Utilities and Services.  As used in this Lease, “Premises Utilities Costs”
shall mean all actual charges for utilities for the Premises of any kind,
including but not limited to water, sewer and electricity, telecommunications
and cable service, and the costs of heating, ventilating and air conditioning
and other utilities as well as related fees, assessments and surcharges.  Tenant
shall contract directly for all utilities services for the Premises and shall
pay all Premises Utilities Costs directly to the various utility service
providers providing such utility services to the Premises.  Should Landlord
elect to supply any or all of such utilities, Tenant agrees to purchase and pay
for the same as Additional Rent.  Tenant shall reimburse Landlord within ten
(10) days of receipt of billing invoices from Landlord for fixture charges
and/or water tariffs, if applicable, which are charged to Landlord by local
utility companies.  Landlord will notify Tenant of this charge as soon as it
becomes known.  This charge will increase or decrease with current charges being
levied against Landlord, the Premises or the Building by the local utility
company, and will be due as Additional Rent.  In no event shall Landlord be
liable for any interruption or failure in the supply of any such utility or
other services to Tenant unless resulting from Landlord’s negligence.  In no
event shall any Rent owed Landlord under this Lease be abated by reason of the
failure to furnish, delay in furnishing, unavailability or diminution in quality
or quantity of any such utility or other services or





-  3  -

--------------------------------------------------------------------------------

 

 

interference with Tenant’s business operations as a result of any such
occurrence; nor shall any such occurrence constitute an actual or constructive
eviction of Tenant or a breach of an implied warranty by Landlord.

 

b.Maintenance/Janitorial/Service Contracts.  Tenant shall, at its sole cost and
expense, repair and maintain, and enter into a regularly scheduled preventive
maintenance/service contract with a maintenance contractor to service, all hot
water, heating and air conditioning systems and equipment (“HVAC”) within the
Premises, or which serve the Premises exclusively, including, without
limitation, any rooftop package HVAC units, distribution lines and internal
venting systems.  Such repair and maintenance shall include any and all services
required to conform and maintain the HVAC units in compliance with current
ASHRAE Standards.  As used herein, “ASHRAE Standards” shall mean those standards
established by the American Society of Heating, Refrigerating and
Air-Conditioning Engineers, Inc. (ASHRAE) and Air Conditioning Contractors of
America (ACCA) Standard Practice for Inspection and Maintenance of Commercial
Building HVAC Systems, ANSI/ASHRAE/ACCA Standard 180-2008, as the same may be
amended from time to time.  All cleaning and janitorial services, including
regular removal of trash and debris, for the Premises shall be performed and
obtained, at Tenant’s sole cost and expense, exclusively by or through Tenant or
Tenant’s janitorial contractors.  The maintenance contractor and janitorial
contractor and the contracts for same must be approved in writing by Landlord in
advance.  All maintenance/service contracts shall include all services
recommended by the equipment manufacturer within the operation/maintenance
manual and all services required to conform and maintain the HVAC in compliance
with current ASHRAE Standards, and shall become effective (and a copy thereof
delivered to Landlord) within thirty (30) days following the date Tenant takes
possession of the Premises.  Landlord reserves the right, upon notice to Tenant,
to procure and maintain any or all of such service contracts, and if Landlord so
elects, Tenant shall reimburse Landlord, as Additional Rent, upon demand, for
the cost therefor.

 

c.Tenant’s Obligations.  Tenant shall cooperate fully at all times with
Landlord, and abide by current ASHRAE Standards and all reasonable regulations
and reasonable requirements which Landlord may prescribe for the proper
functioning and protection of the Building’s services and systems.  Tenant shall
not connect any conduit, pipe, apparatus or other device to the Building’s
water, waste or other supply lines or systems for any purpose, except as
approved in writing by Landlord in advance.    Neither Tenant nor its employees,
agents, contractors, licensees or invitees shall at any time enter, adjust,
tamper with, touch or otherwise in any manner affect the mechanical
installations or facilities of the Building.  Additionally, Tenant hereby
consents to any applicable utility company providing utility consumption
information for the Premises to Landlord, and if requested, shall promptly sign
any documentation requested by the utility company to evidence such consent.

 

d.Landlord’s Obligations.  In addition to any repair obligations of Landlord set
forth elsewhere in this Lease, Landlord, at Landlord’s cost (subject to
inclusion as part of Operating Expenses), shall repair, maintain and replace as
necessary, the foundation and structural elements of the Building (including
structural load bearing walls and roof structure), and utility meters,
electrical lines, pipes and conduits serving the Building and the Premises, and
all Common Areas of the Property; provided, however, to the extent such
maintenance, repairs or replacements are required as a result of any negligent
act or negligent omission of Tenant or any of Tenant’s Parties, Tenant shall pay
to Landlord, as Additional Rent, the costs of such maintenance, repairs and
replacements.

 

1.20Additional Hazardous Materials Requirements.  In addition to Tenant’s
obligations under Article 10 of the Standard Lease Provisions, Tenant shall
comply with the following provisions with respect to Hazardous Materials (as
that term is defined in Article 10):

 

a.Environmental Questionnaire; Disclosure.  Prior to the execution of this
Lease, Tenant shall complete, execute and deliver to Landlord an Environmental
Questionnaire and Disclosure Statement (the “Environmental Questionnaire”) in
the form of Exhibit G, and Tenant shall certify to Landlord all information
contained in the Environmental Questionnaire as true and correct to the best of
Tenant’s knowledge and belief.  The completed Environmental Questionnaire shall
be deemed incorporated into this Lease for all purposes, and Landlord shall be
entitled to rely fully on the information contained therein.  On each
anniversary of the Commencement Date (each such date is hereinafter referred to
as a “Disclosure Date”), until and including the first Disclosure Date occurring
after the expiration or sooner termination of this Lease, Tenant shall disclose
to Landlord in writing the names and amounts of all Hazardous Materials, or any
combination thereof, that were stored, generated, used or disposed of on, under
or about the Premises for the twelve (12) month period prior to each Disclosure
Date, and that Tenant intends to store, generate, use or dispose of on, under or
about the Premises through the next Disclosure Date.  At Landlord’s request,
Tenant’s disclosure obligations under this Section 1.20 shall include a
requirement that Tenant update, execute and deliver to Landlord the
Environmental Questionnaire, as the same may be reasonably modified by Landlord
from time to time; provided, however, Tenant shall not be required to update the
Environmental Questionnaire more than once per year unless an environmental
event of default has occurred or Tenant has materially changed its business.  In
addition to the foregoing, Tenant shall promptly notify Landlord of, and shall
promptly provide Landlord with true, correct, complete and legible copies of,
all of the following environmental items relating to the Premises:  reports
filed pursuant to any self-reporting requirements; reports filed pursuant to any
Environmental Laws or this Lease; all permit applications, permits, monitoring
reports, workplace exposure and community exposure warnings or notices, and all
other reports, disclosures, plans or documents (even those that may be
characterized as confidential) relating to water discharges, air pollution,
waste generation or disposal, underground storage tanks or Hazardous Materials;
all orders, reports, notices, listings and correspondence (even those that may
be considered confidential) of or concerning the release, investigation,
compliance, clean up, remedial and corrective actions, and abatement of
Hazardous Materials whether or not required by Environmental Laws; and all
complaints, pleadings and other legal documents filed against Tenant related to
Tenant’s use, handling, storage or disposal of Hazardous Materials.





-  4  -

--------------------------------------------------------------------------------

 

 

b.Inspection; Compliance.  Landlord and Landlord’s Parties (as that term is
defined in Article 10) shall have the right, but not the obligation, to inspect,
investigate, sample and/or monitor the Premises, including any air, soil, water,
groundwater or other sampling, and any other testing, digging, drilling or
analyses, at any time to determine whether Tenant is complying with the terms of
this Section 1.20 and Article 10, and in connection therewith, Tenant shall
provide Landlord with access to all relevant facilities, records and
personnel.  If Tenant is not in compliance with any of the provisions of this
Section 1.20 and Article 10, or in the event of a release, for which Tenant is
responsible in accordance with this Lease, of any Tenant Hazardous Materials (as
defined below) on, under, from or about the Premises, Landlord and Landlord’s
Parties shall have the right, but not the obligation, without limitation on any
of Landlord’s other rights and remedies under this Lease, to immediately enter
upon the Premises and to discharge Tenant’s obligations under this Section 1.20
and Article 10 at Tenant’s expense, including without limitation the taking of
emergency or long term remedial action.  Landlord and Landlord’s Parties shall
endeavor to minimize interference with Tenant’s business but shall not be liable
for any such interference.  In addition, Landlord, at Tenant’s sole cost and
expense, shall have the right, but not the obligation, to join and participate
in any legal proceedings or actions initiated in connection with any claims or
causes of action arising out of the storage, generation, use or disposal by
Tenant or Tenant’s Parties of Tenant Hazardous Materials on, under, from or
about the Premises.  All sums reasonably disbursed, deposited or incurred by
Landlord in connection herewith, including, but not limited to, all costs,
expenses and actual attorneys’ fees, shall be due and payable by Tenant to
Landlord, as an item of Additional Rent, on demand by Landlord, together with
interest thereon at the Interest Rate from the date of such demand until paid by
Tenant.  Landlord agrees that if any testing proves that the Tenant or Tenant’s
Parties have no responsibility for the presence of said Hazardous Materials,
Tenant shall not be liable for any costs or expenses in connection with such
inspection, testing and monitoring.

 

c.Tenant Obligations.  If the presence of any Tenant Hazardous Materials on,
under or about the Premises caused or permitted by Tenant or Tenant’s Parties
results in (i) injury to any person, (ii) injury to or contamination of the
Premises, or (iii) injury to or contamination of any real or personal property
wherever situated, Tenant, at its sole cost and expense, shall promptly take all
actions necessary to remediate such injury and to satisfy all applicable
Environmental Laws.  Without limiting any other rights or remedies of Landlord
under this Lease, Tenant shall pay the cost of any cleanup work performed on,
under or about the Premises as required by this Lease or any Environmental Laws
in connection with the removal, disposal, neutralization or other treatment of
such Hazardous Materials caused or permitted by Tenant or Tenant’s Parties.  If
Landlord has reason to believe that Tenant or Tenant’s Parties may have caused
or permitted the release of any Tenant Hazardous Materials on, under, from or
about the Premises, then Landlord may require Tenant, at Tenant’s sole cost and
expense, to conduct monitoring activities on or about the Premises satisfactory
to Landlord, in its sole and absolute judgment, concerning such release of
Tenant Hazardous Materials on, under, from or about the
Premises.  Notwithstanding anything to the contrary contained in the foregoing,
Tenant shall not, without Landlord’s prior written consent, take any remedial
action in response to the presence of any Tenant Hazardous Materials on, under
or about the Premises, or enter into any settlement agreement, consent decree or
other compromise with any governmental agency with respect to any Tenant
Hazardous Materials claims; provided, however, Landlord’s prior written consent
shall not be necessary in the event that the presence of Tenant Hazardous
Materials on, under or about the Premises (i) poses an immediate threat to the
health, safety or welfare of any individual, or (ii) is of such a nature that an
immediate remedial response is necessary and it is not possible to obtain
Landlord’s consent before taking such action.  Tenant’s failure to timely comply
with this Section 1.20 shall constitute a Default under this Lease.

 

d.Tenant’s Responsibility at Conclusion of Lease.  Promptly upon the expiration
or sooner termination of this Lease, Tenant shall represent to Landlord in
writing that (i) Tenant has made a diligent effort to determine whether any
Tenant Hazardous Materials are on, under or about the Premises, as a result of
any acts or omissions of Tenant or Tenant’s Parties and (ii) no such Tenant
Hazardous Materials exist on, under or about the Premises, other than as
specifically identified to Landlord by Tenant in writing.  If Tenant discloses
the existence of Tenant Hazardous Materials on, under or about the Premises or
if Landlord at any time discovers that Tenant or Tenant’s Parties caused or
permitted the release of any Tenant Hazardous Materials on, under, from or about
the Premises, Tenant shall, at Landlord’s request, immediately prepare and
submit to Landlord within thirty (30) days after such request a comprehensive
plan, subject to Landlord’s approval, specifying the actions to be taken by
Tenant to remediate the Premises promptly as provided in Section 1.20 c.  Upon
Landlord’s approval of such remediation plan, Tenant shall, at Tenant’s sole
cost and expense, without limitation on any rights and remedies of Landlord
under this Lease or at law or in equity, promptly implement such plan and
proceed to remediate Tenant Hazardous Materials in accordance with all
Environmental Laws and as required by such plan and this Lease.

 

1.21Additional Sign Rights.  Subject to and in accordance with the terms and
conditions of Article 12 of the Standard Lease Provisions below, subject to
Landlord’s prior approval as to location, style, design, color, materials,
lighting and Tenant’s plans and specifications (which approval shall not be
unreasonably withheld, conditioned or delayed), and subject to Tenant’s
compliance with any sign criteria for the Building and all applicable laws,
including the requirement that Tenant obtain all permits and approvals required
by the City of Fremont, Tenant shall be entitled to one (1) panel on that
certain monument sign facing Paseo Padre Parkway and a second panel on the
monument sign facing Campus Drive in the location previously occupied by
Wafergen.  Tenant shall also be entitled to mount its company name and logo on
the exterior of the Building facing each of Paseo Padre Parkway and Campus
Drive, comprising illuminated characters of similar size and vertical location
to that of the existing “WAFERGEN” signage located above the main entrance
facing Paseo Padre Parkway, subject to the provisions of Article 12. Tenant
shall have no right to place any other sign elsewhere on the Premises.  Landlord
shall install all sign rights granted to Tenant under this Section 1.21.  Tenant
shall be responsible, at its sole cost and expense, for all costs associated
with the design, fabrication, permitting, installation, utility usage,
insurance, repair, maintenance, replacement, and removal of all Tenant’s sign
granted under this Section 1.21 and the repair of any damage to the Building or
monument resulting from the removal of such signage.  The sign rights granted
herein are personal to the original Tenant executing this Lease or a Permitted





-  5  -

--------------------------------------------------------------------------------

 

 

Transferee and may not be assigned, voluntarily or involuntarily, by any person
or entity other than the original Tenant executing this Lease or a Permitted
Transferee; provided, however, that the name of such Permitted Transferee or
Transferee is not an Objectionable Name.  “Objectionable Name” shall mean any
name which relates to an entity which is of a character or reputation, or is
associated with a political orientation or faction, which is inconsistent with
the quality of the Building, or which would otherwise reasonably offend
landlords of comparable buildings in the vicinity of the Facility.  The sign
rights granted to the original Tenant hereunder are not assignable separate and
apart from the Lease, nor may any sign right granted herein be separated from
the Lease in any manner, either by reservation or otherwise without Landlord’s
consent or as otherwise expressly permitted in this Lease.

 

[REST OF PAGE INTENTIONALLY BLANK]

 





-  6  -

--------------------------------------------------------------------------------

 

 

STANDARD LEASE PROVISIONS

 

ARTICLE 2 - LEASE

 

2.1Lease Elements; Definitions; Exhibits.  The Lease is comprised of the Lease
Summary and Property Specific Provisions (the “Summary”), these Standard Lease
Provisions (“Standard Lease Provisions”) and all exhibits, and riders attached
hereto (collectively, “Exhibits”), all of which are incorporated together as
part of one and the same instrument.  All references in any such documents and
instruments to “Lease” means the Summary, these Standard Lease Provisions and
all Exhibits attached hereto.  All terms used in this Lease shall have the
meanings ascribed to such terms in the Summary, these Standard Lease Provisions
and any Exhibits.  To the extent of any inconsistency between the terms and
conditions of the Summary, these Standard Lease Provisions, or any Exhibits
attached hereto, the Summary and any Exhibits attached hereto shall control over
these Standard Lease Provisions.

 

ARTICLE 3 - PREMISES

 

3.1Lease of Premises.  Landlord hereby leases to Tenant, and Tenant hereby
leases from Landlord, the Premises, upon and subject to, the terms, covenants
and conditions of this Lease.  Each party covenants and agrees, as a material
part of the consideration for this Lease, to keep and perform their respective
obligations under this Lease.

 

3.2Landlord’s Reserved Rights.  Landlord reserves the right from time to time to
do any of the following, provided that Landlord shall give Tenant reasonable
advance notice thereof: (a) expand the Building and construct or alter other
buildings or improvements on the Property as long as Tenant’s parking ratio is
not substantially and adversely impacted; (b) make any changes, additions,
improvements, maintenance, repairs or replacements in or to the Property, Common
Areas and/or the Building (including the Premises if required to do so by any
applicable Laws or to the extent necessary in conjunction with any improvements
to the Property, Common Areas and/or the Building, provided that Tenant’s use of
the Premises is not materially and adversely affected), and the fixtures and
equipment thereof, including, without limitation: (i) maintenance, replacement
and relocation of pipes, ducts, conduits, wires and meters and equipment above
the ceiling surfaces, below the floor surfaces and within the walls of the
Building and the Premises; and (ii) changes in the location, size, shape and
number of driveways, entrances, stairways, elevators, loading and unloading
areas, ingress, egress, direction of traffic, landscaped areas and walkways,
easements, parking spaces and parking areas as long as Tenant’s parking ratio is
not substantially and adversely impacted; (c) close temporarily any of the
Property while engaged in making repairs, improvements or alterations to the
Property; and (d) perform such other acts and make such other changes with
respect to the Property, as Landlord may, in the exercise of good faith business
judgment, deem to be appropriate.  If Landlord is required to reconfigure the
Premises as a result of any changes to the Property, Common Areas and/or the
Building as a result of Landlord’s exercise of its rights under this Section
3.2, Landlord shall provide Tenant with reasonable advance written notice of the
construction schedule to the extent that the Premises are affected, and Landlord
shall endeavor to minimize, as reasonably practicable, the interference with
Tenant’s business as a result of any such construction.  All measurements of
rentable area in this Lease shall be deemed to be correct.

 

ARTICLE 4 - TERM AND POSSESSION

 

4.1Term; Notice of Lease Dates.  The Term shall be for the period designated in
the Summary commencing on the Commencement Date and ending on the Expiration
Date, unless the Term is sooner terminated or extended as provided in this
Lease.  If the Commencement Date falls on any day other than the first day of a
calendar month then the Term will be measured from the first day of the month
following the month in which the Commencement Date occurs.  Within ten (10)
business days after Landlord’s written request, Tenant shall execute a written
confirmation of the Commencement Date and Expiration Date of the Term in the
form of the Notice of Lease Term Dates attached hereto as Exhibit D.  The Notice
of Lease Term Dates shall be binding upon Tenant unless Tenant reasonably
objects thereto in writing within such ten (10) business day period. 

 

4.2Possession.  Tenant hereby acknowledges that the Premises is currently
occupied by an existing tenant (the “Existing Tenant”), and that Landlord will
deliver possession of the Premises on a phased basis in accordance with the
schedule below subject to the Existing Tenant’s surrender of the various
portions of the Premises comprising such phases which remain occupied by the
Existing Tenant (each portion of the Premises as and when delivered to Tenant
free and clear of the Existing Tenant’s occupancy being a “Phase”).  Immediately
following the Effective Date of this Lease, Landlord will deliver to Tenant
approximately 30,217 rentable square feet of the Premises (currently unoccupied
by the Existing Tenant) as shown on Exhibit A-2 attached hereto (“Phase
A”).  Within ninety (90) days following the Effective Date of this Lease,
Landlord will deliver to Tenant an additional approximately 12,061 rentable
square feet of the Premises as shown on Exhibit A-2 attached hereto (“Phase B”)
for an aggregate of 42,278 rentable square feet delivered.  Within one hundred
twenty (120) days following the Effective Date of this Lease, Landlord will
deliver to Tenant an additional approximately 2,770 rentable square feet of the
Premises as shown on Exhibit A-2 attached hereto (“Phase C”) for an aggregate of
45,048 rentable square feet delivered.  Within one hundred fifty (150) days
following the Effective Date of this Lease, Landlord will deliver to Tenant the
balance of the Premises consisting of approximately 3,192 square feet as shown
on Exhibit A-2 attached hereto (the “Phase D”) for an aggregate of 48,240
rentable square feet delivered.  The dates upon which Landlord anticipates
delivering each Phase of the Premises are each referred to herein as an
“Estimated Turnover Date”).  The actual date upon which Landlord turns over
possession of each phase of the Premises to Tenant shall each be referred to as
a “Turnover Date.”  Notwithstanding the foregoing, Landlord will not be
obligated to deliver possession of Phase A of the Premises to Tenant until
Landlord has received from Tenant all of the following:  (i) a copy of this
Lease fully executed by Tenant; (ii) any Security Deposit, Guaranty and/or





-  7  -

--------------------------------------------------------------------------------

 

 

Letter of Credit required hereunder and the first installment of Monthly Base
Rent and Additional Rent, if any, due under this Lease; and (iii) copies of
Tenant’s insurance certificates as required hereunder.  Landlord shall use its
commercially reasonable efforts to ensure that the Existing Tenant timely and
properly surrenders the Premises to Landlord, including without limitation
through the timely initiation and prosecution of an unlawful detainer action, if
necessary.  Tenant agrees that if Landlord is unable to deliver possession of
any Phase of the Premises to Tenant on or prior to the applicable Estimated
Turnover Date, whether due to the late surrender of such Phase of the Premises
by the Existing Tenant or otherwise, this Lease will not be void or voidable,
nor will Landlord be liable to Tenant for any loss or damage resulting
therefrom; however, if, for reasons other than delays caused by Tenant, Landlord
has not delivered to Tenant possession of Phase B of the Premises in the
condition set forth in Section 4.3 below by June 1, 2016, then the Commencement
Date shall be extended for one (1) day, and Tenant shall receive one (1) day of
abated Rent, for each day of delay in Landlord’s delivery of Phase B beyond June
1, 2016 until Landlord shall deliver Phase B of the Premises to Tenant. If, for
reasons other than delays caused by Tenant, Landlord has not delivered Phase B
of the Premises in the condition set forth in Section 4.3 below by July 1, 2016,
then the Commencement Date shall be further extended, and the Rent abatement
specified above shall continue, on a day-for-day basis, and in addition, Tenant
shall have the right to terminate this Lease by delivery of a written
termination notice on or before the date upon which Landlord delivers Phase B of
the Premises to Tenant, which shall be effective upon delivery. If, for reasons
other than delays caused by Tenant, Landlord has not delivered all Phases of the
Premises in the condition set forth in Section 4.3 below by August 1, 2016 and
Tenant has not exercised its termination rights as specified above, then the
Commencement Date shall be further extended, and the Rent abatement specified
above shall continue, on a day-for day basis until Landlord shall deliver the
Premises to Tenant; provided, however, if for reasons other than delays caused
by Tenant, Landlord has not delivered all Phases of the Premises by November 1,
2016, the Commencement Date shall be further extended, and the Rent abatement
specified above shall continue, on a day-for day basis until Landlord shall
deliver the Premises to Tenant, and Tenant shall also have the right to
terminate this Lease by delivery of a written termination notice on or before
the later of (a) December 31, 2016, and (b) the date on which Landlord delivers
all Phases of the Premises to Tenant, which shall be effective upon
delivery.  Upon any such termination, neither party shall have any obligation to
the other party under this Lease except that Landlord shall immediately return
to Tenant all amounts previously paid to Landlord by Tenant.

 

4.3Condition of Premises.  Landlord shall deliver each Phase of the Premises to
Tenant in broom-clean condition and free of debris and all personal property and
equipment of the Existing Tenant.  Landlord shall deliver all of the Premises to
Tenant with the existing Building-standard plumbing, lighting, and HVAC systems
(collectively, the “Operating Systems”) in good operating order and in good
condition.  If any of such Operating Systems or elements should malfunction or
fail within the warranty period below, as Tenant’s sole remedy for Landlord’s
breach of this warranty, Landlord shall, as Landlord’s sole obligation, promptly
after receipt of written notice from Tenant setting forth with specificity the
nature and extent of such non-compliance, malfunction or failure, repair same at
Landlord’s sole expense; provided, however, Landlord shall have no liability
hereunder for repairs or replacements necessitated by the acts or omissions of
Tenant and/or any of Tenant’s Parties.  The warranty period shall be one hundred
eighty (180) days after delivery of the Premises to Tenant, under Section 4.4
below.  If Tenant does not give Landlord the required notice within said
warranty period, correction of any such non-compliance, malfunction or failure
shall be the obligation of Tenant at Tenant’s sole cost and expense, provided
that this provision shall not cover latent defects.  Tenant acknowledges that,
except as otherwise expressly set forth in this Lease and the Work Letter, if
any, (i) neither Landlord nor any agent of Landlord has made any representation
or warranty with respect to the Premises, the Building or the Property or their
condition, or with respect to the suitability thereof for the conduct of
Tenant’s business, and Tenant shall accept the Premises in its then as-is
condition on delivery by Landlord, except as expressly provided to the contrary
in this Lease, and (ii) the acceptance of possession of the Premises by Tenant
shall establish, except as expressly provided to the contrary in this Lease,
that the Premises, the Building and the Property were at such time complete and
in good, sanitary and satisfactory condition and repair with all work required
to be performed by Landlord, if any, pursuant to the Work Letter completed and
without any obligation on Landlord’s part to make any further alterations,
upgrades or improvements thereto, subject only to completion of minor punch-list
items identified by the parties to be corrected by Landlord, if any, as provided
in the Work Letter.  Pursuant to Section 1938 of the California Civil Code,
Landlord hereby advises Tenant that as of the date of this Lease neither, the
Premises nor the Building have undergone inspection by a Certified Access
Specialist. Pursuant to Section 1938 of the California Civil Code, Landlord
hereby advises Tenant that as of the date of this Lease neither the Premises,
the Building nor the Property have undergone inspection by a Certified Access
Specialist.

 

4.4Early Access.  Tenant’s access to the individual Phases of the Premises prior
to the Commencement Date shall be subject to all terms and conditions of this
Lease, except that Tenant shall not be obligated to pay Rent during such periods
of early access until the Commencement Date.  Tenant agrees not to interfere
with Landlord in the completion of any Landlord’s Work in the Premises pursuant
to the Work Letter (the “Landlord’s Work”) during any such periods of occupancy
by Tenant prior to the Commencement Date.  Should Landlord reasonably determine
any such early access materially interferes with Landlord’s Work, Landlord may
deny Tenant access to the applicable Phase of the Premises until Landlord’s Work
is substantially completed.  In such event, Tenant shall promptly surrender any
keys or other means of access to such Phase of the Premises and otherwise comply
with such denial.

 

ARTICLE 5 - RENT

 

5.1Monthly Base Rent.  Tenant agrees to pay Landlord, the Monthly Base Rent as
designated in the Summary.  Monthly Base Rent and recurring monthly charges of
Additional Rent (defined below) shall be paid by Tenant in advance on the first
day of each and every calendar month (“Due Date”) during the Term, except that
the first full month’s Monthly Base Rent and Additional Rent, if any, shall be
paid upon Tenant’s execution and





-  8  -

--------------------------------------------------------------------------------

 

 

delivery of this Lease to Landlord.  Monthly Base Rent for any partial month
shall be prorated in the proportion that the number of days this Lease is in
effect during such month bears to the actual number of days in such month.

 

5.2Additional Rent.  All amounts and charges payable by Tenant under this Lease
in addition to Monthly Base Rent, if any, including, without limitation,
payments for Operating Expenses, Taxes, Insurance Costs and Premises Utilities
Costs to the extent payable by Tenant under this Lease shall be considered
“Additional Rent”, and the word “Rent” in this Lease shall include Monthly Base
Rent and all such Additional Rent unless the context specifically states or
clearly implies that only Monthly Base Rent is referenced.  Rent shall be paid
to Landlord, without any prior notice or demand therefor and without any notice,
deduction or offset, in lawful money of the United States of America.

 

5.3Late Charges & Interest Rate.  If Landlord does not receive Rent or any other
payment due from Tenant on the Due Date, Tenant shall pay to Landlord a late
charge equal to five percent (5%) of such past due Rent or other
payment.  Tenant agrees that this late charge represents a fair and reasonable
estimate of the cost Landlord will incur by reason of Tenant’s late payment.  If
any installment of Monthly Base Rent or Additional Rent, or any other amount
payable by Tenant hereunder is not received by Landlord by the Due Date, it
shall bear interest at the Interest Rate set forth in the Summary from the Due
Date until paid.  All interest, and any late charges imposed pursuant to this
Section 5.3, shall be considered Additional Rent due from Tenant to Landlord
under the terms of this Lease. 

 

ARTICLE 6 - LETTER OF CREDIT

 

6.1General Provisions.  Concurrently with Tenant’s execution of this Lease,
Tenant shall deliver to Landlord, as additional collateral for the full
performance by Tenant of all of its obligations under this Lease and for all
losses and damages Landlord may suffer as a result of any default by Tenant
under this Lease, including, but not limited to, any post lease termination
damages under section 1951.2 of the California Civil Code, a standby,
unconditional, irrevocable, transferable letter of credit (the “Letter of
Credit”) (substantially in the form of Exhibit H attached hereto or otherwise in
a form acceptable to Landlord) and containing the terms required herein, in the
face amount of Six Hundred Sixty-Five Thousand Seven Hundred Twelve and No/100
Dollars ($665,712.00) (the “Letter of Credit Amount”), naming Landlord as
beneficiary, issued by Silicon Valley Bank or another financial institution
acceptable to Landlord in Landlord’s sole discretion, permitting multiple and
partial draws thereon, and otherwise in form acceptable to Landlord in its sole
discretion.  Tenant shall cause the Letter of Credit to be continuously
maintained in effect (whether through replacement, renewal or extension) in the
Letter of Credit Amount (as the same may be reduced or increased as described in
Section 6.6 and 6.7 below) through the date (the “Final LC Expiration Date”)
that is 120 days after the scheduled expiration date of the Term or any Option
Term of this Lease.  If the Letter of Credit held by Landlord expires earlier
than the Final LC Expiration Date (whether by reason of a stated expiration date
or a notice of termination or non‑renewal given by the issuing bank), Tenant
shall deliver a new Letter of Credit or certificate of renewal or extension to
Landlord not later than thirty (30) days prior to the expiration date of the
Letter of Credit then held by Landlord.  Any renewal or replacement Letter of
Credit shall comply with all of the provisions of this Section 6.1, shall be
irrevocable, transferable and shall remain in effect (or be automatically
renewable) through the Final LC Expiration Date upon the same terms as the
expiring Letter of Credit or such other terms as may be acceptable to Landlord
in its sole discretion.

 

6.2Drawings under Letter of Credit.  Landlord shall have the immediate right to
draw upon the Letter of Credit, in whole or in part, at any time and from time
to time:  (i) If a Default occurs and is not cured within the applicable cure
period provided for such Default in this Lease; or (ii) If the Letter of Credit
held by Landlord expires (or is set to expire) earlier than the Final LC
Expiration Date (whether by reason of a stated expiration date or a notice of
termination or non-renewal given by the issuing bank), and Tenant fails to
deliver to Landlord, at least ten (10) days prior to the expiration date of the
Letter of Credit then held by Landlord, a renewal or substitute Letter of Credit
that is in effect and that complies with the provisions of this Article 6.  No
condition or term of this Lease shall be deemed to render the Letter of Credit
conditional to justify the issuer of the Letter of Credit in failing to honor a
drawing upon such Letter of Credit in a timely manner.  Tenant hereby
acknowledges and agrees that Landlord is entering into this Lease in material
reliance upon the ability of Landlord to draw upon the Letter of Credit upon the
occurrence of any Default by Tenant under this Lease or upon the occurrence of
any of the other events described above in this Article 6.

 

6.3Use of Proceeds by Landlord.  The proceeds of the Letter of Credit shall
constitute Landlord’s sole and separate property (and not Tenant’s property or
the property of Tenant’s bankruptcy estate) and Landlord may immediately upon
any draw (and without notice to Tenant) apply or offset the proceeds of the
Letter of Credit: (i)  against any rent payable by Tenant under this Lease that
is not paid when due; (ii) against all losses and damages that Landlord has
suffered or that Landlord reasonably estimates that it may suffer as a result of
any default by Tenant under this Lease, including any damages arising under
section 1951.2 of the California Civil Code following termination of the Lease;
(iii) against any costs incurred by Landlord in connection with this Lease
(including attorneys’ fees to the extent actually paid by Landlord); and (iv)
against any other amount that Landlord may spend or become obligated to spend by
reason of Tenant’s Default.  Provided Tenant has not been in Default under this
Lease, Landlord agrees to pay to Tenant within thirty (30) days after the Final
LC Expiration Date the amount of any proceeds of the Letter of Credit received
by Landlord and not applied as allowed above; provided, that if prior to the
Final LC Expiration Date a voluntary petition is filed by Tenant, or an
involuntary petition is filed against Tenant by any of Tenant’s creditors, under
the Federal Bankruptcy Code, then Landlord shall not be obligated to make such
payment in the amount of the unused Letter of Credit proceeds until either all
preference issues relating to payments under this Lease have been resolved in
such bankruptcy or reorganization case or such bankruptcy or reorganization case
has been dismissed, in each case pursuant to a final court order not subject to
appeal or any stay pending appeal.  Notwithstanding the foregoing, in the event
that Landlord has incurred costs in accordance with Section 6.3(iii) above and
Tenant is not found to be in Default with respect to such costs, then Landlord
shall not be





-  9  -

--------------------------------------------------------------------------------

 

 

permitted to consider such costs when determining Landlord’s payment obligation
to Tenant in accordance with the prior sentence.

 

6.4Additional Covenants of Tenant.  If, as result of any application or use by
Landlord of all or any part of the Letter of Credit, the amount of the Letter of
Credit shall be less than the Letter of Credit Amount, Tenant shall, within five
(5) business days after receipt by Tenant of Landlord’s written invoice, provide
Landlord with additional letter(s) of credit in an amount equal to the
deficiency (or a replacement letter of credit in the total Letter of Credit
Amount), and any such additional (or replacement) letter of credit shall comply
with all of the provisions of this Section 6.4, and if Tenant fails to comply
with the foregoing, notwithstanding anything to the contrary contained in this
Lease, the same shall, at Landlord’s election, constitute an uncurable event of
Default by Tenant.  Tenant further covenants and warrants that it will neither
assign nor encumber the Letter of Credit or any part thereof and that neither
Landlord nor its successors or assigns will be bound by any such assignment,
encumbrance, attempted assignment or attempted encumbrance.

 

6.5Transfer of Letter of Credit.  Landlord may, at any time and without notice
to Tenant and without first obtaining Tenant’s consent thereto, transfer all or
any portion of its interest in and to the Letter of Credit to another party,
person or entity, including Landlord’s mortgagee and/or to have the Letter of
Credit reissued in the name of Landlord’s mortgagee.  If Landlord transfers its
interest in the Building and transfers the Letter of Credit (or any proceeds
thereof then held by Landlord) in whole or in part to the transferee, Landlord
shall, without any further agreement between the parties hereto, thereupon be
released by Tenant from all liability therefor provided that the transferee
assumes such liability.  The provisions hereof shall apply to every transfer or
assignment of all or any part of the Letter of Credit to a new landlord.  In
connection with any such transfer of the Letter of Credit by Landlord, Tenant
shall, at Tenant’s sole cost and expense, execute and submit to the issuer of
the Letter of Credit such applications, documents and instruments as may be
necessary to effectuate such transfer.  Tenant shall be responsible for paying
the issuer’s transfer and processing fees in connection with any transfer of the
Letter of Credit and, if Landlord advances any such fees (without having any
obligation to do so), Tenant shall reimburse Landlord for any such transfer or
processing fees within ten days after receipt of Landlord’s written request
therefor.

 

6.6Increase in Letter of Credit Amount.  Provided Tenant elects to use all or
any portion of the Additional Allowance (as defined in the Work Letter attached
hereto as Exhibit C) Tenant shall cause the Letter of Credit Amount to be
increased by an amount equal to fifty percent (50%) of the Additional Allowance
(the “Additional Letter of Credit Amount”), as additional collateral for the
full performance by Tenant of all of its obligations under this Lease and for
all losses and damages Landlord may suffer as a result of any default by Tenant
under this Lease, including, but not limited to, any post lease termination
damages under section 1951.2 of the California Civil Code.  For example, if
Tenant elects to use to utilize the full Additional Allowance, the Letter of
Credit Amount shall be increased by Two Hundred Forty-One Thousand Two Hundred
and No/100 Dollars ($241,200.00) to Nine Hundred Six Thousand Nine Hundred
Twelve and 00/11 Dollars ($906,912.00) in the aggregate.

 

6.7Reduction in Letter of Credit Amount.  Subject to the provisions of this
Section 6.7 and provided the Letter of Credit has been increased by the
Additional Letter of Credit Amount in accordance with Section 6.6 of this Lease,
and that Tenant is not then in actual Default of any provision of this Lease
beyond the applicable notice and cure period, and provided that no event of
Default has occurred at any time prior to the forty-eighth (48th) full calendar
month of the Term, Tenant shall then be entitled to reduce the Letter of Credit
by the Additional Allowance Letter of Credit Amount on the last day (the
“Reduction Date”) of the forty-eighth (48th) full calendar month of the Term and
Landlord shall reasonably cooperate to enable Tenant to effect such reduction,
at which point the Letter of Credit shall remain in place in the original Letter
of Credit Amount for the remainder of the Term.

 

If Tenant is entitled to reduce the Letter of Credit on the Reduction Date,
Landlord shall execute any documents reasonably requested by Tenant and the
issuing bank to effectuate the applicable reduction of the Letter of Credit
(which may include cancellation of the existing Letter of Credit and re-issuance
of a new Letter of Credit in the original Letter of Credit Amount), within
fifteen (15) days after Tenant submits such documents to Landlord for execution
provided Tenant is not then in Default under this Lease.

 

6.8Nature of Letter of Credit.  Landlord and Tenant (i) acknowledge and agree
that in no event or circumstance shall the Letter of Credit or any renewal
thereof or substitute therefor or any proceeds thereof be deemed to be or
treated as a “security deposit” under any Law applicable to security deposits in
the commercial context including Section 1950.7 of the California Civil Code, as
such section now exists or as may be hereafter amended or succeeded (“Security
Deposit Laws”), (ii) acknowledge and agree that the Letter of Credit (including
any renewal thereof or substitute therefor or any proceeds thereof) is not
intended to serve as a security deposit, and the Security Deposit Laws shall
have no applicability or relevancy thereto, and (iii) waive any and all rights,
duties and obligations either party may now or, in the future, will have
relating to or arising from the Security Deposit Laws.  Tenant hereby waives the
provisions of Section 1950.7 of the California Civil Code and all other
provisions of Law, now or hereafter in effect, which (A) establish the time
frame by which Landlord must refund a security deposit under a lease, and/or (B)
provide that Landlord may claim from the Security Deposit only those sums
reasonably necessary to remedy defaults in the payment of rent, to repair damage
caused by Tenant or to clean the Premises, it being agreed that Landlord may, in
addition, claim those sums specified in this Section 6.8 and/or those sums
reasonably necessary to compensate Landlord for any loss or damage caused by
Tenant’s breach of this Lease or the acts or omissions of Tenant, including any
damages Landlord suffers following termination of this Lease.





-  10  -

--------------------------------------------------------------------------------

 

 

ARTICLE 7 - OPERATING EXPENSES/UTILITIES/SERVICES

 

7.1Operating Expenses.  Tenant shall contribute to the costs of operation,
maintenance, repair and replacement of the Premises, Building and Property as
provided in the Summary.

 

7.2Utilities and Services.  Utilities and services to the Premises and the
Property are described in the Summary.

 

7.3Taxes.  As used in this Lease, the term “Taxes” means: All real property
taxes and assessments, possessory interest taxes, sales taxes, personal property
taxes, business or license taxes or fees, gross receipts taxes, license or use
fees, excises, transit charges, and other impositions of any kind (including
fees “in-lieu” or in substitution of any such tax or assessment) which are now
or hereafter assessed, levied, charged or imposed by any public authority upon
the Building, Site, Property and/or Premises or any portion thereof, its
operations or the Rent derived therefrom (or any portion or component thereof,
or the ownership, operation, or transfer thereof), and any and all costs and
expenses (including, without limitation, reasonable attorneys’ fees) incurred in
attempting to protest, reduce or minimize the same.  Taxes shall not include
inheritance or estate taxes imposed upon or assessed against the interest of
Landlord, gift taxes, excess profit taxes, franchise taxes, or similar taxes on
Landlord’s business or any other taxes computed upon the basis of the net income
of Landlord.  If it shall not be lawful for Tenant to reimburse Landlord for any
such Taxes, the Monthly Base Rent payable to Landlord under this Lease shall be
revised to net Landlord the same net rent after imposition of any such Taxes by
Landlord as would have been payable to Landlord prior to the payment of any such
Taxes.  Tenant shall pay for or contribute to Taxes as provided in the
Summary.  Notwithstanding anything herein to the contrary, Tenant shall be
liable for all taxes levied or assessed against personal property, furniture,
fixtures, above-standard Tenant Improvements and alterations, additions or
improvements placed by or for Tenant in the Premises.  Furthermore, Tenant shall
pay prior to delinquency any (i) rent tax or sales tax, service tax, transfer
tax or value added tax, or any other applicable tax on the rent or services
provided herein or otherwise respecting this Lease, (ii) taxes assessed upon or
with respect to the possession, leasing, operation, management, maintenance,
alteration, repair, use or occupancy by Tenant of the Premises or any portion of
the Property; or (iii) taxes assessed upon this transaction or any document to
which Tenant is a party creating or transferring an interest or an estate in the
Premises.

 

7.4Insurance Costs.  As used in this Lease, “Insurance Costs” means the cost of
insurance obtained by Landlord pursuant to Article 15.  Tenant shall pay for or
contribute to Insurance Costs as provided in the Summary.

 

7.5Interruption of Utilities.  Subject to Section 7.6 below, Landlord shall have
no liability to Tenant for any interruption in utilities or services to be
provided to the Premises when such failure is caused by all or any of the
following: (a) accident, breakage or repairs; (b) strikes, lockouts or other
labor disturbances or labor disputes of any such character; (c) governmental
regulation, moratorium or other governmental action; (d) inability, despite the
exercise of reasonable diligence, to obtain electricity, water or fuel;
(e) service interruptions or any other unavailability of utilities resulting
from causes beyond Landlord’s control including without limitation, any
electrical power “brown-out” or “black-out”; or (f) any other cause beyond
Landlord’s reasonable control.  In addition, in the event of any such
interruption in utilities or services, Tenant shall not be entitled to any
abatement or reduction of Rent (except as expressly provided in Articles 17 and
18 if such failure is a result of any casualty damage or taking described
therein), no eviction of Tenant shall result, and Tenant shall not be relieved
from the performance of any covenant or agreement in this Lease.  In the event
of any stoppage or interruption of services or utilities which are not obtained
directly by Tenant, Landlord shall diligently attempt to resume such services or
utilities as promptly as practicable.  Tenant hereby waives the provisions of
any applicable existing or future Law, ordinance or governmental regulation
permitting the termination of this Lease due to an interruption, failure or
inability to provide any services (including, without limitation, to the extent
the Premises are located in California, the provisions of California Civil Code
Section 1932(1)).

 

7.6Abatement.  Notwithstanding anything to the contrary contained in this Lease,
if Tenant’s use of all or a material part of the Premises is materially impaired
due to an interruption of utility or mechanical services to the Premises to the
extent resulting from the wrongful act or negligence of Landlord (and expressly
excluding any service provider initiated “brown-out,” “black-out,” or other
interruption in service), and such disruption materially interferes with the
conduct of Tenant’s business in the Premises for three (3) consecutive business
days or twenty (20) days in any twelve (12) month period (such three (3)
consecutive business day period or twenty (20) day period, as applicable, is
referred to herein as the “Eligibility Period”), as any such Eligibility Period
may be extended due to Force Majeure Delays (as defined in Section 31.17 of this
Lease), then Tenant shall be entitled to an equitable abatement of Monthly Base
Rent and Additional Rent under this Lease based upon the portion of the Premises
affected thereby (provided that if the operation of Tenant’s business from the
remainder of the Premises not affected thereby is not reasonably practicable
under the circumstances and Tenant in fact does not operate for business from
the remainder of the Premises, all Monthly Base Rent and Additional Rent under
this Lease shall be subject to such abatement) from the expiration of the
Eligibility Period until the applicable material impairment is cured; provided,
however, that if Landlord is diligently pursuing the repair of such utilities or
services and Landlord provides substitute services reasonably suitable for
Tenant’s purposes, such as for example, bringing in portable air-conditioning
equipment, then there shall not be any abatement of Rent.  The provisions of
this Section 7.6 shall not apply in the event of a casualty governed by the
provisions of Article 17 below or in the event of a taking or condemnation
governed by the provisions of Article 18 below.

 

ARTICLE 8 - MAINTENANCE AND REPAIR

 

8.1Landlord’s Repair Obligations.  Except as otherwise expressly provided in
this Lease, Landlord shall have no obligation to alter, remodel, improve,
repair, renovate, redecorate or paint all or any part of the





-  11  -

--------------------------------------------------------------------------------

 

 

Premises.  Except as otherwise stated in the Summary, Tenant waives the right to
make repairs at Landlord’s expense under any applicable Laws (including, without
limitation, to the extent the Premises are located in California, the provisions
of California Civil Code Sections 1941 and 1942 and any successor statutes or
laws of a similar nature).  All other repair and maintenance of the Premises,
Building and Property to be performed by Landlord, if any, shall be as provided
in the Summary. 

 

8.2Tenant’s Repair Obligations.  Except for Landlord’s obligations specifically
set forth elsewhere in this Lease and in Section 8.1 above and in the Summary,
Tenant shall at all times and at Tenant’s sole cost and expense, keep, maintain,
clean, repair, replace and preserve, as necessary, the interior of the Premises
and all parts thereof including, without limitation, all Tenant Improvements,
Alterations, and all furniture, fixtures and equipment, including, without
limitation, all computer, telephone and data cabling and equipment, Tenant’s
signs, if any, door locks, closing devices, security devices, interior of
windows, window sashes, casements and frames, floors and floor coverings,
shelving, kitchen, restroom facilities and/or appliances of any kind located
within the Premises, if any, custom lighting, and any additions and other
property located within the Premises, so as to keep all of the foregoing
elements of the Premises in good condition and repair, reasonable wear and tear
and casualty damage excepted.  Tenant shall replace, at its expense, any and all
plate and other glass in and about the Premises which is damaged or broken from
any cause whatsoever except due to the negligence or willful misconduct of
Landlord, its agents or employees.  Such maintenance and repairs shall be
performed with due diligence, lien-free and in a first-class and workmanlike
manner, by licensed contractor(s) that are selected by Tenant and approved by
Landlord, which approval Landlord shall not unreasonably withhold or delay.  All
other repair and maintenance of the Premises, Building and Property to be
performed by Tenant, if any, shall be as provided in the Summary.  If Tenant
refuses or neglects to repair and maintain the Premises properly as required
hereunder to the reasonable satisfaction of Landlord, then at any time following
ten (10) days from the date on which Landlord makes a written demand on Tenant
to effect such repair and maintenance, Landlord may enter upon the Premises and
make such repairs and/or maintenance, and upon completion thereof, Tenant agrees
to pay to Landlord as Additional Rent, Landlord’s costs for making such repairs
plus an amount not to exceed five percent (5%) of such costs for overhead,
within ten (10) days after receipt from Landlord of a written itemized bill
therefor.  Any amounts not reimbursed by Tenant within such ten (10) day period
will bear interest at the Interest Rate until paid by Tenant.

 

ARTICLE 9 - USE

 

Tenant shall procure, at its sole cost and expense, any and all permits required
by applicable Law for Tenant’s use and occupancy of the Premises.  Tenant shall
use the Premises solely for the Permitted Use specified in the Summary, and
shall not use or permit the Premises to be used for any other use or purpose
whatsoever without Landlord’s prior written approval.  Tenant shall observe and
comply with the Rules and Regulations attached hereto as Exhibit E, as the same
may be modified by Landlord from time to time, and all reasonable
non-discriminatory modifications thereof and additions thereto from time to time
put into effect and furnished to Tenant by Landlord.  Landlord shall endeavor to
enforce the Rules and Regulations in an equitable and non-discriminatory manner,
but shall have no liability to Tenant for the violation or non-performance by
any other tenant or occupant of any such Rules and Regulations.  Tenant shall,
at its sole cost and expense, observe and comply with all Laws and all
requirements of any board of fire underwriters or similar body relating to the
Premises now or hereafter in force relating to or affecting the condition, use,
occupancy, alteration or improvement of the Premises (whether, except as
otherwise provided herein, structural or nonstructural, including unforeseen
and/or extraordinary alterations and/or improvements to the Premises and
regardless of the period of time remaining in the Term).  Tenant shall not use
or allow the Premises to be used for any improper, immoral, unlawful or
reasonably objectionable purpose.  Tenant shall not do or permit to be done
anything that will obstruct or interfere with the rights of other tenants or
occupants of the Building or the Property, if any, or injure or annoy
them.  Tenant shall not cause, maintain or permit any nuisance in, on or about
the Premises, the Building or the Property, nor commit or suffer to be committed
any waste in, on or about the Premises. Without limiting the foregoing, Tenant
is prohibited from engaging or permitting others to engage in any activity which
would be a violation of any state and/or federal laws relating to the use, sale,
possession, cultivation and/or distribution of any controlled substances
(whether for commercial or personal purposes) regulated under any applicable law
or other applicable law relating to the medicinal use and/or distribution of
marijuana (otherwise known as the Compassionate Use Act of 1996)
(“Prohibited Drug Law Activities”).

 

ARTICLE 10 - HAZARDOUS MATERIALS

 

a.Notwithstanding anything to the contrary contained in this Lease, the
categories of Hazardous Materials identified in clause (i) shall not constitute
either Tenant Hazardous Materials or Landlord Hazardous Materials (as defined
below):  (i) ordinary and general office supplies, such as copier toner, liquid
paper, glue, ink and common household cleaning materials, and motor vehicle fuel
stored in fuel tanks of motor vehicles used on site in compliance with all
Environmental Laws (some or all of which may constitute Hazardous Materials)
(“Permitted Hazardous Materials”).

 

b.As used in this Lease, the term “Environmental Law(s)” means any past, present
or future federal, state or local Law relating to (a) the environment, human
health or safety, including, without limitation, emissions, discharges, releases
or threatened releases of Hazardous Materials (as defined below) into the
environment (including, without limitation, air, surface water, groundwater or
land), or (b) the manufacture, generation, refining, processing, distribution,
use, sale, treatment, receipt, storage, disposal, transport, arranging for
transport, or handling of Hazardous Materials.  As used in this Lease, the term
“Hazardous Materials” means and includes any hazardous or toxic materials,
substances or wastes as now or hereafter designated or regulated under any
Environmental Laws including, without limitation, asbestos, petroleum, petroleum
hydrocarbons and petroleum based products, urea formaldehyde foam insulation,
polychlorinated biphenyls (“PCBs”), and freon and other
chlorofluorocarbons.  Tenant agrees not to cause or permit any Hazardous
Materials to be brought upon the





-  12  -

--------------------------------------------------------------------------------

 

 

Premises, the Building, the Common Areas or any other portion of the Property by
Tenant, its agents, officers, directors, shareholders, members, managers,
partners, employees, subtenants, assignees, licensees, contractors or invitees
(collectively, “Tenant’s Parties”) (collectively “Tenant Hazardous Materials”),
without the prior written consent of Landlord, which consent Landlord may
withhold in its sole and absolute discretion.  Upon the expiration or earlier
termination of this Lease, Tenant agrees to promptly remediate in accordance
with the requirements of applicable Environmental Laws on, in and under the
Premises, the Building and the Property, at its sole cost and expense, any and
all Tenant Hazardous Materials, including any equipment or systems containing
Tenant Hazardous Materials which are installed, brought upon, stored, used,
generated or released upon, in, under or about the Premises, the Building and/or
the Property or any portion thereof by Tenant or any of Tenant’s
Parties.  Tenant agrees to promptly indemnify, protect, defend and hold harmless
Landlord and Landlord’s members, shareholders, partners, officers, directors,
managers, employees, agents, contractors, successors and assigns (collectively,
“Landlord’s Parties”) from and against any and all claims, damages, judgments,
suits, causes of action, losses, liabilities, penalties, fines, expenses and
costs (including, without limitation, clean-up, removal, remediation and
restoration costs, sums paid in settlement of claims, attorneys’ fees,
consultant fees and expert fees and court costs) which arise or result from the
presence of Tenant Hazardous Materials on, in, and under the Premises, the
Building or any other portion of the Property.

 

c.All Hazardous Materials which are on, in or under the Premises, the Building
or the Property as of delivery of possession of the Premises to Tenant or that
are brought onto or permitted to enter or are released at the Premises, the
Building or the Property by Landlord or any of Landlord’s agents or contractors
are herein collectively referred to as “Landlord Hazardous Materials”, provided,
however, that Tenant Hazardous Materials and Permitted Hazardous Materials do
not constitute Landlord Hazardous Materials.

 

d.Landlord agrees to promptly indemnify, protect, defend and hold harmless
Tenant and Tenant’s Parties from and against any and all claims, damages,
judgments, suits, causes of action, losses, liabilities, penalties, fines,
expenses and costs (including, without limitation, clean-up, removal,
remediation and restoration costs, sums paid in settlement of claims, attorneys’
fees, consultant fees and expert fees and court costs) which arise or result
from the presence or release of Landlord Hazardous Materials on, in, or under
the Premises, the Building or any other portion of the Property.

 

e.Tenant shall give Landlord written notice of any evidence of Mold, water leaks
or water infiltration in the Premises promptly upon discovery of same.  At its
expense, Tenant shall investigate, clean up and remediate any Mold in the
Premises.  Investigation, clean up and remediation may be performed only after
Tenant has Landlord’s written approval of a plan for such remediation.  All
clean up and remediation shall be done in compliance with all applicable Laws
and to the reasonable satisfaction of Landlord.  As used in this Lease, “Mold”
means mold, fungi, spores, microbial matter, mycotoxins and microbiological
organic compounds, excluding those used in biomedical research and development
that are contained and handled in accordance with good laboratory
practices.  Notwithstanding anything to the contrary contained in this Lease,
Landlord shall be responsible, at its sole cost and expense, for the
investigations, cleanup and remediation of any Mold that exists in the Premises
on the Commencement Date.

 

f.The provisions of this Article 10 will survive the expiration or earlier
termination of this Lease.

 

ARTICLE 11 - PARKING

 

During the Term, Tenant shall be entitled to utilize the number and type of
parking spaces specified in the Summary within the parking areas for the
Property as designated by Landlord from time to time.  Landlord shall at all
times have the right to establish and modify the nature and extent of the
parking areas for the Building and Property (including whether such areas shall
be surface, underground and/or other structures).  In addition, if Tenant is not
the sole occupant of the Property, Landlord may, in its discretion, designate
any unreserved parking spaces as reserved parking.  The terms and conditions for
parking at the Property shall be as specified in the Summary and in the Rules
and Regulations regarding parking as contained in Exhibit E attached hereto, as
the same may be modified by Landlord from time to time.  Tenant shall not use
more parking spaces than its allotment and shall not use any parking spaces
specifically assigned by Landlord to other tenants, if any, or for such other
uses such as visitor, handicapped or other special purpose parking.  Tenant’s
visitors shall be entitled to access to the parking areas on the Property
designated for visitor use, subject to availability of spaces and the terms of
the Summary. 

 

ARTICLE 12 - TENANT SIGNS

 

Tenant shall have the right to install and maintain, at Tenant’s sole cost and
expense, one (1) sign (restricted solely to Tenant’s name) on the exterior of
the Building above each doorway to the Premises or such other location as may be
reasonably determined by Landlord, subject to the provisions of this Article
12.  Subsequent changes to Tenant’s sign and/or any additional signs, to the
extent permitted by Landlord herein, shall be made or installed at Tenant’s sole
cost and expense.  All aspects of any such signs shall be subject to the prior
written consent of Landlord (which shall not be unreasonably withheld), and
shall be per Landlord’s standard specifications and materials, as revised by
Landlord from time to time.  Tenant shall have no right to install or maintain
any other signs, banners, advertising, notices, displays, stickers, decals or
any other logo or identification of any person, product or service whatsoever,
in any location on or in the Property except as (i) shall have been expressly
approved by Landlord in writing prior to the installation thereof (which
approval may be granted or withheld in Landlord’s sole and absolute discretion),
(ii) shall not violate any signage restrictions or exclusive sign rights
contained in any then existing leases with other tenants of the Property, if
any, and (iii) are consistent and compatible with all applicable Laws, and the
design, signage and graphics program from time to time implemented by Landlord
with respect to the Property, if any.  Landlord shall have the right to remove
any signs or signage





-  13  -

--------------------------------------------------------------------------------

 

 

material installed without Landlord’s permission, without being liable to Tenant
by reason of such removal, and to charge the cost of removal to Tenant as
Additional Rent hereunder, payable within ten (10) days after written demand by
Landlord.  Any additional sign rights of Tenant, if any, shall be as provided in
the Summary.

 

ARTICLE 13 - ALTERATIONS

 

13.1Alterations.  After installation of the initial Tenant Improvements for the
Premises, Tenant may, at its sole cost and expense, make alterations, additions,
improvements and decorations to the Premises (collectively “Alteration(s)”) (for
the avoidance of doubt, initial Tenant Improvements do not constitute
Alterations), subject to and upon the following terms and conditions:

 

a.Tenant shall not make any Alterations which: (i) affect any area outside the
Premises including the outside appearance, character or use of any portions of
the Building or other portions of the Property; (ii) affect the Building’s roof,
roof membrane, any structural component or any base Building equipment, services
or systems (including fire and life/safety systems), or the proper functioning
thereof, or Landlord’s access thereto; (iii) in the reasonable opinion of
Landlord, lessen the value of the Building or the Property; (iv) will violate or
require a change in any occupancy certificate applicable to the Premises; or (v)
would trigger a legal requirement which would require Landlord to make any
alteration or improvement to the Premises, Building or other aspect of the
Property.

 

b.Tenant shall not make any Alterations not prohibited by Section 13.1(a),
unless Tenant first obtains Landlord’s prior written consent, which consent
Landlord shall not unreasonably withhold, provided Landlord’s prior approval
shall not be required for any Alterations that is not prohibited by Section
13.1(a) above and is of a cosmetic nature that satisfies all of the following
conditions (hereinafter a “Pre-Approved Alteration”):  (i) the costs of such
Alterations do not exceed Three Dollars ($3.00) per rentable square foot of the
Premises; (ii) to the extent reasonably required by Landlord or by law due to
the nature of the work being performed, Tenant delivers to Landlord final plans,
specifications, working drawings, permits and approvals for such Alterations at
least ten (10) days prior to commencement of the work thereof; (iii) Tenant and
such Alterations otherwise satisfy all other conditions set forth in this
Section 13.1; and (iv) the making of such Alterations will not otherwise cause a
Default by Tenant under any provision of this Lease.  Tenant shall provide
Landlord with ten (10) days’ prior written notice before commencing any
Alterations.  In addition, before proceeding with any Alteration, Tenant’s
contractors shall obtain, on behalf of Tenant and at Tenant’s sole cost and
expense:  (A) all necessary governmental permits and approvals for the
commencement and completion of such Alterations, and (B) if the cost of such
Alterations exceeds $50,000.00, a completion and lien indemnity bond, or other
surety satisfactory to Landlord for such Alterations.  Landlord’s approval of
any plans, contractor(s) and subcontractor(s) of Tenant shall not release Tenant
or any such contractor(s) and/or subcontractor(s) from any liability with
respect to such Alterations and will create no liability or responsibility on
Landlord’s part concerning the completeness of such Alterations or their design
sufficiency or compliance with Laws.

 

c.All Alterations shall be performed: (i) in accordance with the approved plans,
specifications and working drawings, if any; (ii) lien-free and in a first-class
workmanlike manner; (iii) in compliance with all Laws; (iv) in such a manner so
as not to unreasonably interfere with the occupancy of any other tenant, nor
impose any additional expense upon nor delay Landlord in the maintenance and
operation of the Building; (v) by licensed and bondable contractors selected by
Tenant and reasonably approved by Landlord, and (v) at such times, in such
manner and subject to such rules and regulations as Landlord may from time to
time reasonably designate.  Tenant shall pay to Landlord, within ten (10) days
after written demand, the costs of any increased insurance premiums incurred by
Landlord to include such Alterations in the causes of loss – special form
property insurance obtained by Landlord pursuant to this Lease, if Landlord
elects in writing to insure such Alterations; provided, however, Landlord shall
not be required to include the Alterations under such insurance.  If the
Alterations are not included in Landlord’s insurance, Tenant shall insure the
Alterations under its causes of loss-special form property insurance pursuant to
this Lease.

 

d.Tenant shall pay to Landlord, as Additional Rent, the reasonable costs of
Landlord’s engineers and other consultants for review of all plans,
specifications and working drawings for the Alterations, within ten (10)
business days after Tenant’s receipt of invoices either from Landlord or such
consultants.  In addition to such costs, Tenant shall pay to Landlord, within
ten (10) business days after completion of any Alterations, a construction
supervision fee equal to two percent (2%) of the total cost of the Alterations
and the actual, reasonable costs incurred by Landlord for any services rendered
by Landlord’s management personnel and engineers to coordinate and/or supervise
any of the Alterations to the extent such services are provided in excess of or
after the normal on-site hours of such engineers and management personnel.

 

e.Throughout the performance of the Alterations, Tenant shall obtain, or cause
its contractors to obtain, workers compensation insurance and commercial general
liability insurance in compliance with the insurance provisions of this Lease.

 

13.2Removal of Alterations.  All Alterations and the initial Tenant Improvements
in the Premises (whether installed or paid for by Landlord or Tenant), shall
become the property of Landlord and shall remain upon and be surrendered with
the Premises at the end of the Term; provided, however, Landlord may, by written
notice delivered to Tenant within thirty (30) days after Landlord’s receipt of
plans for any Alterations identify those Alterations which Landlord shall
require Tenant to remove at the end of the Term.  If Landlord requires Tenant to
remove any such Alterations, Tenant shall, at its sole cost, remove the
identified items on or before the expiration or sooner termination of this Lease
and repair any damage to the Premises caused by such removal to its original
condition (or, at Landlord’s option, Tenant shall pay to Landlord all of
Landlord’s costs of such removal and repair after Landlord has completed such
removal).





-  14  -

--------------------------------------------------------------------------------

 

 

13.3Liens.  Tenant shall not permit any mechanic’s, materialmen’s or other liens
to be filed against all or any part of the Property or the Premises, nor against
Tenant’s leasehold interest in the Premises, by reason of or in connection with
any repairs, alterations, improvements or other work contracted for or
undertaken by Tenant or any of Tenant’s Parties.  If any such liens are filed,
Tenant shall, at its sole cost, promptly cause such liens to be released of
record or bonded so that such lien(s) no longer affect(s) title to the Property,
the Building or the Premises.  If Tenant fails to cause any such lien to be
released or bonded within ten (10) days after filing thereof, Landlord may cause
such lien to be released by any means it shall deem proper, including payment in
satisfaction of the claim giving rise to such lien, and Tenant shall reimburse
Landlord within five (5) business days after receipt of invoice from Landlord,
any sum paid by Landlord to remove such liens, together with interest at the
Interest Rate from the date of such payment by Landlord.

 

ARTICLE 14 - TENANT’S INSURANCE

 

14.1Tenant’s Insurance.  On or before the earlier of any Early Access Period,
the Commencement Date or the date Tenant commences or causes to be commenced any
work of any type in the Premises, and continuing during the entire Term, Tenant
shall obtain and keep in full force and effect, the following insurance with
limits of coverage as set forth in Section 1.14 of the Summary:

 

a.Special Form (formerly known as “all risk”) insurance, including fire and
extended coverage, sprinkler leakage (including earthquake sprinkler leakage),
vandalism and malicious mischief with respect to Tenant’s Alterations,
furniture, fixtures, equipment and personal property.

 

b.Commercial general liability insurance coverage on an occurrence basis,
including personal injury, bodily injury (including wrongful death), broad form
property damage, operations hazard, limited contractual liability, liquor
liability (if Tenant commercially serves alcohol on the Premises), products and
completed operations liability.  The limits of liability of such commercial
general liability insurance may be increased every three (3) years during the
Term upon reasonable prior notice by Landlord to an amount reasonably required
by Landlord and reasonably agreed by Tenant and appropriate for tenants of
buildings comparable to the Building.  Owner’s protective coverage (which would
be applicable only in the context of a construction project) shall be covered
separately in a Builder’s Risk insurance policy.

 

c.Commercial Automobile Liability covering all owned, hired and non-owned
automobiles.

 

d.Worker’s compensation, in statutory amounts and employers liability, covering
all persons employed by Tenant in connection with any work done in, on or about
the Premises for which claims for death, bodily injury or illness could be
asserted against Landlord, Tenant or the Premises.

 

e.Umbrella liability insurance on an occurrence basis, in excess of and
following the form of the underlying insurance described in Section 14.1.b. and
14.1.c. and the employer’s liability coverage in Section 14.1.d. which is at
least as broad as each and every area of the underlying policies.  Such umbrella
liability insurance shall include pay on behalf of wording, concurrency of
effective dates with primary policies, contractual liability, application of
primary policy aggregates, and shall provide that if the underlying aggregate is
exhausted, the excess coverage will drop down as primary insurance, subject to
customary commercially reasonable deductible amounts imposed on umbrella
policies.

 

f.Intentionally Omitted.

 

g.Loss of income, extra expense and business interruption insurance in such
amounts as will reimburse Tenant for 6 months of direct or indirect loss of
earnings attributable to the Premises location for all perils commonly insured
against by prudent tenants or attributable to prevention of access to the
Premises, Tenant’s parking areas or to the Building as a result of such perils.

 

h.Any other form or forms of insurance as Tenant or Landlord or the Mortgagees
of Landlord may reasonably require from time to time, in form, amounts and for
insurance risks against which a prudent tenant of a building similar to the
Building would protect itself, but only to the extent such risks and amounts are
available in the insurance market at commercially reasonable costs.

 

14.2Requirements.  Each policy required to be obtained by Tenant hereunder
shall:  (a) be issued by insurers which are authorized to do business in the
state in which the Building is located and rated not less than Financial Size
VII, and with a Financial Strength rating of A in the most recent version of
Best’s Key Rating Guide (provided that, in any event, the same insurance company
shall provide the coverages described in Sections 14.1.a. and 14.1.g.
above); (b) be in form reasonably satisfactory from time to time to Landlord;
(c) name Tenant as named insured thereunder and shall include Landlord and, at
Landlord’s request, such other persons or entities of which Tenant has been
informed in writing, as additional insureds with respect to the commercial
general liability policy, all as their respective interests may appear; (d) not
have a deductible amount exceeding the greater of (i) Twenty Five Thousand
Dollars ($25,000.00) and (ii) one percent (1%) of Tenant’s most recently
reported cash balance , and the property policy deductible amount shall be
deemed self-insured with full waiver of subrogation; the commercial general
liability policy shall specifically provide that the insurance afforded by such
policy for the benefit of Landlord and any other additional insureds shall be
primary, and any insurance carried by Landlord or any other additional insureds
shall be excess and non-contributing; (f) contain an endorsement that the
insurer waives its right to subrogation; (g) Tenant shall require the insurer to
notify Landlord and any other additional insureds in writing not less than
thirty (30) days prior to any cancellation or other termination of the
commercial general liability policy; (h) Tenant shall request of insurer, in
writing, that insurer notify Landlord and any other additional insureds in
writing not less than thirty (30) days prior to any material change or reduction
in coverage of the commercial general





-  15  -

--------------------------------------------------------------------------------

 

 

liability policy; (i) Tenant shall notify Landlord and any other additional
insureds in writing not less than thirty (30) days prior to any material change,
reduction in coverage, cancellation or other termination of the commercial
general liability policy;(j) the commercial general liability policy shall
contain a cross liability or severability of interest endorsement; and (k) the
property policy shall be in amounts sufficient at all times to satisfy any
coinsurance requirements thereof.  Tenant agrees to deliver to Landlord, as soon
as practicable after the placing of the required insurance, but in no event
later than the date Tenant is required to obtain such insurance as set forth in
Section 14.1 above, certificates from the insurance company evidencing the
existence of such insurance and Tenant’s compliance with the foregoing
provisions of this Article 14.  Tenant shall cause replacement certificates to
be delivered to Landlord not less than ten (10) days prior to the expiration of
any such policy or policies.  If any such initial or replacement certificates
are not furnished in accordance with the prior sentence and Tenant subsequently
fails to provide such certificates within ten (10) days after Landlord’s written
request, Landlord shall have the right, but not the obligation, to procure such
policies and certificates at Tenant’s expense.

 

14.3Effect on Insurance.  Tenant shall not do or permit to be done anything
which would reasonably be expected to (a) violate or invalidate any insurance
policy or coverage maintained by Landlord or Tenant hereunder, or (b) increase
the costs of any insurance policy maintained by Landlord.  If Tenant’s occupancy
or conduct of its business in or on the Premises results in any increase in
premiums for any insurance carried by Landlord with respect to the Building or
the Property, Tenant shall either discontinue the activities affecting the
insurance or pay such increase as Additional Rent within ten (10) days after
being billed therefor by Landlord.  If any insurance coverage carried by
Landlord pursuant to this Lease or otherwise with respect to the Building or the
Property shall be cancelled or reduced (or cancellation or reduction thereof
shall be threatened) by reason of the use or occupancy of the Premises other
than as allowed by the Permitted Use by Tenant or by anyone permitted by Tenant
to be upon the Premises, and if Tenant fails to remedy such condition within
five (5) business days after notice thereof, Tenant shall be deemed to be in
default under this Lease and Landlord shall have all remedies provided in this
Lease, at law or in equity, including, without limitation, the right (but not
the obligation) to enter upon the Premises and attempt to remedy such condition
at Tenant’s cost.

 

ARTICLE 15 - LANDLORD’S INSURANCE

 

During the Term, Landlord shall maintain property insurance written on a Special
Form (formerly known as “all risk”) basis covering the Property and the
Building, including the initial Tenant Improvements (excluding, however,
Tenant’s furniture, equipment and other personal property and Alterations,
unless Landlord otherwise elects to insure the Alterations pursuant to Section
13.1 above) against damage by fire and standard extended coverage perils and
with vandalism and malicious mischief endorsements, rental loss coverage, at
Landlord’s option, earthquake damage coverage, and such additional coverage as
Landlord deems appropriate.  Landlord shall also carry commercial general
liability in such reasonable amounts and with such reasonable deductibles as
would be carried by a prudent owner of a similar building in the state in which
the Building is located.  At Landlord’s option, all such insurance may be
carried under any blanket or umbrella policies that Landlord has in force for
other buildings and projects.  In addition, at Landlord’s option, Landlord may
elect to self-insure all or any part of such required insurance
coverage.  Landlord may, but shall not be obligated to carry any other form or
forms of insurance as Landlord or the Mortgagees or ground lessors of Landlord
may reasonably require.  The cost of insurance obtained by Landlord pursuant to
this Article 15 (including self-insured amounts and deductibles which to the
extent expended to acquire capital items shall be amortized over the useful life
of the acquired capital item) shall be included in Insurance Costs, except that
any increase in the premium for the property insurance attributable to the
replacement cost of the Tenant Improvements in excess of Building standard shall
not be included as Insurance Costs, but shall be paid by Tenant within thirty
(30) days after invoice from Landlord.

 

ARTICLE 16 - INDEMNIFICATION AND EXCULPATION

 

16.1Tenant’s Assumption of Risk and Waiver.  Except to the extent such matter is
not covered by the insurance required to be maintained by Tenant under this
Lease and/or except to the extent such matter is attributable to the negligence
or willful misconduct of Landlord or any Landlord’s Parties, Landlord shall not
be liable to Tenant, or any of Tenant’s Parties for: (i) any damage to property
of Tenant, or of others, located in, on or about the Premises, (ii) the loss of
or damage to any property of Tenant or of others by theft or otherwise,
(iii) any injury or damage to persons or property resulting from fire,
explosion, falling ceiling tiles masonry, steam, gas, electricity, water, rain
or leaks from any part of the Premises or from the pipes, appliance of plumbing
works or from the roof, street or subsurface or from any other places or by
dampness or by any other cause of whatsoever nature, (iv) any such damage caused
by other tenants or persons in the Premises, occupants of any other portions of
the Property, or the public, or caused by operations in construction of any
private, public or quasi-public work, or (v) any interruption of utilities and
services.  Landlord shall in no event be liable to Tenant or any other person
for any consequential damages, special or punitive damages, or for loss of
business, revenue, income or profits and Tenant hereby waives any and all claims
for any such damages.  Except to the extent the claim arises out of Landlord’s
negligence or willful misconduct, notwithstanding anything to the contrary
contained in this Section 16.1, all property of Tenant and Tenant’s Parties kept
or stored on the Premises, whether leased or owned by any such parties, shall be
so kept or stored at the sole risk of Tenant and Tenant shall hold Landlord
harmless from any claims arising out of damage to the same, including
subrogation claims by Tenant’s insurance carriers.  Landlord or its agents shall
not be liable for interference with light or other intangible rights.

 

16.2Tenant’s Indemnification.  Except to the extent the claim arises out of any
negligence or willful misconduct of Landlord or Landlord’s Parties, Tenant shall
be liable for, and shall indemnify, defend, protect and hold Landlord and the
Landlord’s Parties harmless from and against, any and all claims, damages,
judgments, suits, causes of action, losses, liabilities and expenses, including,
without limitation, attorneys’ fees and court costs (collectively, “Indemnified
Claims”), arising out of or resulting from third party claims against Landlord
arising or resulting from (a) any occurrence in the Premises following the date
Landlord delivers possession of all or any





-  16  -

--------------------------------------------------------------------------------

 

 

portion of the Premises to Tenant, (b) any act or omission of Tenant or any
Tenant’s Parties; (c) the use of the Premises, the Building and the Property and
conduct of Tenant’s business by Tenant or any of Tenant’s Parties, or any other
activity, work or thing done, permitted or suffered by Tenant or any of Tenant’s
Parties, in or about the Premises, the Building or elsewhere on the Property;
and/or (d) any default by Tenant as to any obligations on Tenant’s part to be
performed under the terms of this Lease or the terms of any contract or
agreement to which Tenant is a party or by which it is bound, affecting this
Lease or the Premises.  In case any action or proceeding is brought against
Landlord or any Landlord’s Parties by reason of any such Indemnified Claims,
Tenant, upon notice from Landlord, shall defend the same at Tenant’s expense by
counsel approved in writing by Landlord, which approval shall not be
unreasonably withheld.  Tenant’s indemnification obligations under this
Section 16.2 and elsewhere in this Lease shall survive the expiration or earlier
termination of this Lease.  Tenant’s covenants, agreements and indemnification
in Section 16.1 and this Section 16.2 are not intended to and shall not relieve
any insurance carrier of its obligations under policies required to be carried
by Tenant pursuant to the provisions of this Lease.

 

16.3Landlord’s Indemnification.  Except to the extent the claim arises out of
any negligence or willful misconduct of Tenant or Tenant’s Parties, Landlord
shall be liable for, and shall indemnify, defend, protect and hold Tenant and
the Tenant’s Parties harmless from and against, any and all Indemnified Claims
arising out of or resulting from third party claims against Tenant arising or
resulting from (a) any occurrence in the Premises prior to the date Landlord
delivers possession of all or any portion of the Premises to Tenant,  (b) any
act or omission of Landlord or any Landlord’s Parties; (c) the use of the
Premises, the Building and the Property by Landlord or any Landlord’s Parties,
or any other activity, work or thing done, permitted or suffered by Landlord or
any Landlord’s Parties, in or about the Premises, the Building or elsewhere on
the Property; and/or (d) any default by Landlord as to any obligations on
Landlord’s part to be performed under the terms of this Lease or the terms of
any contract or agreement to which Landlord is a party or by which it is bound,
affecting this Lease or the Premises.  In case any action or proceeding is
brought against Tenant or any Tenant’s Parties by reason of any such Indemnified
Claims, Landlord, upon notice from Tenant, shall defend the same at Landlord’s
expense by counsel approved in writing by Tenant, which approval shall not be
unreasonably withheld.  Landlord’s indemnification obligations under this
Section 16.3 and elsewhere in this Lease shall survive the expiration or earlier
termination of this Lease.  Landlord’s covenants, agreements and indemnification
in Section 16.1 and this Section 16.3 are not intended to and shall not relieve
any insurance carrier of its obligations under policies required to be carried
by Landlord pursuant to the provisions of this Lease.

 

ARTICLE 17 - CASUALTY DAMAGE/DESTRUCTION

 

17.1Landlord’s Rights and Obligations.  If the Premises or the Building is
damaged by fire or other casualty not caused by the negligence or willful
misconduct of Tenant (“Casualty”) to an extent not exceeding twenty-five percent
(25%) of the full replacement cost thereof, and Landlord’s contractor estimates
in writing delivered to the parties that the damage thereto is such that the
Building and/or Premises may be repaired, reconstructed or restored to
substantially its condition immediately prior to such damage within one hundred
twenty (120) days from the date of such Casualty, and Landlord will receive
insurance proceeds sufficient to cover the costs of such repairs, reconstruction
and restoration (including proceeds from Tenant and/or Tenant’s insurance which
Tenant is required to deliver to Landlord pursuant to this Lease), then Landlord
shall commence and proceed diligently with the work of repair, reconstruction
and restoration and this Lease shall continue in full force and effect.  If,
however, the Premises or the Building is damaged to an extent exceeding
twenty-five percent (25%) of the full replacement cost thereof, or Landlord’s
contractor estimates that such work of repair, reconstruction and restoration
will require longer than one hundred twenty (120) days to complete from the date
of Casualty, or Landlord will not receive insurance proceeds (and/or proceeds
from Tenant, as applicable) sufficient to cover the costs of such repairs,
reconstruction and restoration, then Landlord may elect to either: (a) repair,
reconstruct and restore the portion of the Premises or Building damaged by such
Casualty (including the Tenant Improvements, the Alterations that Landlord
elects to insure pursuant to Section 13.1 and, to the extent of insurance
proceeds received from Tenant, the Alterations that Tenant is required to insure
pursuant to Section 13.1), in which case this Lease shall continue in full force
and effect; or (b) terminate this Lease effective as of the date which is thirty
(30) days after Tenant’s receipt of Landlord’s election to so terminate.  Under
any of the conditions of this Section 17.1, Landlord shall give written notice
to Tenant of its intention to repair or terminate within the later of sixty (60)
days after the occurrence of such Casualty, or fifteen (15) days after
Landlord’s receipt of the estimate from Landlord’s contractor or, as applicable,
thirty (30) days after Landlord receives approval from Landlord’s Mortgagee to
rebuild.

 

17.2Tenant’s Costs and Insurance Proceeds.  In the event of any damage or
destruction of all or any part of the Premises, Tenant shall
immediately:  (a) notify Landlord thereof; and (b) deliver to Landlord all
insurance proceeds received by Tenant with respect to the Tenant Improvements
and Alterations (to the extent such items are not covered by Landlord’s casualty
insurance obtained by Landlord pursuant to this Lease) and with respect to
Alterations in the Premises that Tenant is required to insure pursuant to
Section 13.1, excluding proceeds for Tenant’s furniture and other personal
property, whether or not this Lease is terminated as permitted in Section 17.1,
and Tenant hereby assigns to Landlord all rights to receive such insurance
proceeds.  If, for any reason (including Tenant’s failure to obtain insurance
for the full replacement cost of any Alterations which Tenant is required to
insure pursuant to Section 13.1 hereof), Tenant fails to receive insurance
proceeds covering the full replacement cost of such Alterations which are
damaged, Tenant shall be deemed to have self-insured the replacement cost of
such Alterations, and upon any damage or destruction thereto, Tenant shall
immediately pay to Landlord the full replacement cost of such items, less any
insurance proceeds actually received by Landlord from Landlord’s or Tenant’s
insurance with respect to such items.

 

17.3Abatement of Rent.  If as a result of any such damage, repair,
reconstruction and/or restoration of the Premises or the Building, Tenant is
prevented from using, and does not use, the Premises or any portion thereof,
then Rent shall be abated or reduced, as the case may be, during the period that
Tenant continues to be so prevented





-  17  -

--------------------------------------------------------------------------------

 

 

from using and does not use the Premises or portion thereof, in the proportion
that the rentable square feet of the portion of the Premises that Tenant is
prevented from using, and does not use, bears to the total rentable square feet
of the Premises, from the date of the damage until the Premises is restored and
possession is retaken by Tenant.  Notwithstanding the foregoing to the contrary,
if the damage is due to the negligence or willful misconduct of Tenant or any of
Tenant’s Parties, there shall be no abatement of Rent.  Except for abatement of
Rent as provided hereinabove, Tenant shall not be entitled to any compensation
or damages for loss of, or interference with, Tenant’s business or use or access
of all or any part of the Premises resulting from any such damage, repair,
reconstruction or restoration.

 

17.4Inability to Complete.  Notwithstanding anything to the contrary contained
in this Article 17, if Landlord is obligated or elects to repair, reconstruct
and/or restore the damaged portion of the Building or Premises pursuant to
Section 17.1 above, but is delayed from completing such repair, reconstruction
and/or restoration beyond the date which is six (6) months after the date
estimated by Landlord’s contractor for completion thereof pursuant to Section
17.1, by reason of any causes beyond the reasonable control of Landlord
(including, without limitation, delays due to Force Majeure, and delays caused
by Tenant or any of Tenant’s Parties), then either of Landlord or Tenant may
elect to terminate this Lease upon thirty (30) days’ prior written notice to the
other party.

 

17.5Damage to the Property.  If there is a total destruction of the improvements
on the Property or partial destruction of such improvements, the cost of
restoration of which would exceed one-third (1/3) of the then replacement value
of all improvements on the Property, by any cause whatsoever, whether or not
insured against and whether or not the Premises are partially or totally
destroyed, either Landlord or Tenant may within a period of one hundred eighty
(180) days after the occurrence of such destruction, notify the other party in
writing that it elects to terminate, in which event this Lease shall cease and
terminate as of the date of such destruction.

 

17.6Damage Near End of Term.  In addition to its termination rights in Sections
17.1, 17.4 and 17.5 above, Landlord shall have the right to terminate this Lease
if any damage to the Building or Premises occurs during the last twelve (12)
months of the Term and Landlord’s contractor estimates in writing delivered to
the parties that the repair, reconstruction or restoration of such damage cannot
be completed within the earlier of (a) the scheduled expiration date of the
Term, or (b) sixty (60) days after the date of such Casualty.

 

17.7Tenant’s Termination Right.  In the event of any damage or destruction which
affects Tenant’s use and enjoyment of the Premises which is not caused by Tenant
or any of Tenant’s Parties, if Tenant’s possession and use of the Premises
cannot be restored by Landlord within two hundred ten (210) days for reasons
other than delays caused by Tenant or any of Tenant’s Parties, Tenant shall have
the right to terminate this Lease upon written notice to Landlord given within
thirty (30) days after the expiration of said 210-day period, unless Landlord
completes the restoration within said 30-day notice period, in which case this
Lease shall continue in full force and effect.

 

17.8Waiver of Termination Right.  This Lease sets forth the terms and conditions
upon which this Lease may terminate in the event of any damage or
destruction.  Accordingly, except as expressly provided herein, Tenant hereby
waives any and all provisions of applicable Law that provide alternative rights
for the parties in the event of damage or destruction (including, without
limitation, to the extent the Premises are located in California, the provisions
of California Civil Code Section 1932, Subsection 2, and Section 1933,
Subsection 4 and any successor statute or laws of a similar nature).

 

ARTICLE 18 - CONDEMNATION

 

18.1Substantial or Partial Taking.  Subject to the provisions of Section 18.3
below, either party may terminate this Lease if any material part of the
Premises is taken or condemned for any public or quasi-public use under law, by
eminent domain or private purchase in lieu thereof (a “Taking”).  Landlord shall
also have the right to terminate this Lease if there is a Taking of any portion
of the Building or the Property which would have a material adverse effect on
Landlord’s ability to profitably operate the remainder of the Building and/or
the Property.  The terminating party shall provide written notice of termination
to the other party within thirty (30) days after it first receives notice of the
Taking.  The termination shall be effective as of the effective date of any
order granting possession to, or vesting legal title in, the condemning
authority.  If this Lease is not terminated, Base Rent and all other elements of
this Lease which are dependent upon the area of the Premises, the Building or
the Property shall be appropriately adjusted to account for any reduction in the
square footage of the Premises, Building or Property, as applicable.  All
compensation awarded for a Taking shall be the property of Landlord.  The right
to receive compensation or proceeds are expressly waived by Tenant, however,
Tenant may file a separate claim for Tenant’s furniture, fixtures, equipment and
other personal property, loss of goodwill and Tenant’s reasonable relocation
expenses, provided the filing of the claim does not diminish the amount of
Landlord’s award.

 

18.2Condemnation Award.  Subject to the provisions of Section 18.3 below, in
connection with any Taking of the Premises or the Building, Landlord shall be
entitled to receive the entire amount of any award which may be made or given in
such taking or condemnation, without deduction or apportionment for any estate
or interest of Tenant, it being expressly understood and agreed by Tenant that
no portion of any such award shall be allowed or paid to Tenant for any
so-called bonus or excess value of this Lease, and such bonus or excess value
shall be the sole property of Landlord.  Tenant shall not assert any claim
against Landlord or the taking authority for any compensation because of such
taking (including any claim for bonus or excess value of this Lease); provided,
however, if any portion of the Premises is taken, Tenant shall be granted the
right to recover from the condemning authority (but not from Landlord) any
compensation as may be separately awarded or recoverable by Tenant for the
taking of Tenant’s furniture, fixtures, equipment and other personal property
within the Premises, for Tenant’s relocation expenses, and for any loss of
goodwill or other damage to Tenant’s business by reason of such taking.





-  18  -

--------------------------------------------------------------------------------

 

 

18.3Temporary Taking.  In the event of a Taking of the Premises or any part
thereof for temporary use, (a) this Lease shall be and remain unaffected thereby
and Rent shall not abate, and (b) Tenant shall be entitled to receive for itself
such portion or portions of any award made for such use with respect to the
period of the taking which is within the Term, provided that if such taking
shall remain in force at the expiration or earlier termination of this Lease,
Tenant shall perform its obligations with respect to surrender of the Premises
and shall pay to Landlord the portion of any award which is attributable to any
period of time beyond the Term expiration date.  For purpose of this Section
18.3, a temporary taking shall be defined as a taking for a period of two
hundred seventy (270) days or less.

 

18.4Waiver.  Tenant hereby waives any rights it may have pursuant to any
applicable Laws (including, without limitation, to the extent the Premises are
located in California, any rights Tenant might otherwise have pursuant to
Section 1265.130 of the California Code of Civil Procedure) and agrees that the
provisions hereof shall govern the parties’ rights in the event of any Taking.

 

ARTICLE 19 - WAIVER OF CLAIMS; WAIVER OF SUBROGATION

 

19.1Tenant Waiver.  Tenant hereby waives its rights against Landlord for any
claims or damages or losses, including any deductibles and self-insured amounts,
which are caused by or result from (a) any occurrence insured under any property
insurance policy carried by Tenant, or (b) any occurrence which would have been
covered under any property insurance required to be obtained and maintained by
Tenant under this Lease had such insurance been obtained and maintained as
required. The foregoing waiver shall be in addition to, and not a limitation of,
any other waivers or releases contained in this Lease.

 

19.2Waiver of Insurers.  Tenant shall cause each property insurance policy
carried by Tenant to provide that the insurer waives all rights of recovery by
way of subrogation against Landlord, in connection with any claims, losses and
damages covered by such policy.  If Tenant fails to maintain insurance for an
insurable loss, such loss shall be deemed to be self-insured with a deemed full
waiver of subrogation as set forth in the immediately preceding sentence.

 

ARTICLE 20 - ASSIGNMENT AND SUBLETTING

 

20.1Restriction on Transfer.  Except with respect to a Permitted Transfer
pursuant to Section 20.6 below, Tenant shall not, without the prior written
consent of Landlord, which consent Landlord will not unreasonably withhold or
delay, assign this Lease or any interest herein or sublet the Premises or any
part thereof, or permit the use or occupancy of the Premises by any party other
than Tenant (any such assignment, encumbrance, sublease, license or the like
being sometimes referred to as a “Transfer”).  In no event may Tenant encumber
or hypothecate this Lease or the Premises.  This prohibition against Transfers
shall be construed to include a prohibition against any assignment or subletting
by operation of law.  Any Transfer without Landlord’s consent (except for a
Permitted Transfer pursuant to Section 20.6 below) shall constitute a default by
Tenant under this Lease, and in addition to all of Landlord’s other remedies at
law, in equity or under this Lease, such Transfer shall be voidable at
Landlord’s election. For purposes of this Article 20, other than with respect to
a Permitted Transfer under Section 20.6 and transfers of stock of Tenant if
Tenant is a publicly-held corporation and such stock is transferred publicly
over a recognized security exchange or over-the-counter market, if Tenant is a
corporation, partnership or other entity, any transfer, assignment, encumbrance
or hypothecation of fifty percent (50%) or more (individually or in the
aggregate) of any stock or other ownership interest in such entity, and/or any
transfer, assignment, hypothecation or encumbrance of any controlling ownership
or voting interest in such entity, shall be deemed an assignment of this Lease
and shall be subject to all of the restrictions and provisions contained in this
Article 20.

 

20.2Landlord’s Options.  If Tenant desires to effect a Transfer, then at least
thirty (30) days prior to the date when Tenant desires the Transfer to be
effective (the “Transfer Date”), Tenant shall deliver to Landlord written notice
(“Transfer Notice”) setting forth the terms and conditions of the proposed
Transfer and the identity of the proposed assignee, sublessee or other
transferee (sometimes referred to hereinafter as a “Transferee”).  Tenant shall
also deliver to Landlord with the Transfer Notice, a current financial statement
and such evidence of financial responsibility and standing as Landlord may
reasonably require of the Transferee which have been certified or audited by a
reputable independent accounting firm acceptable to Landlord, and such other
information concerning the business background and financial condition of the
proposed Transferee as Landlord may reasonably request.  Except with respect to
a Permitted Transfer, within fifteen (15) business days after Landlord’s receipt
of any Transfer Notice, and any additional information requested by Landlord
pursuant to this Section 20.2, Landlord will notify Tenant of its election to do
one of the following:  (a) consent to the proposed Transfer subject to such
reasonable conditions as Landlord may impose in providing such consent;
(b) refuse such consent, which refusal shall be on reasonable grounds; or
(c) terminate this Lease as to all or such portion of the Premises which is
proposed to be sublet or assigned and recapture all or such portion of the
Premises for reletting by Landlord effective as of the proposed Transfer Date,
which termination must be effected by a written Termination Notice (“Termination
Notice”) delivered to Tenant at least five (5) business days prior to the
Transfer Date, in which event Tenant shall have the right to revoke the Transfer
Notice by delivery to Landlord of a written revocation notice within three (3)
business days of delivery of the Termination Notice by which action the
Termination Notice shall be revoked for all purposes of this Lease effective as
of the date it was given and shall be void.  If Landlord exercises its option to
terminate this Lease with respect to only a portion of the Premises following
Tenant’s request for Landlord’s approval of the proposed sublease of such space,
Landlord shall be responsible for the construction of any demising wall which
Landlord reasonably deems necessary to separate such space from the remainder of
the Premises.





-  19  -

--------------------------------------------------------------------------------

 

 

20.3Additional Conditions; Excess Rent.  A condition to Landlord’s consent to
any Transfer will be the delivery to Landlord of a true copy of the fully
executed instrument of assignment, sublease, transfer or hypothecation, in form
and substance reasonably satisfactory to Landlord, an original of Landlord’s
standard consent form executed by both Tenant and the proposed Transferee, and
an affirmation of guaranty in form satisfactory to Landlord executed by each
guarantor of this Lease, if any.  In addition, Tenant shall pay to Landlord as
Additional Rent within thirty (30) days after receipt thereof, without affecting
or reducing any other obligations of Tenant hereunder, fifty percent (50%) of
any rent or other economic consideration received by Tenant as a result of any
Transfer which exceeds, in the aggregate, (i) the total Rent which Tenant is
obligated to pay Landlord under this Lease (prorated to reflect obligations
allocable to any portion of the Premises subleased) for the applicable period,
plus (ii) any reasonable brokerage commissions and attorneys’ fees actually paid
by Tenant in connection with such Transfer, plus (iii) ) any changes,
alterations and improvements to the Premises in connection with the Transfer,
which commissions and fees shall, for purposes of the aforesaid calculation, be
amortized on a straight-line basis over the term of such assignment or
sublease.  If Tenant effects a Transfer or requests the consent of Landlord to
any Transfer (whether or not such Transfer is consummated), then, upon demand,
and as a condition precedent to Landlord’s consideration of the proposed
assignment or sublease, Tenant agrees to pay Landlord a non-refundable
administrative fee of Five Hundred Dollars ($500.00), plus Landlord’s reasonable
attorneys’ and paralegal fees and other costs incurred by Landlord in reviewing
such proposed assignment or sublease (whether attributable to Landlord’s
in-house attorneys or paralegals or otherwise).  Acceptance of the Five Hundred
Dollar ($500.00) administrative fee and/or reimbursement of Landlord’s
attorneys’ and/or paralegal fees shall in no event obligate Landlord to consent
to any proposed Transfer. 

 

20.4Reasonable Disapproval.  Without limiting in any way Landlord’s right to
withhold its consent on any reasonable grounds, it is agreed that Landlord will
not be acting unreasonably in refusing to consent to a Transfer if, in
Landlord’s reasonable opinion:  (a) the proposed Transfer would result in more
than two subleases of portions of the Premises being in effect at any one time
during the Term; (b) the net worth of a proposed assignee is materially less
than that of Tenant and each guarantor of this Lease, if any; (c) the proposed
Transferee is negotiating with Landlord for space in the Building or the
Property or has negotiated with Landlord for space in the Building or Property
within the past 6 months and Landlord has space available to satisfy such
Transferee’s requirement (in either case the terms “negotiating” and
“negotiated” shall be evidenced by a fully signed term sheet, signed letter of
intent, signed lease or an amendment of lease fully signed); (d) the proposed
Transferee is a governmental entity; (e) the portion of the Premises to be
sublet or assigned is irregular in shape with inadequate means of ingress and
egress; (f) the proposed Transfer involves a material change of use of the
Premises or would violate any exclusive use covenant to which Landlord is bound;
(g) the Transfer would likely result in a material increase in the use of the
parking areas by the Transferee’s employees or visitors, and/or materially
increase the demand upon utilities and services to be provided by Landlord to
the Premises; or (h) the Transferee is not in Landlord’s reasonable opinion of
reputable or good character.

 

20.5No Release.  No Transfer, occupancy or collection of rent from any proposed
Transferee shall be deemed a waiver on the part of Landlord, or the acceptance
of the Transferee as Tenant and no Transfer shall release Tenant of Tenant’s
obligations under this Lease or alter the primary liability of Tenant to pay
Rent and to perform all other obligations to be performed by Tenant
hereunder.  Landlord may require that any Transferee remit directly to Landlord
on a monthly basis, all monies due Tenant by said Transferee, and each sublease
shall provide that if Landlord gives said sublessee written notice that Tenant
is in default under this Lease, said sublessee will thereafter make all payments
due under the sublease directly to or as directed by Landlord, which payments
will be credited against any payments due under this Lease.  Tenant hereby
irrevocably and unconditionally assigns to Landlord all rents and other sums
payable under any sublease of the Premises; provided, however, that Landlord
hereby grants Tenant a license to collect all such rents and other sums so long
as Tenant is not in default under this Lease.  Consent by Landlord to one
Transfer shall not be deemed consent to any subsequent Transfer.  In the event
of default by any Transferee of Tenant or any successor of Tenant in the
performance of any of the terms hereof, Landlord may proceed directly against
Tenant without the necessity of exhausting remedies against such Transferee or
successor.  Landlord may consent to subsequent assignments of this Lease or
sublettings or amendments or modifications to this Lease with assignees of
Tenant, without notifying Tenant, or any successor of Tenant, and without
obtaining its or their consent thereto and any such actions shall not relieve
Tenant of liability under this Lease.  To the extent the Premises are located in
California, Tenant hereby waives (for itself and all persons claiming under
Tenant) the provisions of Civil Code Section 1995.310.

 

20.6Permitted Transfers.  Notwithstanding the provisions of Section 20.1 above
to the contrary, provided that Tenant is not then in Default, Tenant may assign
this Lease or sublet the Premises or any portion thereof (herein, a “Permitted
Transfer”), without Landlord’s consent to any entity that controls, is
controlled by or is under common control with Tenant, or to any entity resulting
from a merger or consolidation with Tenant, or to any person or entity which
acquires all the assets of Tenant’s business as a going concern (each, a
“Permitted Transferee”), provided that: (a) at least thirty (30) days prior to
such assignment or sublease, Tenant delivers to Landlord a reasonably detailed
description of the proposed Transfer and the financial statements and other
financial and background information of the assignee or sublessee described in
Section 20.2 above; (b) in the case of an assignment, the assignee assumes, in
full, the obligations of Tenant under this Lease (or in the case of a sublease,
the sublessee of a portion of the Premises or Term assumes, in full, the
obligations of Tenant with respect to such portion) pursuant to an assignment
and assumption agreement (or a sublease, as applicable) reasonably acceptable to
Landlord, a fully executed copy of which is delivered to Landlord within thirty
(30) days following the effective date of such assignment or subletting; (c)
each guarantor of this Lease executes a reaffirmation of its guaranty in form
satisfactory to Landlord; (d) the tangible net worth of the assignee, if
assignor is released from liability or sublessee if sublessor is released from
liability equals or exceeds that of Tenant as of (i) the date of execution of
this Lease, or (ii) the date immediately preceding the proposed Transfer,
whichever is greater; (e) Tenant remains fully liable under this Lease; (f) the
use of the Premises is pursuant to Section 1.10 of this Lease; (g) such
transaction is not entered into as a subterfuge to avoid the restrictions and
provisions of this Article 20 and will not violate any





-  20  -

--------------------------------------------------------------------------------

 

 

exclusive use covenant to which Landlord is bound; and (h) with respect to a
subletting only, Tenant and such Permitted Transferee execute Landlord’s
standard consent to sublease form.

 

ARTICLE 21 - SURRENDER AND HOLDING OVER

 

21.1Surrender of Premises.  Upon the expiration or sooner termination of this
Lease, Tenant shall surrender all keys for the Premises and exclusive possession
of the Premises to Landlord broom clean and in good condition and repair,
reasonable wear and tear excepted (and casualty damage excepted), with all of
Tenant’s personal property, electronic, fiber, phone and data cabling and
related equipment that is installed by or for the exclusive benefit of Tenant
(to be removed in accordance with the National Electric Code and other
applicable Laws) and those items, if any, of Alterations identified by Landlord
pursuant to Section 13.2, removed therefrom and all damage caused by such
removal repaired.  If Tenant fails to remove by the expiration or sooner
termination of this Lease all of its personal property and Alterations
identified by Landlord for removal pursuant to Section 13.2, Landlord may,
(without liability to Tenant for loss thereof), at Tenant’s sole cost and in
addition to Landlord’s other rights and remedies under this Lease, at law or in
equity:  (a) remove and store such items in accordance with applicable Law;
and/or (b) upon ten (10) days’ prior notice to Tenant, sell all or any such
items at private or public sale for such price as Landlord may obtain as
permitted under applicable Law.  Landlord shall apply the proceeds of any such
sale to any amounts due to Landlord under this Lease from Tenant (including
Landlord’s attorneys’ fees and other costs incurred in the removal, storage
and/or sale of such items), with any remainder to be paid to Tenant.

 

21.2Holding Over.  Tenant will not be permitted to hold over possession of the
Premises after the expiration or earlier termination of the Term without the
express written consent of Landlord, which consent Landlord may withhold in its
sole and absolute discretion.  If Tenant holds over after the expiration or
earlier termination of the Term with or without the express written consent of
Landlord, then, in addition to all other remedies available to Landlord, Tenant
shall become a tenant at sufferance only, upon the terms and conditions set
forth in this Lease so far as applicable (including Tenant’s obligation to pay
all Additional Rent under this Lease), but at a Monthly Base Rent equal to one
hundred fifty percent (150%) of the Monthly Base Rent applicable to the Premises
immediately prior to the date of such expiration or earlier termination.  Any
such holdover Rent shall be paid on a per month basis without reduction for
partial months during the holdover.  Acceptance by Landlord of Rent after such
expiration or earlier termination shall not constitute consent to a hold over
hereunder or result in an extension of this Lease.  This Section 21.2 shall not
be construed to create any express or implied right to holdover beyond the
expiration of the Term or any extension thereof.  Tenant shall be liable, and
shall pay to Landlord within ten (10) days after demand, for all losses incurred
by Landlord as a result of such holdover, and shall indemnify, defend and hold
Landlord and the Landlord’s Parties harmless from and against all liabilities,
damages, losses, claims, suits, costs and expenses (including reasonable
attorneys’ fees and costs) arising from or relating to any such holdover
tenancy, including without limitation, any claim for damages made by a
succeeding tenant. Tenant’s indemnification obligation hereunder shall survive
the expiration or earlier termination of this Lease.  The foregoing provisions
of this Section 21.2 are in addition to, and do not affect, Landlord’s right of
re-entry or any other rights of Landlord hereunder or otherwise at law or in
equity.

 

ARTICLE 22 - DEFAULTS

 

22.1Tenant’s Default.  The occurrence of any one or more of the following events
shall constitute a “Default” under this Lease by Tenant:

 

a.the abandonment of the Premises by Tenant.  “Abandonment” is herein defined to
include, but is not limited to, any absence by Tenant from the Premises for
fifteen (15) business days or longer while in Default of any other provision of
this Lease;

 

b.the failure by Tenant to make any payment of Rent, Additional Rent or any
other payment required to be made by Tenant hereunder, where such failure
continues for five (5) business days after written notice thereof from Landlord
that such payment was not received when due; provided that if Landlord provides
two (2) or more notices of late payment within any twelve (12) month period,
then the third failure of Tenant to make any payment of Rent or any other
payment required to be made by Tenant hereunder when due in the twelve (12)
month period following the second (2nd) such notice shall be an automatic
Default without notice from Landlord;

 

c.the failure by Tenant to observe or perform any of the express or implied
covenants or provisions of this Lease to be observed or performed by Tenant,
other than as specified in Sections 22.1(a) or (b) above, where such failure
shall continue for a period of ten (10) business days after written notice
thereof from Landlord to Tenant; provided, however, that if the nature of
Tenant’s Default is such that it may be cured but more than ten (10) days are
reasonably required for its cure, then Tenant shall not be deemed to be in
default if Tenant shall commence such cure within said ten (10) business days
period and thereafter diligently prosecute such cure to completion, which
completion shall occur not later than sixty (60) days from the date of such
notice from Landlord; or

 

d.A general assignment by Tenant or any guarantor or surety of Tenant’s
obligations hereunder (“Guarantor”) for the benefit of creditors;

 

e.The filing of a voluntary petition in bankruptcy by Tenant or any Guarantor,
the filing by Tenant or any Guarantor of a voluntary petition for an
arrangement, the filing by or against Tenant or any Guarantor of a petition,
voluntary or involuntary, for reorganization, or the filing of an involuntary
petition by the creditors of Tenant or any Guarantor, said involuntary petition
remaining undischarged for a period of one hundred twenty (120) days;





-  21  -

--------------------------------------------------------------------------------

 

 

f.Receivership, attachment, or other judicial seizure of substantially all of
Tenant’s assets on the Premises, such attachment or other seizure remaining
undismissed or undischarged for a period of thirty (30) days after the levy
thereof;

 

g.Death or disability of Tenant or any Guarantor, if Tenant or such Guarantor is
a natural person, or the failure by Tenant or any Guarantor to maintain its
legal existence, if Tenant or such Guarantor is a corporation, partnership,
limited liability company, trust or other legal entity.  Any notice sent by
Landlord to Tenant pursuant to this Section 22.1 shall be in lieu of, and not in
addition to, any notice required under any applicable Law.

 

ARTICLE 23 - REMEDIES OF LANDLORD

 

23.1Landlord’s Remedies; Termination.  In the event of any such Default by
Tenant, in addition to any other remedies available to Landlord under this
Lease, at law or in equity (including, without limitation, to the extent the
Premises are located in California, the remedies of Civil Code Section 1951.4
and any successor statute or similar Law, which provides that Landlord may
continue this Lease in effect following Tenant’s breach and abandonment and
collect rent as it falls due, if Tenant has the right to sublet or assign,
subject to reasonable limitations), Landlord shall have the immediate option to
terminate this Lease and all rights of Tenant hereunder and to re-enter the
Premises and remove all persons and property from the Premises; such property
may be removed, stored and/or disposed of as permitted by applicable Law.  If
Landlord shall elect to so terminate this Lease, then Landlord may recover from
Tenant: (a) the worth at the time of award of any unpaid Rent which had been
earned at the time of such termination; plus (b) the worth at the time of the
award of the amount by which the unpaid Rent which would have been earned after
termination until the time of award exceeds the amount of such rental loss that
Tenant proves could have been reasonably avoided; plus (c) the worth at the time
of award of the amount by which the unpaid Rent for the balance of the term
after the time of award exceeds the amount of such rental loss that Tenant
proves could be reasonably avoided; plus (d) any other amount necessary to
compensate Landlord for all the detriment proximately caused by Tenant’s failure
to perform its obligations under this Lease or which, in the ordinary course of
things, would be likely to result therefrom including, but not limited to: the
total unamortized sum of any Abated Amount (amortized on a straight line basis
over the initial Term of this Lease); any costs required to return the Premises
to the condition required at the end of the Term; and removal (including the
repair of any damage caused by such removal) and storage (or disposal) of
Tenant’s personal property, equipment, fixtures, Alterations and any other items
which Tenant is required under this Lease to remove but does not remove; plus
(e) all other monetary damages allowed under applicable Law.

 

As used in Sections 23.1(a) and 23.1(b) above, the “worth at the time of award”
is computed by allowing interest at the Interest Rate set forth in the
Summary.  As used in Section 23.1(c) above, the “worth at the time of award” is
computed by discounting such amount at the discount rate of the Federal Reserve
Bank of San Francisco at the time of award plus one percent (1%).  To the extent
the Premises are located in California, Tenant hereby waives for Tenant and all
those claiming under Tenant all right now or hereafter existing including,
without limitation, any rights under California Code of Civil Procedure
Sections 1174 and 1179 and Civil Code Section 1950.7 to redeem by order or
judgment of any court or by any legal process or writ, Tenant’s right of
occupancy of the Premises after any termination of this Lease.

 

23.2Landlord’s Remedies; Continuation of Lease; Re-Entry Rights.  In the event
of any such Default by Tenant, in addition to any other remedies available to
Landlord under this Lease, at law or in equity, Landlord shall also have the
right to (a) continue this Lease in effect after Tenant’s breach and abandonment
and recover Rent as it becomes due, and (b) with or without terminating this
Lease, to re-enter the Premises and remove all persons and property from the
Premises; such property may be removed, stored and/or disposed of as permitted
by applicable Law.  No re-entry or taking possession of the Premises by Landlord
pursuant to this Section 23.2, and no acceptance of surrender of the Premises or
other action on Landlord’s part, shall be construed as an election to terminate
this Lease unless a written notice of such intention be given to Tenant or
unless the termination thereof be decreed by a court of competent
jurisdiction.  No notice from Landlord or notice given under a forcible entry
and detainer statute or similar Laws will constitute an election by Landlord to
terminate this Lease unless such notice specifically so states.  Notwithstanding
any reletting without termination by Landlord because of any Default, Landlord
may at any time after such reletting elect to terminate this Lease for any such
Default.

 

23.3Landlord’s Right to Perform.  Except as specifically provided otherwise in
this Lease, all covenants and agreements by Tenant under this Lease shall be
performed by Tenant at Tenant’s sole cost and expense and without any abatement
or offset of Rent.  In the event of any Default by Tenant, Landlord may, without
waiving or releasing Tenant from any of Tenant’s obligations, make such payment
or perform such other act as required to cure such Default on behalf of
Tenant.  All sums so paid by Landlord and all necessary incidental costs
incurred by Landlord in performing such other acts shall be payable by Tenant to
Landlord within five (5) days after demand therefor as Additional Rent.

 

23.4Rights and Remedies Cumulative.  All rights, options and remedies of
Landlord contained in this Article 23 and elsewhere in this Lease shall be
construed and held to be cumulative, and no one of them shall be exclusive of
the other, and Landlord shall have the right to pursue any one or all of such
remedies or any other remedy or relief which may be provided by law or in
equity, whether or not stated in this Lease.  Nothing in this Article 23 shall
be deemed to limit or otherwise affect Tenant’s indemnification of Landlord
pursuant to any provision of this Lease.

 

23.5Costs Upon Default and Litigation.  Tenant shall pay to Landlord and its
Mortgagees as Additional Rent all the expenses incurred by Landlord or its
Mortgagees in connection with any default by Tenant hereunder or the exercise of
any remedy by reason of any default by Tenant hereunder, including reasonable





-  22  -

--------------------------------------------------------------------------------

 

 

attorneys’ fees and expenses.  If Landlord or its Mortgagees shall be made a
party to any litigation commenced against Tenant or any litigation pertaining to
this Lease or the Premises, at the option of Landlord and/or its Mortgagees,
Tenant, at its expense, shall provide Landlord and/or its Mortgagees with
counsel approved by Landlord and/or its Mortgagees and shall pay all costs
incurred or paid by Landlord and/or its Mortgagees in connection with such
litigation.

 

ARTICLE 24 - ENTRY BY LANDLORD

 

Landlord and its employees and agents shall at all reasonable times have the
right to enter the Premises to inspect the same, to supply any service required
to be provided by Landlord to Tenant under this Lease, to exhibit the Premises
to prospective lenders or purchasers (or during the last year of the Term or
during any default by Tenant, to prospective tenants), to post notices of
non-responsibility, and/or to alter, improve or repair the Premises or any other
portion of the Building or Property, all without being deemed guilty of or
liable for any breach of Landlord’s covenant of quiet enjoyment or any eviction
of Tenant, and without abatement of Rent.  In exercising such entry rights,
Landlord shall endeavor to minimize, to the extent reasonably practicable, the
interference with Tenant’s business, and shall provide Tenant with reasonable
advance written notice of such entry (except in emergency situations and for
scheduled services).  For each of the foregoing purposes, Landlord shall at all
times have and retain a key with which to unlock all of the doors in, upon and
about the Premises, excluding Tenant’s vaults and safes, and Landlord shall have
the means which Landlord may deem proper to open said doors in an emergency in
order to obtain entry to the Premises.

 

ARTICLE 25 - LIMITATION ON LANDLORD’S LIABILITY

 

Notwithstanding anything contained in this Lease to the contrary, the
obligations of Landlord under this Lease (including as to any actual or alleged
breach or default by Landlord) do not constitute personal obligations of the
individual members, managers, investors, partners, directors, officers, or
shareholders of Landlord or Landlord’s members or partners, and Tenant shall not
seek recourse against the individual members, managers, investors, partners,
directors, officers, or shareholders of Landlord or Landlord’s members or
partners or any other persons or entities having any interest in Landlord, or
any of their personal assets for satisfaction of any liability with respect to
this Lease.  In addition, in consideration of the benefits accruing hereunder to
Tenant and notwithstanding anything contained in this Lease to the contrary,
Tenant hereby covenants and agrees for itself and all of its successors and
assigns that the liability of Landlord for its obligations under this Lease
(including any liability as a result of any actual or alleged failure, breach or
default hereunder by Landlord), shall be limited solely to, and Tenant’s and its
successors’ and assigns’ sole and exclusive remedy shall be against, Landlord’s
interest in the Building, and no other assets of Landlord.  The term “Landlord”
as used in this Lease, so far as covenants or obligations on the part of the
Landlord are concerned, shall be limited to mean and include only the owner or
owners, at the time in question, of the fee title to, or a lessee’s interest in
a ground lease of, the Property.  In the event of any transfer or conveyance of
any such title or interest (other than a transfer for security purposes only),
the transferor shall be automatically relieved of all covenants and obligations
on the part of Landlord contained in this Lease.  Landlord and Landlord’s
transferees and assignees shall have the absolute right to transfer all or any
portion of their respective title and interest in the Premises, the Building,
the Property and/or this Lease without the consent of Tenant, and such transfer
or subsequent transfer shall not be deemed a violation on Landlord’s part of any
of the terms and conditions of this Lease.

 

ARTICLE 26 - SUBORDINATION

 

Tenant accepts this Lease subject and subordinate to any mortgage(s), deed(s) of
trust, ground lease(s) or other lien(s) now or subsequently arising upon the
Premises, the Building or the Property, and to renewals, modifications,
refinancings and extensions thereof (collectively referred to as a
“Mortgage”).  This clause shall be self-operative, but no later than ten (10)
business days after written request from Landlord or any holder of a Mortgage
(each, a “Mortgagee” and collectively, “Mortgagees”), Tenant shall execute a
commercially reasonable subordination agreement.  As an alternative, a Mortgagee
shall have the right at any time to subordinate its Mortgage to this Lease.  No
later than ten (10) business days after written request by Landlord or any
Mortgagee, Tenant shall, without charge, attorn to any successor to Landlord’s
interest in this Lease.  Tenant hereby waives its rights under any current or
future Law which gives or purports to give Tenant any right to terminate or
otherwise adversely affect this Lease and the obligations of Tenant hereunder in
the event of any such foreclosure proceeding or sale.  Should Tenant fail to
sign and return any such documents within said ten (10) business day period,
Tenant shall be in Default hereunder.

 

ARTICLE 27 - ESTOPPEL CERTIFICATE

 

Within ten (10) business days following Landlord’s written request, Tenant shall
execute and deliver to Landlord an estoppel certificate, in a form substantially
similar to the form of Exhibit F attached hereto. Any such estoppel certificate
delivered pursuant to this Article 27 may be relied upon by any mortgagee,
beneficiary, purchaser or prospective purchaser of any portion of the Property,
as well as their assignees.  Tenant’s failure to deliver such estoppel
certificate following an additional two (2) business day cure period after
notice shall constitute a Default hereunder.  Tenant’s failure to deliver such
certificate within such time shall be conclusive upon Tenant that this Lease is
in full force and effect, without modification except as may be represented by
Landlord, that there are no uncured defaults in Landlord’s performance, and that
not more than one (1) month’s Rent has been paid in advance. 

 

ARTICLE 28 - RELOCATION OF PREMISES

 

Intentionally Omitted.





-  23  -

--------------------------------------------------------------------------------

 

 

ARTICLE 29 - MORTGAGEE PROTECTION

 

If, in connection with Landlord’s obtaining or entering into any financing or
ground lease for any portion of the Building or Property, the lender or ground
lessor shall request modifications to this Lease, Tenant shall, within thirty
(30) days after request therefor, execute an amendment to this Lease including
such modifications, provided such modifications are reasonable, do not increase
the obligations of Tenant hereunder, or adversely affect the leasehold estate
created hereby or Tenant’s rights hereunder. In the event of any default on the
part of Landlord, Tenant will give notice by registered or certified mail to any
beneficiary of a deed of trust or mortgagee covering the Premises or ground
lessor of Landlord whose address shall have been furnished to Tenant, and shall
offer such beneficiary, mortgagee or ground lessor a reasonable opportunity to
cure the default (including with respect to any such beneficiary or mortgagee,
time to obtain possession of the Premises, subject to this Lease and Tenant’s
rights hereunder, by power of sale or judicial foreclosure, if such should prove
necessary to effect a cure).

 

ARTICLE 30 - QUIET ENJOYMENT

 

Landlord covenants and agrees with Tenant that, upon Tenant performing all of
the covenants and provisions on Tenant’s part to be observed and performed under
this Lease (including payment of Rent hereunder), Tenant shall have the right to
use and occupy the Premises in accordance with and subject to the terms and
conditions of this Lease as against all persons claiming by, through or under
Landlord. This covenant shall be binding upon Landlord and its successors only
during its or their respective periods of ownership of the Building.

 

ARTICLE 31 - MISCELLANEOUS PROVISIONS

 

31.1Broker.  Tenant represents that it has not had any dealings with any real
estate broker, finder or intermediary with respect to this Lease, other than the
Brokers specified in the Summary.  Tenant shall indemnify, protect, defend (by
counsel reasonably approved in writing by Landlord) and hold Landlord harmless
from and against any and all claims, judgments, suits, causes of action,
damages, losses, liabilities and expenses (including attorneys’ fees and court
costs) resulting from any breach by Tenant of the foregoing representation,
including, without limitation, any claims that may be asserted against Landlord
by any broker, agent or finder undisclosed by Tenant herein.  Landlord shall
indemnify, protect, and hold Tenant harmless from and against any and all
claims, judgments, suits, causes of action, damages, losses, liabilities and
expenses (including attorneys’ fees and court costs) resulting from any other
brokers claiming to have represented Landlord in connection with this
Lease.  The foregoing indemnities shall survive the expiration or earlier
termination of this Lease.  Landlord shall pay to the Brokers the brokerage fee,
if any, pursuant to a separate written agreement between Landlord and Brokers.

 

31.2Governing Law.  This Lease shall be governed by, and construed pursuant to,
the laws of the state in which the Building is located.  Venue for any
litigation between the parties hereto concerning this Lease or the occupancy of
the Premises shall be initiated in the county in which the Premises are
located.  Tenant shall comply with all governmental and quasi-governmental laws,
ordinances and regulations applicable to the Building, Property and/or the
Premises, and all rules and regulations adopted pursuant thereto and all
covenants, conditions and restrictions applicable to and/or of record against
the Building, Property and/or the Site (individually, a “Law” and collectively,
the “Laws”).  For the avoidance of doubt, Tenant shall not be liable or
responsible, legally, financially or otherwise, for any violations of or any
non-compliances with any Laws if such violations or non-compliances either exist
on the Commencement Date or are not the result of any action or omission of
Tenant.

 

31.3Successors and Assigns.  Subject to the provisions of Article 25 above, and
except as otherwise provided in this Lease, all of the covenants, conditions and
provisions of this Lease shall be binding upon, and shall inure to the benefit
of, the parties hereto and their respective heirs, personal representatives and
permitted successors and assigns; provided, however, no rights shall inure to
the benefit of any Transferee of Tenant unless the Transfer to such Transferee
is made in compliance with the provisions of Article 20, and no options or other
rights which are expressly made personal to the original Tenant hereunder or in
any rider attached hereto shall be assignable to or exercisable by anyone other
than the original Tenant under this Lease.

 

31.4No Merger.  The voluntary or other surrender of this Lease by Tenant or a
mutual termination thereof shall not work as a merger and shall, at the option
of Landlord, either (a) terminate all or any existing subleases, or (b) operate
as an assignment to Landlord of Tenant’s interest under any or all such
subleases.

 

31.5Professional Fees.  If either Landlord or Tenant should bring suit (or
alternate dispute resolution proceedings) against the other with respect to this
Lease, including for unlawful detainer, forcible entry and detainer, or any
other relief against the other hereunder, then all costs and expenses incurred
by the prevailing party therein (including, without limitation, its actual
appraisers’, accountants’, attorneys’ and other professional fees, expenses and
court costs), shall be paid by the other party, including any and all costs
incurred in enforcing, perfecting and executing such judgment and all reasonable
costs and attorneys’ fees associated with any appeal.  Further, if for any
reason Landlord consults legal counsel or otherwise incurs any costs or expenses
as a result of its proper attempt to enforce the provisions of this Lease
against Tenant, even though no litigation is commenced, or if commenced is not
pursued to final judgment, Tenant shall be obligated to pay to Landlord, in
addition to all other amounts for which Tenant is obligated hereunder, all of
Landlord’s reasonable costs and expenses incurred in connection with any such
acts, including attorneys’ fees incurred associated with any appeal.

 

31.6Waiver.  The waiver by either party of any breach by the other party of any
term, covenant or condition herein contained shall not be deemed to be a waiver
of any subsequent breach of the same or any other term, covenant and condition
herein contained, nor shall any custom or practice which may become established
between the parties in the administration of the terms hereof be deemed a waiver
of, or in any way affect, the right of any party to insist upon the performance
by the other in strict accordance with said terms.  No waiver of any





-  24  -

--------------------------------------------------------------------------------

 

 

default of either party hereunder shall be implied from any acceptance by
Landlord or delivery by Tenant (as the case may be) of any Rent or other
payments due hereunder or any omission by the non-defaulting party to take any
action on account of such default if such default persists or is repeated, and
no express waiver shall affect defaults other than as specified in said waiver.

 

31.7Terms and Headings.  The words “Landlord” and “Tenant” as used herein shall
include the plural as well as the singular.  Words used in any gender include
other genders.  The Article and Section headings of this Lease are not a part of
this Lease and shall have no effect upon the construction or interpretation of
any part hereof.  Any deletion of language from this Lease prior to its
execution by Landlord and Tenant shall not be construed to raise any
presumption, canon of construction or implication, including, without
limitation, any implication that the parties intended thereby to state the
converse of the deleted language.  The parties hereto acknowledge and agree that
each has participated in the negotiation and drafting of this Lease; therefore,
in the event of an ambiguity in, or dispute regarding the interpretation of,
this Lease, the interpretation of this Lease shall not be resolved by any rule
of interpretation providing for interpretation against the party who caused the
uncertainty to exist or against the draftsman.

 

31.8Time.  Time is of the essence with respect to performance of every provision
of this Lease in which time or performance is a factor. 

 

31.9Business Day.  A “business day” is Monday through Friday, excluding holidays
observed by the United States Postal Service and reference to 5:00 p.m. is to
the time zone of the recipient.  Whenever action must be taken (including the
giving of notice or the delivery of documents) under this Lease during a certain
period of time (or by a particular date) that ends (or occurs) on a non-business
day, then such period (or date) shall be extended until the immediately
following business day.

 

31.10Payments and Notices.  All Rent and other sums payable by Tenant to
Landlord hereunder shall be paid to Landlord at the address designated in the
Summary, or to such other persons and/or at such other places as Landlord may
hereafter designate in writing.  Any notice required or permitted to be given
hereunder must be in writing and may be given by personal delivery (including
delivery by nationally recognized overnight courier or express mailing service),
or by registered or certified mail, postage prepaid, return receipt requested,
addressed to Tenant at the address(es) designated in the Summary, or to Landlord
at the address(es) designated in the Summary.  Either party may, by written
notice to the other, specify a different address for notice purposes.  Notice
given in the foregoing manner shall be deemed given (i) upon confirmed
transmission if sent by e-mail transmission, provided such transmission is prior
to 5:00 p.m. on a business day (if such transmission is after 5:00 p.m. on a
business day or is on a non-business day, such notice will be deemed given on
the following business day), (ii) when actually received or refused by the party
to whom sent if delivered by a carrier or personally served or (iii) if mailed,
on the day of actual delivery or refusal as shown by the certified mail return
receipt or the expiration of three (3) business days after the day of mailing,
whichever first occurs. 

 

31.11Prior Agreements; Amendments.  This Lease, including the Summary and all
Exhibits attached hereto, contains all of the covenants, provisions, agreements,
conditions and understandings between Landlord and Tenant concerning the
Premises and any other matter covered or mentioned in this Lease, and no prior
agreement or understanding, oral or written, express or implied, pertaining to
the Premises or any such other matter shall be effective for any purpose.  No
provision of this Lease may be amended or added to except by an agreement in
writing signed by the parties hereto or their respective successors in
interest.  The parties acknowledge that all prior agreements, representations
and negotiations are deemed superseded by the execution of this Lease to the
extent they are not expressly incorporated herein.

 

31.12Separability.  The invalidity or unenforceability of any provision of this
Lease shall in no way affect, impair or invalidate any other provision hereof,
and such other provisions shall remain valid and in full force and effect to the
fullest extent permitted by law.

 

31.13Recording.  Neither Landlord nor Tenant shall record this Lease or a short
form memorandum of this Lease.

 

31.14Accord and Satisfaction.  No payment by Tenant or receipt by Landlord of a
lesser amount than the Rent payment herein stipulated shall be deemed to be
other than on account of the Rent, nor shall any endorsement or statement on any
check or any letter accompanying any check or payment as Rent be deemed an
accord and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such Rent or pursue any
other remedy provided in this Lease.  Tenant agrees that each of the foregoing
covenants and agreements shall be applicable to any covenant or agreement either
expressly contained in this Lease or imposed by any statute or at common law.

 

31.15Financial Statements.  Upon ten (10) days prior written request from
Landlord (which Landlord may make at any time during the Term including in
connection with Tenant’s exercise of any Option in this Lease, but no more often
that two (2) times in any calendar year, other than in the event of a default by
Tenant during such calendar year or the exercise of any Option in such calendar
year, when such limitation shall not apply), Tenant shall deliver to Landlord
for review by Landlord and by Landlord’s accountants, investors and prospective
purchasers and lenders: (a) a current financial statement of Tenant and any
guarantor of this Lease, and (b) financial statements of Tenant and such
guarantor for the two (2) years prior to the current financial statement
year.  Landlord covenants and agrees not to disclose any information regarding
Tenant’s financial statements to any parties other than its accountants,
investors, purchasers, and lenders to keep all of Tenant’s financial information
confidential.  Such statements shall be prepared in accordance with generally
acceptable accounting principles and certified as true in all material respects
by Tenant (if Tenant is an individual) or by an authorized officer,
member/manager or general





-  25  -

--------------------------------------------------------------------------------

 

 

partner of Tenant (if Tenant is a corporation, limited liability company or
partnership, respectively).  Additionally, documents required to be delivered
pursuant to this Section 31.15 (to the extent any such documents are included in
materials otherwise filed with the United States Securities and Exchange
Commission [the “SEC”]) shall be deemed to have been delivered on the date on
which such documents appear on the SEC’s website (www.sec.gov), or at such time
that Tenant provides an electronic link thereto, either: (i) on the Tenant’s
website at www.coriumgroup.com or (ii) when such documents are posted
electronically on the Tenant’s behalf on an internet or intranet website to
which Landlord has access (whether a commercial, third-party website or whether
sponsored by the Landlord), if any.

 

31.16No Partnership.  Landlord does not, in any way or for any purpose, become a
partner of Tenant in the conduct of its business, or otherwise, or joint
venturer or a member of a joint enterprise with Tenant by reason of this Lease. 

 

31.17Force Majeure.  If after the Commencement Date either party hereto shall be
delayed or hindered in or prevented from the performance of any act required
hereunder by reason of strikes, lock-outs, labor troubles, inability to procure
materials, failure of power, governmental moratorium or other governmental
action or inaction (including, without limitation, failure, refusal or delay in
issuing permits, approvals and/or authorizations), injunction or court order,
riots, insurrection, war, terrorism, bioterrorism, fire, earthquake, inclement
weather including rain, flood or other natural disaster or other reason of a
like nature not the fault of the party delaying in performing work or doing acts
required under the terms of this Lease (but excluding delays due to financial
inability) (herein collectively, “Force Majeure Delay(s)”), then performance of
such act shall be excused for the period of such Force Majeure Delay and the
period for the performance of any such act shall be extended for a period
equivalent to the period of such delay.  The provisions of this Section 31.17
shall not apply to nor operate to excuse Tenant from the payment of Monthly Base
Rent, or any Additional Rent or any other payments strictly in accordance with
the terms of this Lease.

 

31.18Counterparts.  This Lease may be executed in one or more counterparts, each
of which shall constitute an original and all of which shall be one and the same
agreement. Signatures and initials required in this document may be executed via
“wet” original handwritten signature or initials, or via electronic signature or
mark, which shall be binding on the parties as originals, and the executed
signature pages may be delivered using pdf or similar file type transmitted via
electronic mail, cloud based server, e-signature technology or other similar
electronic means, and any such transmittal shall constitute delivery of the
executed document for all purposes of this Lease.

 

31.19Nondisclosure of Lease Terms.  Tenant acknowledges and agrees that the
terms of this Lease are confidential and constitute proprietary information of
Landlord.  Disclosure of the terms could adversely affect the ability of
Landlord to negotiate other leases and impair Landlord’s relationship with other
tenants.  Accordingly, Tenant agrees that it, and its partners, officers,
directors, shareholders, members, managers, employees, agents and attorneys,
shall not intentionally and voluntarily disclose the terms and conditions of
this Lease to any newspaper or other publication or any other tenant or apparent
prospective tenant of the Building or other portion of the Property, or real
estate agent, either directly or indirectly, without the prior written consent
of Landlord, provided, however, that Tenant may disclose the terms to
prospective subtenants or assignees under this Lease and may file a summary or
copy of this Lease with the SEC if required by SEC rules and regulations. 

 

31.20Tenant’s Authority.  If Tenant executes this Lease as a partnership,
corporation or limited liability company, then Tenant and the persons and/or
entities executing this Lease on behalf of Tenant represent and warrant on
behalf of Tenant that: (a) Tenant is a duly organized and existing partnership,
corporation or limited liability company, as the case may be, and is qualified
to do business in the state in which the Building is located; (b) such persons
and/or entities executing this Lease are duly authorized to execute and deliver
this Lease on Tenant’s behalf; and (c) this Lease is binding upon Tenant in
accordance with its terms.  Tenant shall provide to Landlord a copy of any
documents reasonably requested by Landlord evidencing such qualification,
organization, existence and authorization within ten (10) business days after
Landlord’s request. Tenant represents and warrants to Landlord that Tenant is
not, and the entities or individuals constituting Tenant or which may own or
control Tenant or which may be owned or controlled by Tenant are not, (i) in
violation of any Laws relating to terrorism or money laundering, or (ii) among
the individuals or entities identified on any list compiled pursuant to
Executive Order 13224 for the purpose of identifying suspected terrorists or on
the most current list published by the U.S. Treasury Department Office of
Foreign Assets Control at its official website,
https://www.treasury.gov/resource-center/sanctions/Programs/Documents/terror.pdf
or any replacement website or other replacement official publication of such
list.

 

31.21Joint and Several Liability.  If more than one person or entity executes
this Lease as Tenant: (a) each of them is and shall be jointly and severally
liable for the covenants, conditions, provisions and agreements of this Lease to
be kept, observed and performed by Tenant; and (b) the act or signature of, or
notice from or to, any one or more of them with respect to this Lease shall be
binding upon each and all of the persons and entities executing this Lease as
Tenant with the same force and effect as if each and all of them had so acted or
signed, or given or received such notice.

 

31.22No Option.  The submission of this Lease for examination or execution by
Tenant does not constitute a reservation of or option for the Premises and this
Lease shall not become effective as a Lease until the final lease has been
approved by any and all Mortgagee(s) and it has been executed by Landlord and
delivered to Tenant.

 

31.23Options and Rights in General.  Any option (each an “Option” and
collectively, the “Options”), including without limitation, any option to
extend, option to terminate, option to expand, right to lease, right of first
offer, and/or right of first refusal, granted to Tenant is personal to the
original Tenant executing this Lease or a





-  26  -

--------------------------------------------------------------------------------

 

 

Permitted Transferee and may be exercised only by the original Tenant executing
this Lease while occupying the entire Premises and without the intent of
thereafter assigning this Lease or subletting the Premises or a Permitted
Transferee and may not be exercised or be assigned, voluntarily or
involuntarily, by any person or entity other than the original Tenant executing
this Lease or a Permitted Transferee.  The Options, if any, granted to Tenant
under this Lease are not assignable separate and apart from this Lease, nor may
any Option be separated from this Lease in any manner, either by reservation or
otherwise.  Tenant will have no right to exercise any Option, notwithstanding
any provision of the grant of option to the contrary, and Tenant’s exercise of
any Option may be nullified by Landlord and deemed of no further force or
effect, if (i) Tenant is in default under the terms of this Lease (or if Tenant
would be in such default under this Lease but for the passage of time or the
giving of notice, or both) as of Tenant’s exercise of the Option in question or
at any time after the exercise of any such Option and prior to the commencement
of the Option event, (ii) Tenant has sublet all or more than fifty percent (50%)
of the Premises except pursuant to a Permitted Transfer, or (iii) Landlord has
given Tenant two (2) or more notices of default, whether or not such defaults
are subsequently cured, during any twelve (12) consecutive month period of this
Lease, or (iv) if in Landlord’s determination Tenant’s financial condition is
not equal to or greater than Tenant’s financial condition as reported by Tenant
to Landlord in connection with and as of the execution date of this Lease by
Tenant.  Each Option granted to Tenant, if any, is hereby deemed an economic
term which Landlord, in its sole and absolute discretion, may or may not offer
in conjunction with any future extensions of the Term.

 

[NO FURTHER TEXT ON THIS PAGE; SIGNATURES ON FOLLOWING PAGE]





-  27  -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the date first above written.

 

Tenant:

 

CORIUM INTERNATIONAL, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Peter D. Staple

 

 

 

 

Name:

Peter D. Staple

 

 

 

 

Title:

President and CEO

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 





-  28  -

--------------------------------------------------------------------------------

 

 

Landlord:

 

 

 

 

 

 

 

 

LBA REALTY FUND III-COMPANY VII, LLC,

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

LBA Realty Fund III, L.P.,

 

a Delaware limited partnership,

 

 

its sole Member and Manager

 

 

 

 

 

 

 

 

 

By:

LBA Management Company III, LLC,

 

 

 

a Delaware limited liability company,

 

 

 

its General Partner

 

 

 

 

 

 

 

 

 

 

By:

LBA Realty LLC,

 

 

 

 

a Delaware limited liability company,

 

 

 

 

its Manager

 

 

 

 

 

 

 

 

 

 

 

By:

LBA Inc.,

 

 

 

 

 

a California corporation,

 

 

 

 

 

its Managing Member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven R. Briggs

 

 

 

 

 

Name:

Steven R. Briggs

 

 

 

 

 

Title:

Authorized Signatory

 

 

 

For LBA Office Use Only:  Prepared & Reviewed by:  [illegible]

 

 



-  29  -

--------------------------------------------------------------------------------

 

 

EXHIBIT A-1

 

PREMISES FLOOR PLAN

 

Picture 24 [cori20151231ex10155bcb6001.jpg]

 

 

 



Exhibit A-1 – Page 1

--------------------------------------------------------------------------------

 

 

EXHIBIT A-2

 

FLOOR PLANS SHOWING PHASED DELIVERY OF PREMISES

 

Phase A

 

Picture 22 [cori20151231ex10155bcb6002.jpg]

 

 

 



Exhibit B – Page 1

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

SITE PLAN

 

Picture 23 [cori20151231ex10155bcb6003.jpg]

 

 

 



Exhibit B – Page 2

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

WORK LETTER

[TENANT BUILD WITH ALLOWANCE]

 

1.TENANT IMPROVEMENTS.  As used in the Lease and this Work Letter, the term
“Tenant Improvements” or “Tenant Improvement Work” or “Tenant’s Work” means
those items of general tenant improvement construction shown on the Final Plans
(described in Section 4 below), as more particularly described in Section 5
below.  Tenant shall complete the Tenant Improvements on or before the second
(2nd) anniversary of the execution of the Lease.

 

2.WORK SCHEDULE.  Prior to commencing construction, Tenant will deliver to
Landlord, for Landlord’s review and approval, a schedule (“Work Schedule”),
which will set forth the timetable for the planning and completion of the
installation of the Tenant Improvements on a phased basis based upon Landlord’s
delivery of the Premises in the Phases as described in Section 4.2 of the
Lease. 

 

3.CONSTRUCTION REPRESENTATIVES.  Landlord hereby appoints the following
person(s) as Landlord’s representative (“Landlord’s Representative”) to act for
Landlord in all matters covered by this Work Letter:  Martin Bachoc.  Following
the execution of this Lease, Tenant will select and approve a Tenant’s
representative (“Tenant’s Representative”) to act for Tenant in all matters
covered by this Work Letter. Tenant hereby designates the following person(s) as
Tenant’s Representative on an interim basis:

 

Tim Tempel

The CORE Group

645 River Oaks Parkway

San Jose, CA 95134.

 

All communications with respect to the matters covered by this Work Letter are
to be made to Landlord’s Representative or Tenant’s Representative, as the case
may be, in writing in compliance with the notice provisions of the
Lease.  Either party may change its representative under this Work Letter at any
time by written notice to the other party in compliance with the notice
provisions of the Lease.

 

4.TENANT IMPROVEMENT PLANS

 

(a)Preparation of Space Plans.  In accordance with the Work Schedule, Landlord
agrees to meet with Tenant’s Architect and/or space planner for the purpose of
promptly reviewing preliminary space plans for the layout of the Premises
prepared by Tenant (“Space Plans”).  The Space Plans are to be sufficient to
convey the architectural design of the Premises and layout of the Tenant
Improvements therein and are to be submitted to Landlord in accordance with the
Work Schedule for Landlord’s approval.  If Landlord reasonably disapproves any
aspect of the Space Plans, Landlord will advise Tenant in writing of such
disapproval and the reasons therefor in accordance with the Work
Schedule.  Tenant will then submit to Landlord for Landlord’s approval, in
accordance with the Work Schedule, a redesign of the Space Plans incorporating
the revisions reasonably required by Landlord.

 

Following the execution of this Lease, Tenant will select and approve an
architect (“Tenant’s Architect”). Tenant hereby designates the following
person(s) as Tenant’s Architect on an interim basis:

 

Randall Dowler

President & Managing Principal

DGA

550 Ellis Street

Mountain View, CA 94043

 

Following the execution of this Lease, Landlord will select and approve an
architect (“Landlord’s Architect”). Landlord hereby designates the following
person(s) as Landlord’s Architect (on an interim basis):

 

MJ Marshall

AAI

1036 The Alameda

San Jose, CA 95126

 

(b)Preparation of Final Plans.  Based on the approved Space Plans, and in
accordance with the Work Schedule, Tenant’s Architect will prepare complete
architectural plans, drawings and specifications and complete engineered
mechanical, structural and electrical working drawings for all of the Tenant
Improvements for the Premises (collectively, the “Final Plans”).  The Final
Plans will show (a) the subdivision (including partitions and walls), layout,
lighting, finish and decoration work (including carpeting and other floor
coverings) for the Premises; (b) all internal and external communications and
utility facilities which will require conduiting or other improvements from the
base Building shell work and/or within common areas; and (c) all other
specifications for the Tenant Improvements.  The Final Plans will be submitted
to Landlord for signature to confirm that they are consistent with the Space
Plans.  If Landlord reasonably disapproves any aspect of the Final Plans based
on any inconsistency with the Space Plans, Landlord agrees to advise Tenant in
writing of such disapproval and the reasons therefor within the time frame set
forth in the Work Schedule.  In accordance with the Work Schedule, Tenant will





Exhibit C – Page 1

--------------------------------------------------------------------------------

 

 

then cause Tenant’s Architect to redesign the Final Plans incorporating the
revisions reasonably requested by Landlord so as to make the Final Plans
consistent with the Space Plans.  

 

(c)Requirements of Tenant’s Final Plans.  Tenant’s Final Plans will include
locations and complete dimensions, and the Tenant Improvements, as shown on the
Final Plans, will:  (i) be compatible with the Building shell and with the
design, construction and equipment of the Building; (ii) if not comprised of the
Building standards set forth in the written description thereof (the
“Standards”), then compatible with and of at least equal quality as the
Standards and approved by Landlord; (iii) comply with all applicable laws,
ordinances, rules and regulations of all governmental authorities having
jurisdiction, and all applicable insurance regulations; (iv) not overload the
Building floors; and (v) be of a nature and quality consistent with the overall
objectives of Landlord for the Building, as determined by Landlord in its
reasonable but subjective discretion.

 

(d)Submittal of Final Plans.  Once approved by Landlord and Tenant, Tenant’s
Architect will submit the Final Plans to the appropriate governmental agencies
for plan checking and the issuance of a building permit.  Tenant’s architect,
with Landlord’s cooperation, will make any changes to the Final Plans which are
requested by the applicable governmental authorities to obtain the building
permit.  After approval of the Final Plans no further changes may be made
without the prior written approval of both Landlord and Tenant, and then only
after agreement by Tenant to pay any excess costs resulting from the design
and/or construction of such changes.

 

(e)Changes to Shell of Building.  If the Final Plans or any amendment thereof or
supplement thereto shall require changes in the Building shell, the increased
cost of the Building shell work caused by such changes will be paid for by
Tenant or charged against the “Allowance” described in Section 5 below.

 

(f)Work Cost Estimate and Statement.  Prior to the commencement of construction
of any of the Tenant Improvements shown on the Final Plans, Tenant will submit
to Landlord a written estimate of the cost to complete the Tenant Improvement
Work, which written estimate will be based on the Final Plans taking into
account any modifications which may be required to reflect changes in the Final
Plans required by the City or County in which the Premises are located (the
“Work Cost Estimate”).  Landlord will either approve the Work Cost Estimate or
disapprove specific items and submit to Tenant revisions to the Final Plans to
reflect deletions of and/or substitutions for such disapproved
items.  Submission and approval of the Work Cost Estimate will proceed in
accordance with the Work Schedule.  Upon Landlord’s approval of the Work Cost
Estimate (such approved Work Cost Estimate to be hereinafter known as the “Work
Cost Statement”), Tenant will have the right to purchase materials and to
commence the construction of the items included in the Work Cost Statement
pursuant to Section 6 hereof.  If the total costs reflected in the Work Cost
Statement exceed the Allowance described in Section 5 below, Tenant agrees to
pay such excess.

 

5.PAYMENT FOR THE TENANT IMPROVEMENTS

 

(a)Allowance.  Landlord hereby grants to Tenant an allowance of up to $50.00 per
rentable square foot of the Premises (i.e. $2,412,000.00 based on the Premises
consisting of approximately 48,240 rentable square feet) (the
“Allowance”).  Tenant shall have the right to elect to have Landlord provide
Tenant an additional allowance up to an amount not to exceed $10.00 per rentable
square foot (i.e., up to $482,400.00, based upon the Premises containing 48,240
rentable square feet ) (the “Additional Allowance”) to cover the actual costs of
construction which exceed the Allowance, which Additional Allowance shall be (a)
disbursed to Tenant when Landlord shall have received “Evidence of Completion
and Payment” as to one hundred percent (100%) of Tenant’s Work having been
completed and paid for by Tenant as described in subparagraph 5(f) below and
satisfaction of the items described in subparagraph 5(f)(vi) below, and (b)
amortized over the Term with interest at seven and one half (7.5%) per annum,
and paid by Tenant to Landlord as Additional Rent monthly during the initial
Term together with Tenant’s scheduled payments of Monthly Base Rent.  If Tenant
shall elect for Landlord to provide the Additional Allowance, within ten (10)
days of request by Landlord, the parties shall execute an amendment to the Lease
acknowledging the Additional Allowance and the Additional Rent related thereto
to be paid by Tenant to Landlord on a monthly basis together with the Monthly
Base Rent, based on amortization of the Additional Allowance as provided in this
Section 5(a).  The Allowance and Additional Allowance are to be used only for
construction of the Tenant Improvements including, not by way of limitation but
by way of illustration:

 

(i)Payment of the cost of preparing the Space Plans and the Final Plans,
including mechanical, electrical, plumbing and structural drawings and of all
other aspects necessary to complete the Final Plans.  The Allowance and
Additional Allowance will not be used for the payment of extraordinary design
work not consistent with the scope of the Standards (i.e., above-standard design
work) or for payments to any other consultants, designers or architects other
than Landlord’s Architect and/or Tenant’s Architect.

 

(ii)The payment of plan check, permit and license fees relating to construction
of the Tenant Improvements.

 

(iii)Construction of the Tenant Improvements, including, not by way of
limitation but by way of illustration, the following:

 

(aa)Installation within the Premises of all partitioning, doors, floor
coverings, ceilings, wall coverings and painting, millwork and similar items;

 

(bb)All electrical wiring, lighting fixtures, outlets and switches, and other
electrical work necessary for the Premises;





Exhibit C – Page 2

--------------------------------------------------------------------------------

 

 

(cc)The furnishing and installation of all duct work, terminal boxes, diffusers
and accessories necessary for the heating, ventilation and air conditioning
systems within the Premises, including the cost of meter and key control for
after-hour air conditioning;

 

(dd)Any additional improvements to the Premises required for Tenant’s use of the
Premises including, by way of illustration but not by way of limitation, odor
control, special heating, ventilation and air conditioning, noise or vibration
control or other special systems or improvements;

 

(ee)All fire and life safety control systems such as fire walls, sprinklers,
halon, fire alarms, including piping, wiring and accessories, necessary for the
Premises;

 

(ff)All plumbing, fixtures, pipes and accessories necessary for the Premises;

 

(gg)Testing and inspection costs; and

 

(hh)Fees and costs attributable to general conditions associated with the
construction of the Tenant Improvements plus a two percent (2%) construction
administration fee (“Construction Administration Fee”) to cover the services of
Landlord’s tenant improvement coordinator.

 

(b)Excess Costs.  The cost of each item referenced in Section 5(a) above shall
be charged against the Allowance and Additional Allowance.  If the work cost
exceeds the Allowance or the Additional Allowance, Tenant shall be solely
responsible for payment of all excess costs, including the Construction
Administration Fee, which fee shall be paid to Landlord within fifteen (15)
business days after invoice therefor. 

 

(c)Changes.  Any changes to the Final Plans will be approved by Landlord and
Tenant in the manner set forth in Section 4 above.  Tenant shall be solely
responsible for any additional costs associated with such changes including the
Construction Administration Fee, which fee shall be paid to Landlord within five
(5) business days after invoice therefor.  Landlord will have the right to
decline Tenant’s request for a change to the Final Plans if such changes are
made in a manner inconsistent with the procedures defined in Section 4(a) and
(b) above. 

 

(d)Governmental Cost Increases.  If increases in the cost of the Tenant
Improvements as set forth in the Work Cost Statement are due to requirements of
any governmental agency, Tenant shall be solely responsible for such additional
costs including the Construction Administration Fee, which fee shall be paid to
Landlord within five (5) business days after invoice therefor; provided,
however, that Landlord will first apply toward any such increase any remaining
balance of the Allowance or Additional Allowance.

 

(e)Unused Allowance or Additional Allowance Amounts.  Any unused portion of the
Allowance or Additional Allowance upon completion of the Tenant Improvements
will not be refunded to Tenant or be available to Tenant as a credit against any
obligations of Tenant under the Lease; provided, however, prior thereto, Tenant
shall have the right to apply a portion of the unused Allowance in an amount up
to $8.00 per rentable square foot of the Premises (i.e., $385,920.00, based on
the Premises consisting of approximately 48,240 rentable square feet) towards
costs of acquisition and installation of Tenant’s furniture, fixtures, and
equipment (“FF&E”), upon delivery to Landlord of reasonable evidence of cost and
payment by Tenant for such costs.

 

(f)Disbursement of the Allowance or Additional Allowance.  Within thirty (30)
days following the end of each calendar quarter, Tenant shall provide Landlord
with a report detailing the work performed and costs incurred by Tenant in
connection with the Tenant Improvements in the immediately preceding quarter,
including commercially reasonable documentation thereof and satisfaction of the
conditions in (A) through (D) below (all collectively “Evidence of Payment and
Completion”).  Within thirty (30) days of receipt of such quarterly reports and
Evidence of Payment and Completion, and provided that such work and costs are
materially consistent with the Final Plan, Landlord shall reimburse Tenant for
ninety percent (90%) of the reported costs, and shall retain ten percent (10%)
of the reported costs until completion of all Tenant Improvements, at which time
all amounts not previously paid to Tenant shall be due and payable. As provided
above, Evidence of Payment and Completion shall be required as to each amount of
the Allowance to be disbursed to Tenant consisting of the following:

 

(A)Tenant has delivered to Landlord a draw request (“Draw Request”) in a form
satisfactory to Landlord and Landlord’s lender Bank of America with respect to
the Improvements specifying that the requisite portion of Tenant’s Work has been
completed, together with invoices, receipts and bills evidencing the costs and
expenses set forth in such Draw Request and evidence of payment by Tenant for
all costs which are payable in connection with such Tenant’s Work covered by the
Draw Request.  The Draw Request shall constitute a representation by Tenant that
the Tenant’s Work identified therein has been completed in a good and
workmanlike manner and in accordance with the Final Plans and the Work Schedule
and has been paid for;

 

(B)Tenant’s Architect and/or Tenant’s Representative has certified to Landlord
that the Tenant Improvements have been completed to the level indicated in the
Draw Request in accordance with the Final Plans;

 

(C)Tenant has delivered to Landlord such other evidence of Tenant’s payment of
the general contractor and subcontractors for the portions of Tenant’s Work
covered by the Draw Request and the absence of any liens generated by such
portions of the Tenant’s Work as may be required by Landlord (i.e.,
unconditional lien releases in accordance with California Civil Code Sections
8120 through 8138 or release bond(s) in accordance with California Civil Code
Sections 8424 and 8534);





Exhibit C – Page 3

--------------------------------------------------------------------------------

 

 

(D)Landlord or Landlord’s Architect or Landlord’s Representative has inspected
the Tenant Improvements and determined that the portion of Tenant’s Work covered
by the Draw Request has been completed in a good and workmanlike manner;

 

The final disbursement of the balance of the Allowance shall be disbursed to
Tenant only when Landlord has received Evidence of Completion and Payment as to
all of Tenant’s Work as provided hereinabove and the following conditions have
been satisfied:

 

(E)Thirty-five (35) days shall have elapsed following the recordation of a valid
notice of completion by Tenant for the Tenant Improvements in the appropriate
California county recorder’s office;

 

(F)A certificate of occupancy or other action which serves the same function
within the jurisdiction in question for the Tenant Improvements and the Premises
has been issued by the appropriate governmental body;

 

(G)Tenant has delivered to Landlord:  (i) properly executed mechanics lien
releases from all of Tenant’s contractors, agents and suppliers in compliance
with both California Civil Code Sections 8120 through 8138, which lien releases
shall be conditional with respect to the then-requested payment amounts and
unconditional with respect to payment amounts previously disbursed by Landlord;
(ii) an application and certificate for payment (AIA form G702-1992 or
equivalent) signed by Tenant’s architect/space planner; (iii) original stamped
building permit plans; (iv) copy of the building permit; (v) original stamped
building permit inspection card with all final sign-offs; (vi) a reproducible
copy (in a form approved by Landlord, which approval shall not be unreasonably
withheld) of the “as-built” drawings of the Tenant Improvements; (vii) air
balance reports; (viii) excess energy use calculations; (ix) one year warranty
letters from Tenant’s contractors; (x) manufacturer’s warranties and operating
instructions; (xi) final punchlist completed and signed off by Tenant’s
architect/space planner; and (xii) an acceptance of the Premises signed by
Tenant;

 

(H)Landlord has determined that no Tenant Improvement Work exists which
adversely affects the mechanical, electrical, plumbing, heating, ventilating and
air conditioning, life-safety or other systems of the Building, the curtain wall
of the Building, the structure or exterior appearance of the Building;

 

(I)The satisfaction of any other commercially reasonable requirements or
conditions which may be required or imposed by Landlord’s lender with respect to
the construction of the Tenant Improvements; and

 

(J)Tenant has delivered to Landlord evidence satisfactory to Landlord that all
construction costs in excess of the Allowance have been paid for by Tenant.

 

The final disbursement of the balance of the Allowance shall be disbursed to
Tenant within five (5) business days of the last occurrence of the events
described in paragraphs (E) through (J) above.  Notwithstanding anything to the
contrary contained hereinabove, all disbursements of the Allowance shall be
subject to the prior deduction of the portion of the Construction Administration
Fee allocable to the Tenant Improvements described in the applicable Draw
Request.

 

(g)Books and Records.  At its option, Landlord, at any time within three (3)
years after final disbursement of the Allowance to Tenant, and upon at least ten
(10) days prior written notice to Tenant, may cause an audit to be made of
Tenant’s books and records relating to Tenant’s expenditures in connection with
the construction of the Tenant Improvements.  Tenant shall maintain complete and
accurate books and records in accordance with generally accepted accounting
principles of these expenditures for at least three (3) years.  Tenant shall
make available to Landlord’s auditor at the Premises within ten (10) business
days following Landlord’s notice requiring the audit, all books and records
maintained by Tenant pertaining to the construction and completion of the Tenant
Improvements.  In addition to all other remedies which Landlord may have
pursuant to the Lease, Landlord may recover from Tenant the reasonable cost of
its audit if the audit discloses that Tenant falsely reported to Landlord
expenditures which were not in fact made or falsely reported a material amount
of any expenditure or the aggregate expenditures.

 

6.CONSTRUCTION OF TENANT IMPROVEMENTS.  Following Landlord’s approval of the
Final Plans and the Work Cost Statement described in Section 4(f) above,
Tenant’s contractor (selected as provided in Section 8(n)) will commence and
diligently proceed with the construction of the Tenant Improvements.  Tenant
shall use diligent efforts to cause its contractor to complete the Tenant
Improvements in a good and workmanlike manner in accordance with the Final Plans
and the Work Schedule.  Tenant agrees to use diligent efforts to cause
construction of the Tenant Improvements to commence promptly following the
issuance of a building permit for the Tenant Improvements.  Landlord shall have
the right to enter upon the Premises to inspect Tenant’s construction activities
following reasonable advance notice Tenant.

 

7.DELIVERY OF POSSESSION; COMMENCEMENT DATE

 

(a)Delivery of Possession.  Landlord agrees to use its commercially reasonable
efforts to deliver possession of the Premises to Tenant in the condition set
forth in Section 4.3 of the Lease on a phased basis as provided in Section 4.2
of the Lease.

 

(b)Commencement Date.  The Term of the Lease and Tenant’s obligation to pay rent
will commence upon the date (the “Commencement Date”) that is ninety (90) days
following the date that Landlord has delivered all





Exhibit C – Page 4

--------------------------------------------------------------------------------

 

 

Phases of the Premises to Tenant free and clear of any occupancy by the Existing
Tenant, and the Landlord Improvements (as defined in Exhibit C-1 below) to the
extent to be completed by Landlord are substantially completed; provided,
however, that in any case, the Commencement Date shall not occur prior to June
1, 2016.  If the Commencement Date has not occurred by the Estimated
Commencement Date of August 1, 2016, Tenant shall have the remedies provided in
Section 4.2 of the Lease.

 

(c)Substantial Completion; Punch-List.  The Tenant Improvements will be deemed
to be “substantially completed” when Tenant’s contractor certifies in writing to
Landlord and Tenant that Tenant has substantially performed all of the Tenant
Improvement Work required to be performed by Tenant under the Final Plan, other
than decoration and minor “punch-list” type items and adjustments which do not
materially interfere with Tenant’s use of the Premises; and Tenant has obtained
a temporary certificate of occupancy or other required equivalent approval from
the local governmental authority permitting occupancy of the Premises.  Within
ten (10) days after receipt of such certificates, Tenant and Landlord will
conduct a walk-through inspection of the Premises and Landlord shall provide to
Tenant a written punch-list specifying those decoration and other punch-list
items which require completion, which items Tenant will thereafter diligently
complete.

 

8.MISCELLANEOUS CONSTRUCTION COVENANTS

 

(a)No Liens.  Tenant shall not allow the Tenant Improvements or the Building or
any portion thereof to be subjected to any mechanic’s, materialmen’s or other
liens or encumbrances arising out of the construction of the Tenant
Improvements.

 

(b)Diligent Construction.  Tenant will promptly, diligently and continuously
pursue construction of the Tenant Improvements to successful completion in full
compliance with the Final Plans, the Work Schedule and this Work
Letter.  Landlord and Tenant shall cooperate with one another during the
performance of Tenant’s Work to effectuate such work in a timely and compatible
manner.

 

(c)Compliance with Laws.  Tenant will construct the Tenant Improvements in a
safe and lawful manner.  Tenant shall, at its sole cost and expense, comply with
all applicable laws and all regulations and requirements of, and all licenses
and permits issued by, all municipal or other governmental bodies with
jurisdiction which pertain to the installation of the Tenant
Improvements.  Copies of all filed documents and all permits and licenses shall
be provided to Landlord.  Any portion of the Tenant Improvements which is not
acceptable to any applicable governmental body, agency or department, or not
reasonably satisfactory to Landlord, shall be promptly repaired or replaced by
Tenant at Tenant’s expense.  Notwithstanding any failure by Landlord to object
to any such Tenant Improvements, Landlord shall have no responsibility
therefor. 

 

(d)Indemnification.  Subject to the terms of the Lease regarding insurance and
waiver of subrogation by the parties, Tenant hereby indemnifies and agrees to
defend and hold Landlord, the Premises and the Building harmless from and
against any and all suits, claims, actions, losses, costs or expenses of any
nature whatsoever, together with reasonable attorneys’ fees for counsel of
Landlord’s choice, arising against Landlord out of third party claims against
Landlord, except to the extent attributable to Landlord’s negligence or willful
misconduct, which arise out of third party claims against Landlord arising out
of or in connection with the Tenant Improvements or the performance of Tenant’s
Work (including, but not limited to, claims for breach of warranty, worker’s
compensation, personal injury or property damage, and any materialmen’s and
mechanic’s liens).

 

(e)Insurance.  Construction of the Tenant Improvements shall not proceed without
Tenant first acquiring workers’ compensation and commercial general liability
insurance and property damage insurance as well as “All Risks” builders’ risk
insurance, with minimum coverage of $2,000,000 or such other amount as may be
approved by Landlord in writing and issued by an insurance company with an A.M.
Best rating of A-VIII.   Not less than thirty (30) days before commencing the
construction of the Tenant Improvements, certificates of such insurance shall be
furnished to Landlord.  All such policies shall provide that thirty (30) days
prior notice must be given to Landlord before modification, termination or
cancellation.  The builders’ risk and general liability policies maintained by
Tenant pursuant to this Work Letter shall name Landlord and any lender with an
interest in the Premises as additional insureds and comply with all of the
applicable terms and provisions of the Lease relating to insurance.  Tenant’s
contractor shall be required to maintain the same insurance policies as Tenant,
and such policies shall name Tenant, Landlord and any lender with an interest in
the Premises as additional insureds.

 

(f)Construction Defects.  Landlord shall have no responsibility for the Tenant
Improvements and Tenant will remedy, at Tenant’s own expense, and be responsible
for any and all defects in the Tenant Improvements that may appear during or
after the completion thereof whether the same shall affect the Tenant
Improvements in particular or any parts of the Premises in general.  Tenant
shall indemnify, hold harmless and reimburse Landlord for any costs or expenses
incurred by Landlord by reason of any defect in any portion of the Tenant
Improvements constructed by Tenant or Tenant’s contractor or subcontractors, or
by reason of inadequate cleanup following completion of the Tenant Improvements.

 

(g)Additional Services.  If the construction of the Tenant Improvements shall
require that additional services or facilities (including, but not limited to,
hoisting, cleanup or other cleaning services, trash removal, field supervision,
or ordering of materials) be provided by Landlord, then Tenant shall pay
Landlord for such items at Landlord’s cost or at a reasonable charge if the item
involves time of Landlord’s personnel only.  Electrical power and heating,
ventilation and air conditioning shall be available to Tenant during normal
business hours for construction purposes at no charge to Tenant.

 

(h)Coordination of Labor.  All of Tenant’s contractors, subcontractors,
employees, servants and agents must work in harmony with and shall not interfere
with any labor employed by Landlord, or Landlord’s contractors or by





Exhibit C – Page 5

--------------------------------------------------------------------------------

 

 

any other tenant or its contractors with respect to the any portion of the
Property.  Nothing in this Work Letter shall, however, require Tenant to use
union labor.

 

(i)Work in Adjacent Areas.  Any work to be performed in areas adjacent to the
Premises shall be performed only after obtaining Landlord’s express written
permission, which shall not be unreasonably withheld, conditioned or delayed,
and shall be done only if an agent or employee of Landlord is present; Tenant
will reimburse Landlord for the expense of any such employee or agent.

 

(j)HVAC Systems.  After the final completion of Landlord’s Work, Tenant agrees
to be entirely responsible for the maintenance or the balancing of any heating,
ventilating or air conditioning system installed by Tenant and/or maintenance of
the electrical or plumbing work installed by Tenant and/or for maintenance of
lighting fixtures, partitions, doors, hardware or any other installations made
by Tenant.

 

(k)Coordination with Lease.  Nothing herein contained shall be construed as (i)
constituting Tenant as Landlord’s agent for any purpose whatsoever, or (ii) a
waiver by Landlord or Tenant of any of the terms or provisions of the
Lease.  Any default by Tenant following the giving of notice and the passage of
any applicable cure period with respect to any portion of this Work Letter shall
be deemed a breach of the Lease for which Landlord shall have all the rights and
remedies as in the case of a breach of said Lease.

 

(l)Approval of Plans.  Landlord will not check Tenant drawings for building code
compliance.  Approval of the Final Plans by Landlord is not a representation
that the drawings are in compliance with the requirements of governing
authorities, and it shall be Tenant’s responsibility to meet and comply with all
federal, state, and local code requirements.  Approval of the Final Plans does
not constitute assumption of responsibility by Landlord or Landlord’s Architect
for their accuracy, sufficiency or efficiency, and Tenant shall be solely
responsible for such matters.

 

(m)Tenant’s Deliveries.  Tenant shall deliver to Landlord, at least five (5)
days prior to the commencement of construction of Tenant’s Work, the following
information:

 

(i)The names, addresses, telephone numbers, and primary contacts for the
general, mechanical and electrical contractors Tenant intends to engage in the
performance of Tenant’s Work; and

 

(ii)The date on which Tenant’s Work will commence, together with the estimated
dates of completion of Tenant’s construction and fixturing work.

 

(n)Qualification of Contractors.  Once the Final Plans have been proposed and
approved, Tenant shall select and retain a contractor, subcontractors and
vendors (such as HVAC engineers) from a list of preferred contractors,
subcontractors and vendors provided by Landlord in connection with all aspects
of the design and construction of the Tenant Improvement Work in accordance with
the Final Plans.  All contractors, subcontractors and vendors engaged by Tenant
shall be bondable and licensed, possessing good labor relations, capable of
performing quality workmanship and working in harmony with Landlord’ s general
contractor and other contractors on the job, if any, all as determined by
Landlord.  All Tenant Improvement Work shall be coordinated with any ongoing
general construction work on the Site or in the Building, if any.

 

(o)Warranties.  Tenant shall cause its contractor to provide warranties for not
less than one (1) year (or such shorter time as may be customary and available
without additional expense to Tenant) against defects in workmanship, materials
and equipment, which warranties shall run to the benefit of Landlord or shall be
assignable to Landlord to the extent that Landlord is obligated to maintain any
of the improvements covered by such warranties.

 

(p)Landlord’s Performance of Work.  Within ten (10) working days after receipt
of Landlord’s notice of Tenant’s failure to perform its obligations under this
Work Letter, if Tenant shall fail to commence to cure such failure, Landlord
shall have the right, but not the obligation, to perform, on behalf of and for
the account of Tenant, subject to reimbursement of the cost thereof by Tenant,
any and all of Tenant’s Work which Landlord determines, in its reasonable
discretion, should be performed immediately and on an emergency basis for the
best interest of the Premises including, without limitation, work which pertains
to structural components, mechanical, sprinkler and general utility systems,
roofing and removal of unduly accumulated construction material and debris;
provided, however, Landlord shall use reasonable efforts to give Tenant at least
ten (10) days prior notice to the performance of any of Tenant’s Work.

 

(q)As-Built Drawings.  Tenant shall cause “As-Built Drawings” (excluding
furniture, fixtures and equipment) to be delivered to Landlord and/or Landlord’s
representative no later than sixty (60) days after the completion of Tenant’s
Work.  In the event these drawings are not received by such date, Landlord may,
at its election, cause said drawings to be obtained and Tenant shall pay to
Landlord, as additional rent, the cost of producing these drawings.

 

 

 



Exhibit C – Page 6

--------------------------------------------------------------------------------

 

 

EXHIBIT C-1

 

 

LANDLORD WORK LETTER
[TURNKEY]

 

1.LANDLORD IMPROVEMENTS.  Landlord shall construct and, except as provided below
to the contrary, pay for the entire cost of constructing the landlord
improvements (“Landlord Improvements” or “Landlord’s Work”) described on
Schedule “1” attached hereto.  Notwithstanding the foregoing, at Tenant’s
election, Tenant may request that Landlord and Tenant endeavor to mutually agree
upon an allowance amount to be paid by Landlord to Tenant in lieu of Landlord
completing the portions of Landlord’s Work described as Scope 1A on Schedule 1
attached hereto within thirty (30) days following the Effective Date of the
Lease, in which event if the parties so agree, Tenant shall assume all
responsibility for completing the portion of Landlord’s Work identified as Scope
1A and Landlord shall have no further responsibility for such work.  If the
parties do NOT agree on a mutually acceptable allowance to be paid by Landlord
to Tenant within thirty (30) days following the Effective Date of the Lease,
then Tenant shall be deemed to have waived such election right and Landlord
shall complete the Scope 1A work on a turnkey basis as provided herein.

 

2.CONSTRUCTION OF LANDLORD IMPROVEMENTS.  Landlord’s contractor shall commence
and diligently proceed with the construction of the Landlord Improvements,
subject to Tenant Delays (as described in Section 4 below) and Force Majeure
Delays (as described in Section 5 below).

 

3.SUBSTANTIAL COMPLETION.  The Landlord Improvements shall be deemed to be
“substantially completed” when Landlord: (a) is able to provide Tenant
reasonable access to the Premises; and (b) has substantially completed the
Landlord Improvements in accordance with Schedule “1”, other than decoration and
minor “punch-list” type items and adjustments which do not materially interfere
with Tenant’s access to or use of the Premises or completion of the Tenant
Improvements within the Premises.  Landlord, at its sole cost and expense, shall
promptly complete all “punch-list” type items and adjustments promptly after
receipt of Tenant’s reasonably detailed notice (reasonably identifying the
“punch-list” items covered in such notice).

 

4.TENANT DELAYS.  For purposes of this Work Letter, “Tenant Delays” shall mean
any act or failure to act by Tenant, Tenant’s employees, agents, architects,
independent contractors, consultants and/or any other person performing or
required to perform services on behalf of Tenant which delays Landlord in the
completion of the Landlord Improvements.

 

5.FORCE MAJEURE DELAYS.  For purposes of this Work Letter, “Force Majeure
Delays” shall mean any actual delay beyond the reasonable control of Landlord in
the construction of the Landlord Improvements, which is not a Tenant Delay and
which is caused by any of the causes described in Section 31.17 of the Standard
Provisions.

 

 

 



Exhibit C-1

-1-

--------------------------------------------------------------------------------

 

 

SCHEDULE “1”

 

 

[Scope of Landlord Work]

 

 

HVAC/Mechanical: Prior to the Commencement Date, Landlord shall replace or
repair all HVAC/Mechanical systems serving the Premises as specified in Therma’s
proposal dated November 6, 2015 (a copy of which is attached hereto as part of
this Schedule 1) (“Scope 1A”). Landlord shall be responsible for the cost of the
unit(s) and the engineering, structural and permitting costs associated with the
replacement or repair of these units. 

 

As suggested in Therma’s email dated October 28, 2015 (a copy of which is
attached hereto as part of this Schedule 1), the following items shall be
repaired (“Scope 1B”).  All other mechanical systems listed in Therma’s proposal
shall be replaced.

 

Items to be repaired:

 

AHU 1A

AHU 2A

AHU 3A

AHU 4A

AHU 11A

AHU 12A

Thirteen (13) Exhaust Fans

 

ADA:     Landlord shall be responsible for any exterior ADA upgrades outside of
the Building required prior to the Commencement Date. (“Scope 1C”)

 

Roof:     Landlord shall make the repairs to the roof recommended by Alliance
Roofing in its October 20, 2015 report (a copy of which is attached hereto as
part of this Schedule 1) prior to the Commencement Date. (“Scope 1D”)

 

 



Exhibit C-1

-1-

--------------------------------------------------------------------------------

 

 

 

Picture 39 [cori20151231ex10155bcb6004.jpg]

Therma’s proposal dated November 6, 2015 Proposal Date: November 6th, 2015
Corium Tito Shafique 34781 Campus Dr. Fremont Ca 94555 Mr. Shafique, After an
extensive site visit and operational inspection of the mechanical systems
located at 34781 Campus Dr. Fremont Ca. the following recommendations and
budgetary pricing are provided for your review. The end of life equipment
identified is in disrepair and will need to be replaced to bring the HVAC system
up to a reliable operational level. We have also provided budgetary pricing for
select equipment replacement in lieu of the some of the repairs previously
quoted on October 23rd 2015. End of life required replacement: Chiller (CH IA)
McQuay M# ALS170AS27 (170 RT) $170,000.00 Chiller (CH2A) McQuay M# ALS070AS27
(7ORT) $85,000.00 Chilled Water Pump Assembly (Qty. 2) $15,000.00 5MBH Comfort
Heating Hot Water Boiler (B1A) AJAX M# 53290 $89,000.00 Hot Water Pump Assembly
(Qty. 2) $15,000.00 Riestchle Vacuum Pumps (Qty. 2) M# VECH\AH250 (07)
$31,000.00 Base equipment replacement budget $405,000.00 Equipment replacement
options: (repair quote previously submitted for this equipment) AHU IA Temtrol
WF-RDR41 $128,000.00 AHU 2A Temtrol WF-RDR40 .$123,000.00 AHU 3A Temptrol
WF-RD12 $54,100.00 AHU 4A Temtrol WF-RD4I $125,200.00 AHU 11A Temtrol WF-RD13
$71,000.00 AHU 12A Temtrol WF-RD13 $70,000.00 Exhaust fans (10) EF 22A, 23A,
24A, 25A 26A, 29A, 34A, 35A, 37A and 38A $60 000.00 Base replacement option
budget $631,300.00 Exhibit C-1 -1-





Exhibit C-1

-1-

--------------------------------------------------------------------------------

 

 

 

aa_pdf to html_page_02.gif [cori20151231ex10155bcb6005.gif]

Mr. Shafique, After an extensive site visit and operational inspection of the
mechanical systems located at 34781 Campus Dr. Fremont Ca. the following
recommendations and budgetary pricing are provided for your review. The end of
life equipment identified is in disrepair and will need to be replaced to bring
the HVAC system up to a reliable operational level. We have also provided
budgetary pricing for select equipment replacement in lieu of the some of the
repairs previously quoted on October 23rd 2015. End of life required
replacement: Chiller (CH IA) McQuay M# ALS170AS27 (170 RT) $170,000.00 Chiller
(CH2A) McQuay M# ALS070AS27 (7ORT) $85,000.00 Chilled Water Pump Assembly (Qty.
2) $15,000.00 5MBH Comfort Heating Hot Water Boiler (B1A) AJAX M# 53290
$89,000.00 Hot Water Pump Assembly (Qty. 2) $15,000.00 Riestchle Vacuum Pumps
(Qty. 2) M# VECH\AH250 (07) $31,000.00 Base equipment replacement budget
$405,000.00 Equipment replacement options: (repair quote previously submitted
for this equipment) AHU IA Temtrol WF-RDR41 $128,000.00 AHU 2A Temtrol WF-RDR40
.$123,000.00 AHU 3A Temptrol WF-RD12 $54,100.00 AHU 4A Temtrol WF-RD4I
$125,200.00 AHU 11A Temtrol WF-RD13 $71,000.00 AHU 12A Temtrol WF-RD13
$70,000.00 Exhaust fans (10) EF 22A, 23A, 24A, 25A 26A, 29A, 34A, 35A, 37A and
38A $60 000.00 Base replacement option budget $631,300.00





Exhibit C-1

-2-

--------------------------------------------------------------------------------

 

 

 

aa_pdf to html_page_03.gif [cori20151231ex10155bcb6006.gif]

Corium 34781 Campus Dr. November 6, 2015 Page 3 Terms This quotation is valid
for 90 days Payment: Net 30 days Conditions: Liability limited to our own
negligence If you would like to discuss our scope, pricing approach, please feel
free to contact us at your earliest convenience. Thank you, Sincerely, Dennis
Lopez, Jo Anne Aanas, Gregg Lefferts Therma Corp. 669-292-1513 ACCEPTANCE: BY:
DATE: PO#





Exhibit C-1

-3-

--------------------------------------------------------------------------------

 

 

 

aa_pdf to html_page_04.gif [cori20151231ex10155bcb6007.gif]

1601 Las Plumas Avenue San Jose, California 95133-1613 (408) 347-3400 Fax (408)
347-3535 October 23, 2015 Tito Shafique Corium International 235 Constitution
Drive Menlo Park, CA 9402 Re: HVAC Roof Top Equipment Inspection 34781 Campus
Drive, Fremont A-ACU-01 TRANE M#YCH092A4RLAl1 S#38101481L 7.5 Ton Gas/Electric
(2003) 1. Replace the adjustable motor sheave and belt. 2. Replace the 2Hp
indoor fan motor due to failing motor bearings. 3. Replace the No.2 compressor
contactor. 4. Clean the dirty controls compartment. FOR THE SUM OF $2,010.44
A-ACU-02 TRANE M#YHC092A4RLAOY S#243101193L 7.5 Ton Gas/Electric (2002) 1.
Replace the worn adjustable motor sheave and belt. 2. Perform a leak check and
repair on the No.1 refrigerant circuit by Hi-Pressure switch and add up to 6.4
lbs of refrigerant R-22. 3. Replace the No.2 circuit compressor, liquid line
filter dryer and add 6.5Lbs of new refrigerant R-22. 4. Perform an acid test and
if positive we will add acid neutralizer or re-quote clean up if results require
it. FOR THE SUM OF $4,339.04 TEMTROL UNITS 1A, 2A, 3A, 4A, 11A, 12A Before work
can start on these units we will vacuum out and chemical clean and wash out each
unit due to unknown growth. FOR THE SUM OF $13,592.28 AHU-1A TEMTROL M#WF-RD41R
S#72614 1. Replace the failing exhaust fan motor with a new 7.5Hp High efficient
blower motor, with factory preinstalled shaft grounding kit. 2. Install a new
7.5Hp ABB VFD drive with bypass and perform factory certified startup and
programming. 3. Install a new 25hp ABB VFD drive with bypass and perform system
certified startup and programming. 4. Replace the actuator motors on both the
exhaust damper and the return damper assembly. 5. Replace one 3-way chilled
water valve and one 2-way how water valve and actuators. 6. Install two outside
air OBD damper assemblies, linkages and actuator motors. 7. Dispose of old
damper assemblies. 8. Replace the actuator motors on both the return and exhaust
dampers. FOR THE SUM OF $28,771.01





Exhibit C-1

-4-

--------------------------------------------------------------------------------

 

 

 

aa_pdf to html_page_05.gif [cori20151231ex10155bcb6008.gif]

10/23/15 AHU-2A TEMTROL M#WF-RD4OR S#72615 1. Replace the 85% efficient box
filters and Merv-8 air filters. 2. Replace the worn belts on the supply fan
motor. 3. Replace the 5Hp ABB VFD drive w/bypass due to age. 4. Replace the 25Hp
ABB VFD w/ bypass due to age. 5. Replace the failed magnehelic gauge. 6. Replace
the 25Hp Supply fan motor w/pre-installed shaft grounding kit. 7. Replace all
fuses. 8. Install a new 5Hp Exhaust fan motor w/pre-installed shaft grounding
kit. 9. Replace the worn exhaust fan driven sheave and bushing. 10. Clean,
lubricate and exercise frozen return and exhaust dampers and replace actuator
motors and repair linkages. 11. Replace one 3-way chilled water valve and one
2-way how water valve and actuators. 12. Install two outside air OBD damper
assemblies, linkages and reuse existing actuator motors. 13. Dispose of old
damper assemblies. FOR THE SUM OF $42,403.53 AHU-3A TEMTROL M#WD-RD12 S#72616 1.
Replace the bearings in the 7.5Hp supply fan motor. 2. Install a new 7.5Hp ABB
VFD drive w/bypass and perform certified factory startup and programming. 3.
Replace one 3-way chilled water valve and one 2-way how water valve and
actuators. 4. Install the outside air OBD damper assembly, linkage and actuator
motor. 5. Dispose of old damper assemblies. FOR THE SUM OF $14,840.55 AHU-4A
TEMTROL M#WF-RD41 S#72617 Note: Unable to shut unit down to further inspect. 1.
Replace magnehelic 0-2” gauge. 2. Replace one 3-way chilled water valve and one
2-way how water valves and actuators. 3. Install the outside air OBD damper
assembly, linkage and actuator motor. 4. Dispose of old damper assemblies. FOR
THE SUM OF $14,379.81 AHU-11A TEMTROL M#WF-RD13 S#72625 1. Replace the 25Hp
Hi-Efficient supply fan motor with preinstalled shaft grounding kit. 2. Replace
the worn adjustable supply fan motor sheave and belts. 3. Replace the outside
air damper assemblies, related linkages and actuator motors. 4. Replace one
3-way chilled water valve and one 2-way how water valve and actuators. 5.
Install the outside air OBD damper assembly, linkage and actuator motor. 6.
Dispose of old damper assemblies. FOR THE SUM OF $17,873.86 AHU-12A TEMTROL
M#WF-RD13 S#72624 1. Replace the dirty Merv8 air filters. 2. Replace the
Humidifier Box filters 3. Replace the worn supply motor sheave, fan pulley,
bushings and belts. 4. Replace the 0-2” magnehelic gauge. 5. Replace the start
fuse. 6. Replace one 3-way chilled water valve and one 2-way hot water valve and
actuators. 7. Install the outside air OBD damper assembly, linkage and actuator
motor. 8. Dispose of old damper assemblies. FOR THE SUM OF $15,231.48 Note 1:
After all 2 & 3 way water faulty valves are replaced a quote for re-insulation
will be provided.





Exhibit C-1

-5-

--------------------------------------------------------------------------------

 

 

 

aa_pdf to html_page_06.gif [cori20151231ex10155bcb6009.gif]

10/23/15 B-1A AJAX BOILER WNG5000W S#53290 We recommend the use of this burner
system to: 1. Meet the Low NOx Requirements. 2. Reduce energy consumption. Scope
of Work 1) Remove and dispose of the existing atmospherically fired NON-Low NOx
burners. 2) Remove and dispose of the existing flame safeguard control panel. 3)
Remove and dispose of the existing gas train. 4) Install a 3 phase circuit for
the new blower. 5) Supply and install one Low NOx burner system to include a new
control panel, premix blower metal fiber burners and gas train that shall comply
with Reg.9, Rule 7. 6) Insulate both end plates of boiler as required by code.
7) Provide factory authorized start up service and training. 8) Re-quote
additional repairs if needed once boiler is torn down for the retrofit. FOR THE
SUM OF $71,980.00 HWP-3 PACO PUMP Primary Pump Replace leaking flange valve
gaskets. Replace pressure gauges. FOR THE SUM OF $2,215.13 HWP-4 PACO PUMP
Primary Pump Replace pump motor bearings. Open and inspect pump assembly.
Replace the bearings, seal kit and gaskets. Replace the motor bearings. Laser
align motor and pump. FOR THE SUM OF $5,130.07 Note: If pump is found to have
concealed damage it will he quote4d separately. EXHAUST FANS EF-2A Greenheck
M#GB-100-4 S#98F19385 Replace existing exhaust fan assembly EF-3A Greenheck
M#GB-100-4 S#98F19384 Replace existing exhaust fan assembly EF-4A Greenheck
M#SFB-25-50-CW-UB S#98F2776 Operations ok replace the worn fan belt. $240.75
EF-5A Greenheck M#GB-70-4 S#98F17947 Operations ok replace the worn fan belt and
electrical wiring from switch to motor $505.25 EF-21A Greenheck
M#12-B1SW-41-10-II S#98F22818 Replace the 1Hp exhaust fan motor, adjustable
motor sheave and belt $1,633.78 EF-22A Greenheck M#10-B1SW-41-10-1I S#98F22809
Replace the 1Hp exhaust fan motor, adjustable motor sheave and belt. Replace the
blower shaft bearings $3,033.65 EF-23A Greenheck M#SFB-27-50-CW-UB S#98F12069
Replace the exhaust motor bearings, adjustable motor sheave and belts. Replace
the blower shaft bearings $3,124.74 EF-24A Greenheck M#5-IPA-SD-10 S#98F22803
NEW UNIT Page 3 of 6 Date: 10/23/2015 3:05 PM Last Modified by: byarborough





Exhibit C-1

-6-

--------------------------------------------------------------------------------

 

 

 

aa_pdf to html_page_07.gif [cori20151231ex10155bcb6010.gif]

10/23/15 EF-25A Greenheck M#SFB-18-15-CW-UB S#98F21721 Replace the 1.5Hp blower
motor, adjustable motor sheave and belt. Replace the blower shaft bearings
$4,292.29 AC-26A Greenheck M#SWB-18-15-CW-UB S#98F21722 Replace the exhaust fan
motor, adjustable motor sheave and belt. $1,063.12 EF-27A Greenheck
M#10B1SW-41-10-11 S#98F22810 Operations ok EF-28A Greenheck M#10B1SW-41-10-11
S#98F22811 Operations ok EF-29A Greenheck M#SFB-22-30-SW-UB S#98F22771 Replace
the 5Hp exhaust fan motor, adjustable motor sheave and belts $1,767.69 EF-30
Greenheck M#GB80-4 S#98F18014 Replace the blower shaft bearings and the exhaust
motor bearings $2,049.43 EF-31A Greenheck M#N/A S#98F22812 NEW UNIT EF32A
Greenheck M#SFB-22-30-CCW-UB S#98F22772 Replace the 3hp exhaust fan motor,
adjustable motor sheave and belts. Replace fuses on motor starter and start new
motor and check for proper unit operations $2,587.03 EF-33A Greenheck
M#SWB-18-15-CW-UB S#98F22803 NEW UNIT EF-34A Greenheck M#10B1SW-41-10-11
S#98F22813 Replace the blower shaft bearings and fan belt. $1,919.57 EF-35A
Greenheck M#SFB-9-5-CCW-UB S#98F22777 Replace the .5Hp exhaust fan motor,
adjustable motor sheave and belt. Replace the fuses on the motor starter and
check for proper operations. $2,118.37 EF-36 Greenheck M#SWB-13-7-CW-DB
S#98F21729 Replace the worn fan belt $92.65 EF-37A Greenheck M#SWB-18-15-CCW-UB
S#98G10350 Replace the 1.5hp exhaust fan motor, adjustable motor sheave and
belt. $1,814.54 EF-38A Dayton NEED NEW FAN EF-39A Greenheck M#SWB-210-4-CW-UBX
S#02D03749 Replace the flexible duct connectors $572.65 CDA System Evaluation
(1) Atlas Copco ZT-15 8.6 Bar Air Compressor S/N All 705164 Run Hours: 21,117
Load Hours: 2,310 This air compressor seems to be in good working order. The
temp’s and interstage pressure are within manufacturers specifications. The last
time the oil filter was changed was 4/11/2015. (1) Airtech TW-75 Air Dryer S/N
T04356-10E This air dryer appears to be in good working order. Last service date
is not known. Last filter change is not known.





Exhibit C-1

-7-

--------------------------------------------------------------------------------

 

 

 

aa_pdf to html_page_08.gif [cori20151231ex10155bcb6011.gif]

10/23/15 (1) #1 Riestschle VECH/AH 250 (07) S/N 1913627 Vacuum Pump 40,019.0 Run
hours 10 Horse power motor Vacuum pumps runs Vacuum pump is noisy Vacuum pump
should be rebuilt or replaced This vacuum pump should not be put in service (1)
#2 Riestschle VECH/AH 250 (07) S/N 1913628 Vacuum Pump 40,323.0 Run hours 10
Horse power motor Vacuum pumps runs Vacuum pump is very noisy Vacuum pump should
be rebuilt or replaced This vacuum pump should not be put in service Repair for
Rietschle VECH/AH 250 Vacuum Pump re-build to include: -Remove vacuum pumps for
vacuum receiver -Crane vacuum pumps off of roof -Deliver to shop for rebuilding
-Deliver rebuilt vacuum pumps back to site -Crane vacuum pumps back on roof
-Reinstall vacuum pumps back on vacuum receiver -Reinstall drive motors on
vacuum pumps -Reinstall vacuum pumps back on vacuum receiver -Reinstall drive
motors on vacuum pumps -Install new drive coupling elements -Fill vacuum pumps
with -Test run vacuum pumps -Check for oil leaks -Provide a written report of
the work performed and of the units condition Cost: $12,535.07 Note: (2) PVI
Domestic Water Heaters are 7 years old and are currently working OK. We
recommend if you replace them to budget $100,00-$125,000 (These water heaters
have a WEATHERGUARD option for outdoor installation and therefore are custom)
Grand Total of Repairs $ 272,117.78 Our prices include parts, tax and straight
time labor. Supplier/manufacturer price increases may nullify quoted amount.
Payment within 30 day’s of receipt of invoice. If project cannot be completed
within 30 days of approval date progress billing may proceed. Note: Therma’s
liability is limited to its own negligence, omissions, or misconduct.





Exhibit C-1

-8-

--------------------------------------------------------------------------------

 

 

 

aa_pdf to html_page_09.gif [cori20151231ex10155bcb6012.gif]

10/23/15 If you have questions or if I can be of further assistance, please feel
free to call (408) 347-3400, x1211 To authorize the work, please sign below and
fax back to me at (408) 347-3535. e-mail: byarborough@therma.com Sincerely, Bob
Yarborough Cc: Jo Anne Aanas-Accounts Manager Authorization Print Signature Date
P.O. # The person signing this agreement has been authorized by his/her company
to do so. C-25034-9226 Exhibit C -1 9





Exhibit C-1

-9-

--------------------------------------------------------------------------------

 

 

 

aa_pdf to html_page_10.gif [cori20151231ex10155bcb6013.gif]

Alliance Roofing October 20, 2015 Report





Exhibit C-1

-10-

--------------------------------------------------------------------------------

 

 

 

aa_pdf to html_page_11.gif [cori20151231ex10155bcb6014.gif]

Preventive Roof Maintenance Report 34781 Campus Dr. I. General Information A
Preventive Roof Maintenance (PRM) Program is strongly encouraged by Alliance
Roofing Company, Inc. as an efficient and inexpensive method of upkeep for every
type of roof system. Preventive Roof Maintenance will: 1. Prevent up to 90% of
potential leak occurrences 2. Ensure the (semi)annual service and maintenance
terms of the manufacturer’s warranty 3. Maximize the efficiency of the existing
roof system by prolonging the roofs lifespan — oftentimes, years beyond the
warranty period. 4. Provide Microrite Inc. with excellent rooftop service and
expertise Type of Roofing : Built-up roof/ granulated cap sheet Manufacturer:
Unknown Roof Size: Apprx. 48,000 Sq.Ft. Condition of the Roof System: Poor Age
of the Roof System: 15-17 years Life Expectancy without PRM: Unknown Life
Expectancy with PRM: 3-5 years Singleply Overlay Budget: $400,000 Alliance
Roofing Company, Inc 630 Martin Avenue Santa Clara, California 95050 Office:
408.261.2595 Fax 408.261.2657 Contractors License #487025





Exhibit C-1

-11-

--------------------------------------------------------------------------------

 

 

 

aa_pdf to html_page_12.gif [cori20151231ex10155bcb6015.gif]

Preventive Roof Maintenance Report 34781 Campus Dr. II. Membrane Damage
Unfortunately, roof damage often goes undetected until it is revealed as an
unexpected and inconvenient roof leak. A Preventive Roof Maintenance (PRM)
Program ensures that certified, roofing technicians visually inspect the entire
roof system for damage and predictable failure at least once a year. Warranted
repairs and minor, non-warranted repairs (i.e. cuts, punctures, burns) will be
performed. The Facilities Team and/or Owner’s Representative will be immediately
notified of repairs needed beyond normal wear & tear; in which case, Alliance
Roofing will proceed with repairs only at the discretion Microrite. Typically, a
PRM Program will reveal up to 90% of potential roof leaks, before they occur.
The following pictures of damage were taken during my inspection. They reveal
significant granule loss, and previous repairs Alliance Roofing Company, Inc 630
Martin Avenue Santa Clara, California 95050 Office: 408.261.2595 Fax
408.261.2657 Contractors License #487025





Exhibit C-1

-12-

--------------------------------------------------------------------------------

 

 

 

aa_pdf to html_page_13.gif [cori20151231ex10155bcb6016.gif]

Preventive Roof Maintenance Report 34781 Campus Dr. III. Drainage System &
Gutters Adequate drainage flow is critical to maintaining the integrity of the
roof system. Preventive Roof Maintenance (PRM) ensures that rooftop drains and
waterways (i.e. gutters, downspouts) will be cleared of debris, trash, and
foliage upon each maintenance visit. Furthermore, any garbage and other foliage
left on the rooftop will be removed in order to prevent future clogging and
congestion of water flow to the roof drains The pictures below show current
drain conditions IV. Sealants & Coatings Roof systems rely upon various sealants
in order to protect a waterproofed detail. Typical sealants include: roofing
cements (mastics), caulking, aluminum UV-reflective coating and capseal (a white
UV- reflective coating). Sealants are consistent maintenance items; after
prolonged exposure to the Sun’s ultraviolet rays, sealants will deteriorate and
fail. Often, failures are visible in the forms of cracking and separating. These
failures – whether they occur at wall joints, baseflashing terminations, pipe
penetrations, curb corners, pitch-pockets, etc. – often lead to water intrusion
and leaking during the rainy weather. Preventive Roof Maintenance (PRM) ensures
that a Roofing Technician will visually inspect all exposed sealants during each
visit. Repairs for the normal deterioration of caulking, mastic, and
UV-reflectors will be performed. Alliance Roofing Company, Inc 630 Martin Avenue
Santa Clara, California 95050 Office: 408.261.2595 Fax 408.261.2657 Contractors
License #487025





Exhibit C-1

-13-

--------------------------------------------------------------------------------

 

 

 

aa_pdf to html_page_14.gif [cori20151231ex10155bcb6017.gif]

Preventive Roof Maintenance Report 34781 Campus D The pictures below the current
condition of the (196) site screen sleeper blocks that should be re-enforced
with roofing cement and UV protective sealant The pictures below the current
condition of the (58) curb systems that should be re-enforced with roofing
cement and UV protective sealant The pictures below the current condition of the
(56) pipe/vent penetrations that should be re-enforced with roofing cement and
UV protective sealant Alliance Roofing Company, Inc 630 Martin Avenue Santa
Clara, California 95050 Office: 408.261.2595 Fax 408.261.2657 Contractors
License #487025





Exhibit C-1

-14-

--------------------------------------------------------------------------------

 

 

 

aa_pdf to html_page_15.gif [cori20151231ex10155bcb6018.gif]

Preventive Roof Maintenance Report 34781 Campus Dr. The pictures below the
current condition of the (600) lineal feet of parapet wall cap that should be
re-sealed with UV protective sealant The pictures below the current condition of
the (80) parapet wall cap sheet seams that should be sealed with UV protective
sealant Alliance Roofing Company, Inc 630 Martin Avenue Santa Clara, California
95050 Office: 408.261.2595 Fax 408.261.2657 Contractors License #487025





Exhibit C-1

-15-

--------------------------------------------------------------------------------

 

 

 

aa_pdf to html_page_16.gif [cori20151231ex10155bcb6019.gif]

Preventive Roof Maintenance Report 34781 Campus Dr. PROPOSAL: Customized
Preventive Roof Maintenance Program The following proposal is designed to
include a comprehensive maintenance for the existing wear & tear of the built-up
Roofing System at 37841 Campus Drive in Fremont, CA. An annual maintenance cost
is included for 2016, which should be performed prior to the rainy season SCOPE
OF PREDICTABLE ROOF MAINTENANCE Debris Clean and remove all foreign debris,
trash, and foliage from the rooftop Clean and remove excess granule deposits
from waterways and drains Field Membrane Visually inspect field membrane for
cuts, punctures, tears and/ or holes; repair deficiencies Visually inspect field
membrane for fractures, ridging, and/ or blisters; repair deficiencies
Re-enforce approx. (700) sq. feet with asphalt emulsion and granules, where
granule loss has occurred Baseflashing Membrane (Vertical Roofing) Visually
inspect perimeter wall and equipment curbs for cuts, punctures or fractures;
repair deficiencies Reinforce all curb corners with roofing cement and
UV-reflective sealant Visually inspect baseflashing for popped seams
(fishmouthing); repair deficiencies Inspect baseflashing corners for damaged
seals; repair deficiencies Baseflashing Sealants Coat all exposed roofing cement
and baseflashing corners with a UV-reflective sealant Reapply deteriorated
sealant at baseflashing corners and roofing repairs, as needed Pipe/ Vent
Penetrations Visually inspect all pipe/ vent penetration termination points;
re-apply caulked seal, as needed Visually inspect all pipe/ vent flashings;
recoat with UV-reflective sealant, as needed Drains/ Sump Boxes Inspect, clean,
and tighten drain rings, baskets and bolts Visually inspect perimeter membrane
seals at drain locations; repair, reinforce, and reseal as needed Inspect
perimeter wall scuppers and/ or overflow scuppers; reseal and repair as needed
2015 Comprehensive Maintenance Cost: $23,446 2016 Annual Cost: $6,789 Alliance
Roofing Company, Inc 630 Martin Avenue Santa Clara, California 95050 Office:
408.261.2595 Fax 408.261.2657 Contractors License #487025





Exhibit C-1

-16-

--------------------------------------------------------------------------------

 

 

 

aa_pdf to html_page_17.gif [cori20151231ex10155bcb6020.gif]

Preventive Roof Maintenance Report 34181 Campus Dr. Thank you for the
opportunity to be of service. Should you have any questions, concerns, or
require additional information please do not hesitate to contact me. Alliance
Roofing Company, Inc. is dedicated to providing its customers with the utmost
quality, service, and professionalism. Sincerely, Michael Archer Project Manager
Authorization to Proceed/ Agreement Any changes to original plans and/or
specifications or the above description of work (on which this quotation is
based) necessitating extra material or labor, will be charged for as an extra.
PAYMENT TERMS: The project will be billed upon completion. Payments are due (30
) days from the billing date. Interest will be charged at the rate of 1 1/2% per
month or 18% per annum after thirty days. Any other arrangements must be made in
writing and agreed to by both parties prior to the commencement of the project.
LEGAL FEES: In the event that it becomes necessary for either party to engage
the services of an attorney regarding the breach of terms of this Agreement by
the other, the enforcement of the terms hereunder, or a declaration of the
rights and duties hereunder, whether arbitration proceedings or a lawsuit be
instituted or not, the prevailing party, in addition to the other rights it may
have, shall be entitled to all costs incurred in connection therewith, including
actual attorney’s fees and costs of suit(s). ARBITRATION: All parties agree that
any dispute arising under this contract will be resolved by submission to
binding arbitration under the Construction Rules of the American Arbitration
Association. The parties agree that arbitration must be initiated within one
year after the claimed breach occurs and that failure to initiate arbitration
within the one-year period constitutes an absolute bar to the institution of
proceedings. ASBESTOS: Contractor’s scope of work shall not include the
identification, detection, abatement, encapsulation or removal of asbestos or
similar hazardous substances. If Contractor encounters any such products or
materials in the course of performing its work and Contractor determines that
such materials present a hazard to its employees, Contractor shall have the
right to discontinue its work and remove its employees from the jobsite until
such products or materials, and any hazards connected therewith, are located and
abated, encapsulated or removed. Contractor shall receive an extension of time
to complete its work hereunder and compensation for removal costs and delays
encountered as a result of such situation and correction. WORKMANSHIP GUARANTEE:
The repairs, listed above, are covered by our two-year workmanship guarantee.
This contract incorporates all terms and conditions of Alliance Roofing’s
standard warranty which contains significant exclusions. The warranty is
available upon request. Alliance Roofing Company, Inc 630 Martin Avenue Santa
Clara, California 95050 Office: 408.261.2595 Fax 408.261.2657 Contractors
License #487025





Exhibit C-1

-17-

--------------------------------------------------------------------------------

 

 

 

 

 

aa_pdf to html_page_18.gif [cori20151231ex10155bcb6021.gif]

Preventive Roof Maintenance Report 34781 Campus Dr. We appreciate the
opportunity to submit our proposal. Please call if you have any questions or if
we can be of further service. Thank you. Signature Date Printed Name
Contract/PO# Position/ Title Approved ($) Amount BILLING INFORMATION: Bill To:
Billing Address: Billing Contact Name: Billing Contact Phone Number: Billing
Contact Email: Alliance Roofing Company, Inc 630 Martin Avenue Santa Clara,
California 95050 Office: 408.261.2595 Fax 408.261.2657 Contractors License
#487025

 

 



Exhibit C-1

-18-

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

NOTICE OF LEASE TERM DATES

 

Date:

 

To:

 

Re:____________________________ dated ______________________________ (“Lease”)
by and between __________________, a ______________________ (“Landlord”), and
_________________________, a _____________ (“Tenant”) for the premises commonly
known as, ______________________________(“Premises”).

 

Dear :

 

In accordance with the above-referenced Lease, we wish to advise and/or confirm
as follows:

 

That Tenant has accepted and is in possession of the Premises and acknowledges
the following:

 

·



Term of the Lease:

·



Commencement Date:

·



Expiration Date:

·



Rentable Square Feet:

·



Tenant’s Percentage of Building:%

 

That in accordance with the Lease, rental payments will/has commence(d) on
_________ and rent is payable in accordance with the following schedule:

 

 

 

 

 

 

Months

    

Monthly Base Rent

 

00/00/0000 – 00/00/0000

 

$

00,000.00 

 

00/00/0000 – 00/00/0000

 

$

00,000.00 

 

00/00/0000 – 00/00/0000

 

$

00,000.00 

 

 

Rent is due and payable in advance on the first day of each and every month
during the Term of the Lease.

 

Your rent checks should be made payable to:

 

 

 

 

 

 

ACCEPTED AND AGREED

 

 

 

 

 

 

TENANT:

 

LANDLORD:

 

 

 

 

 

 

 

a,

 

 

a,

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Print Name:

 

 

 

 

Its:

 

 

 

 

 

 

 



Exhibit D – Page 1

--------------------------------------------------------------------------------

 

 

EXHIBIT E

 

RULES AND REGULATIONS

 

1.Tenant shall not place anything or allow anything to be placed near the glass
of any window, door, partition or wall which may appear unsightly from outside
the Premises.  No awnings or other projection shall be attached to the outside
walls of the Building without the prior written consent of Landlord.  No
curtains, blinds, shades or screens shall be attached to or hung in, or used in
connection with, any window or door of the Premises, other than Building
standard materials, without the prior written consent of Landlord.

 

2.Tenant shall not obstruct any sidewalks, halls, passages, exits, entrances,
elevators, escalators or stairways of the Building.  The halls, passages, exits,
entrances, elevators, escalators and stairways are not for the general public,
and Landlord shall in all cases retain the right to control and prevent access
thereto of all persons whose presence in the reasonable judgment of Landlord
would be prejudicial to the safety, character, reputation and interests of the
Building; provided, that nothing herein contained shall be construed to prevent
such access to persons with whom any tenant normally deals in the ordinary
course of its business, unless such persons are engaged in illegal
activities.  Tenant and no employee, invitee, agent, licensee or contractor of
Tenant shall go upon or be entitled to use any portion of the roof of the
Building without the prior written consent of Landlord.

 

3.Tenant shall not cause any unnecessary janitorial labor by carelessness or
indifference to the good order and cleanliness of the Premises.  Landlord shall
not in any way be responsible to Tenant for loss of property on the Premises,
however occurring, or for any damage to Tenant’s property by any janitors or any
other employee or any other person.

 

4.Landlord will furnish Tenant, free of charge, with two keys to each door lock
in the Premises.  Landlord may impose a reasonable charge for any additional
keys.  Tenant may not make or have made additional keys, and Tenant shall not
alter any lock or install a new additional lock or bolt on any door or window of
its Premises.  Tenant, upon termination of its tenancy, shall deliver to
Landlord the keys of all doors which have been furnished to, or otherwise
procured by Tenant, and, in the event of loss of any keys, shall pay Landlord
the cost of replacing the same or of changing the lock or locks opened by such
lost key if Landlord shall deem it necessary to make such
change.  Notwithstanding the foregoing, Tenant will be permitted to install an
electronic card-key access and security system for any door, including those
with a mechanical lock and/or deadbolt.

 

5.Omitted

 

6.Tenant shall not place a load upon any floor of the Premises which exceeds the
load per square foot which such floor was designed to carry and which is allowed
by Law. 

 

7.Tenant shall not use or keep in the Premises any kerosene, gasoline or
inflammable or combustible fluid or material other than those limited quantities
necessary for the operation or maintenance of office equipment.  Tenant shall
not use or permit to be used in the Premises any foul or noxious gas or
substance, or permit or allow the Premises to be occupied or used in a manner
offensive or objectionable to Landlord by reason of noise, odors or vibrations,
nor shall Tenant bring into or keep in or about the Premises any birds or
animals.

 

8.Tenant shall not use any method of heating or air-conditioning other than that
supplied to the Premises by Landlord.

 

9.Landlord reserves the right from time to time, in Landlord’s sole and absolute
discretion, exercisable without prior notice and without liability to Tenant,
to:  (a) name or change the name of the Building or Property; (b) change the
address of the Building, and/or (c) install, replace or change any signs in, on
or about the Property (except for Tenant’s signs, if any, which are expressly
permitted by the Lease).

 

10.Landlord reserves the right to exclude from the Building between the hours of
6:00 p.m. and 7:00 a.m., or such other hours as may be reasonably established
from time to time by Landlord, and on legal holidays, any person unless that
person is known to the person or employee in charge of the Building and has a
pass or is properly identified.  Landlord shall not be liable for damages for
any error with regard to the admission to or exclusion from the Building of any
person.  Tenant shall be responsible for all persons for whom it requests passes
and shall be liable to Landlord for all acts of such persons.  Landlord reserves
the right to prevent access to the Building in case of invasion, mob, riot,
public excitement or other commotion by closing the doors or by other
appropriate action.

 

11.The toilet rooms, toilets, urinals, wash bowls and other apparatus shall not
be used for any purpose other than that for which they were constructed, and no
foreign substances of any kind whatsoever shall be thrown therein.

 

12.Tenant shall not install any radio or television antenna, loudspeaker or
other device on the roof or exterior walls of the Building without the prior
written consent of Landlord.  Tenant shall not interfere with radio or
television broadcasting or reception from or in the Building or elsewhere.

 

13.Except as expressly permitted in the Lease, Tenant shall not mark, drive
nails, screw or drill into the partitions, window mullions, woodwork or drywall,
or in any way deface the Premises or any part thereof, except to install normal
wall hangings.  Tenant shall repair any damage resulting from noncompliance
under this rule.

 

14.Tenant shall store all its trash and garbage within the trash receptacles for
the Building or Property.  Tenant shall not place in any trash box or receptacle
any material which cannot be disposed of in the ordinary and





Exhibit E – Page 1

--------------------------------------------------------------------------------

 

 

customary manner of trash and garbage disposal.  All garbage and refuse disposal
shall be made in accordance with directions reasonably issued from time to time
by Landlord.

 

15.Other than as permitted elsewhere in the Lease, the Premises shall not be
used for the storage of merchandise held for sale to the general public, or for
lodging of any kind.  No cooking shall be done or permitted by Tenant on the
Premises, except that use by Tenant of Underwriters’ Laboratory-approved
equipment for brewing coffee, tea, hot chocolate and similar beverages shall be
permitted and the use of a microwave shall be permitted, provided that such
equipment and use is in accordance with all applicable federal, state, county
and city laws, codes, ordinances, rules and regulations.

 

16.Tenant shall not use in any space, elevators or stairwells of the Building,
any hand trucks except those equipped with rubber tires and side guards, or such
other material-handling equipment as Landlord may approve.  Tenant shall not
bring any other vehicles of any kind into the Building.

 

17.Tenant shall not use the name of the Building in connection with, or in
promoting or advertising, the business of Tenant, except for Tenant’s address.

 

18.Tenant agrees that it shall comply with all fire and security regulations
that may be issued from time to time by Landlord, and Tenant also shall provide
Landlord with the name of a designated responsible employee to represent Tenant
in all matters pertaining to such fire or security regulations.  Tenant shall
cooperate fully with Landlord in all matters concerning fire and other emergency
procedures.

 

19.Tenant assumes any and all responsibility for protecting its Premises from
theft, robbery and pilferage.  Such responsibility shall include keeping doors
locked and other means of entry to the Premises closed.

 

20.Landlord reserves the right to make such other and reasonable
non-discriminatory Rules and Regulations as, in its judgment, may from time to
time be needed for safety, security, care and cleanliness of the Building or
Property and for the preservation of good order therein.  Tenant agrees to abide
by all such Rules and Regulations hereinabove stated and any additional rules
and regulations which are adopted.

 

21.Tenant shall be responsible for the observance of all of the foregoing rules
by Tenant’s Parties.

 

22.Tenant shall not lay linoleum, tile, carpet or other similar floor covering
so that the same shall be affixed to the floor of the Premises in any manner
except by a paste, or other material which may easily be removed with water, the
use of cement or other similar adhesive materials being expressly
prohibited.  The method of affixing any such linoleum, tile, carpet or other
similar floor covering shall be subject to the approval of Landlord.  The
expense of repairing any damage resulting from a violation of this rule shall be
borne by Tenant.

 

23.Tenant shall not without Landlord’s consent, which may be given or withheld
in Landlord’s sole and absolute discretion, receive, store, discharge, or
transport firearms, ammunition, or weapons or explosives of any kind or nature
at, on or from the Premises.





Exhibit E – Page 2

--------------------------------------------------------------------------------

 

 

PARKING RULES AND REGULATIONS

 

In addition to any parking provisions contained in the Lease, the following
rules and regulations shall apply with respect to the use of the Property’s
parking facilities.

 

1.Every parker is required to park and lock his/her own vehicle.  All
responsibility for damage to or loss of vehicles is assumed by the parker and
Landlord shall not be responsible for any such damage or loss by water, fire,
defective brakes, the act or omissions of others, theft, or for any other cause.

 

2.Tenant shall not park or permit its employees to park in any parking areas
designated by Landlord as areas for parking by visitors to the Property.  Tenant
shall not leave vehicles in the parking areas overnight nor park any vehicles in
the parking areas other than automobiles, motorcycles, motor driven or non-motor
driven bicycles or four wheeled trucks.

 

3.Parking stickers or any other device or form of identification supplied by
Landlord as a condition of use of the parking facilities shall remain the
property of Landlord.  Such parking identification device must be displayed as
requested and may not be mutilated in any manner.  The serial number of the
parking identification device may not be obliterated.  Devices are not
transferable and any device in the possession of an unauthorized holder will be
void.

 

4.No extended term storage of vehicles shall be permitted.

 

5.Vehicles must be parked entirely within painted stall lines of a single
parking stall.

 

6.All directional signs and arrows must be observed.

 

7.The speed limit within all parking areas shall be five (5) miles per hour.

 

8.Parking is prohibited:  (a) in areas not striped for parking; (b) in aisles;
(c) where “no parking” signs are posted; (d) on ramps; (e) in cross-hatched
areas; and (f) in reserved spaces and in such other areas as may be designated
by Landlord or Landlord’s parking operator.

 

9.Loss or theft of parking identification devices, if any, must be reported to
Landlord’s property manager immediately, and a lost or stolen report must be
filed by the Tenant or user of such parking identification device at the
time.  Landlord has the right to exclude any vehicle from the parking facilities
that does not have an identification device.

 

10.Any parking identification devices reported lost or stolen found on any
unauthorized car will be confiscated and the illegal holder will be subject to
prosecution.

 

11.Washing, waxing, cleaning or servicing of any vehicle in any area not
specifically reserved for such purpose is prohibited.

 

12.The parking operators, managers or attendants, if any, are not authorized to
make or allow any exceptions to these rules and regulations.

 

13.If the Lease terminates for any reason whatsoever or if Tenant’s right of
possession of the Premises is terminated after a Default, Tenant’s right to park
in the parking facilities shall terminate concurrently therewith.

 

14.Landlord reserves the right to modify and/or adopt such other reasonable and
non-discriminatory rules and regulations for the parking facilities as it deems
necessary for the operation of the parking facilities.  Landlord may refuse to
permit any person who violates these rules to park in the parking facilities,
and any violation of the rules shall subject the vehicle to removal, at such
vehicle owner’s expense.

 

15.Tenant shall not permit any parking by its employees, agents, subtenants,
customers, invitees, concessionaires or visitors on the streets surrounding the
Premises in violation of any ordinances or postings by any public authorities
having jurisdiction.

 

16.Tenant’s parking spaces shall be used only for parking by vehicles no larger
than normally sized passenger automobiles, vans and sport utility
vehicles.  Tenant shall not permit or allow any vehicles that belong to or are
controlled by Tenant or Tenant’s employees, suppliers, shippers, customers or
invitees to be loaded, unloaded, or parked in areas other than those designated
by Landlord for such activities.  If Tenant permits or allows any of the
prohibited activities described herein, then Landlord shall have the right, in
addition to such other rights and remedies that it may have, to remove or tow
away the vehicle involved and charge the cost thereof to Tenant, which cost
shall be payable by Tenant upon demand by Landlord.

 

 



Exhibit E – Page 3

--------------------------------------------------------------------------------

 

 

EXHIBIT F

 

ESTOPPEL CERTIFICATE

 

The undersigned (“Tenant”) hereby certifies to 
___________________________________________ (“Landlord”),
and_______________________________________________________, as follows:

 

1.Attached hereto is a true, correct and complete copy of that certain Lease
dated ________________, between Landlord and Tenant (the “Lease”), for the
premises commonly known as ____________________________________ (the
“Premises”).  The Lease is now in full force and effect and has not been
amended, modified or supplemented, except as set forth in Section 6 below.

 

2.The term of the Lease commenced on ________________, __.

 

3.The term of the Lease is currently scheduled to expire on ________________,
__.

 

4.Tenant has no option to renew or extend the Term of the Lease except: 
_________________________.

 

5.Tenant has no preferential right to purchase the Premises or any portion of
the Building/Premises except:
________________________________________________________________.

 

6.The Lease has: (Initial One)

(      ) not been amended, modified, supplemented, extended, renewed or
assigned.

(      ) been amended, modified, supplemented, extended, renewed or assigned by
the following described

agreements, copies of which are attached
hereto:  _________________________________________________.

 

7.Tenant has accepted and is now in possession of the Premises and has not
sublet, assigned or encumbered the Lease, the Premises or any portion thereof
except as follows:  __________________________________.

 

8.The current Base Rent is $______________; and current monthly parking charges
are $____________.

 

9.The amount of security deposit (if any) is $_______________.  No other
security deposits have been made.

 

10.All rental payments payable by Tenant have been paid in full as of the date
hereof.  No rent under the Lease has been paid for more than thirty (30) days in
advance of its due date.

 

11.All work required to be performed by Landlord under the Lease has been
completed and has been accepted by Tenant, and all tenant improvement allowances
have been paid in full except __________________________.

 

12.As of the date hereof, Tenant is not aware of any defaults on the part of
Landlord under the Lease except __________________________.

 

13.As of the date hereof, there are, to Tenant’s knowledge, no defaults on the
part of Tenant under the Lease.

 

14.Tenant, to Tenant’s knowledge, has no defense as to its obligations under the
Lease and claims no set-off or counterclaim against Landlord.

 

15.Tenant has no right to any concession (rental or otherwise) or similar
compensation in connection with renting the space it occupies, except as
expressly provided in the Lease.

 

16.All insurance required of Tenant under the Lease, to Tenant’s knowledge, has
been provided by Tenant and all premiums have been paid.

 

17.There has not been filed by or against Tenant a petition in bankruptcy,
voluntary or otherwise, any assignment for the benefit of creditors, any
petition seeking reorganization or arrangement under the bankruptcy laws of the
United States or any state thereof, or any other action brought pursuant to such
bankruptcy laws with respect to Tenant.

 

18.Tenant pays rent due Landlord under the Lease to Landlord and does not have
any knowledge of any other person who has any right to such rents by collateral
assignment or otherwise.

 

The foregoing certification is made with the knowledge that
_____________________________ is about to [fund a loan to Landlord or purchase
the Building from Landlord], and that ___________________________ is relying
upon the representations herein made in [funding such loan or purchasing the
Building].

 

Dated:  _________________, ___.

 

 

 

 

 

“TENANT”

 

 

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

 

Its:

 

 

 



Exhibit F – Page 1

--------------------------------------------------------------------------------

 

 

EXHIBIT G

 

ENVIRONMENTAL QUESTIONNAIRE AND DISCLOSURE STATEMENT

 

The purpose of this form is to obtain information regarding the use or proposed
use of hazardous materials at the premises.  Prospective tenants should answer
the questions in light of their proposed operations at the premises.  Existing
tenants should answer the questions as they relate to ongoing operations at the
premises and should update any information previously submitted.  If additional
space is needed to answer the questions, you may attach separate sheets of paper
to this form.

 

Your cooperation in this matter is appreciated.

 

1.           GENERAL INFORMATION

 

Name of Responding Company: 
___________________________________________________________

 

Check the Applicable Status:  Prospective Tenant_____________          Existing
Tenant _____

 

Mailing Address: 
_______________________________________________________________________

 

Contact Person and Title: 
_________________________________________________________________

 

Telephone Number:  (_____) ________________________

 

Address of Leased Premises: 
______________________________________________________________

 

Length of Term: 
________________________________________________________________________

 

Describe the proposed operations to take place on the premises, including
principal products manufactured or services to be conducted.  Existing tenants
should describe any proposed changes to ongoing operations.

 

 

   

 

2.           STORAGE OF HAZARDOUS MATERIALS

 

2.1Will any hazardous materials be used or stored on-site?

 

Wastes                               Yes _____          No _____

 

Chemical Products             Yes _____          No _____

 

Attach a list of any hazardous materials to be used or stored, the quantities
that will be on-site at any given time, and the location and method of storage
(e.g., 55-gallon drums on concrete pad).

 

3.           STORAGE TANKS AND SUMPS

 

3.1Is any above or below ground storage of gasoline, diesel or other hazardous
substances in tanks or sumps proposed or currently conducted at the premises?

 

Yes ______          No _____

 

If yes, describe the materials to be stored, and the type, size and construction
of the sump or tank.  Attach copies of any permits obtained for the storage of
such substances.

 

 

   

 

3.2Have any of the tanks or sumps been inspected or tested for leakage? 

 

Yes ______          No _____

 

If so, attach the results.





Exhibit G – Page 1

--------------------------------------------------------------------------------

 

 

3.3Have any spills or leaks occurred from such tanks or sumps?

 

Yes ______          No _____

 

If so, describe.

 

 

   

 

3.4Were any regulatory agencies notified of the spill or leak?

 

Yes ______          No _____

 

If so, attach copies of any spill reports filed, any clearance letters or other
correspondence from regulatory agencies relating to the spill or leak.

 

3.5Have any underground storage tanks or sumps been taken out of service or
removed?

 

Yes ______          No _____

 

If yes, attach copies of any closure permits and clearance obtained from
regulatory agencies relating to closure and removal of such tanks.

 

4.           SPILLS

 

4.1During the past year, have any spills occurred at the premises?

 

Yes ______          No _____

 

If yes, please describe the location of the spill.

 

 

   

 

4.2Were any agencies notified in connection with such spills?

 

Yes ______          No _____

 

If yes, attach copies of any spill reports or other correspondence with
regulatory agencies.

 

4.3Were any clean-up actions undertaken in connection with the spills?

 

Yes ______          No _____

 

Attach copies of any clearance letters obtained from any regulatory agencies
involved and the results of any final soil or groundwater sampling done upon
completion of the clean-up work.

 

5.           WASTE MANAGEMENT

 

5.1Has your company been issued an EPA Hazardous Waste Generator I.D. Number?

 

Yes ______           No _____

 

5.2Has your company filed a biennial report as a hazardous waste generator?

 

Yes ______           No _____

 

If so, attach a copy of the most recent report filed.

 

5.3Attach a list of the hazardous wastes, if any, generated or to be generated
at the premises, its hazard class and the quantity generated on a monthly basis.

 

5.4Describe the method(s) of disposal for each waste.  Indicate where and how
often disposal will take place.

 

_____     On-site treatment or
recovery                        ____________________________________

 

_____     Discharged to
sewer                                       ____________________________________

 

_____     Transported and disposed of
off-site              ____________________________________

 

_____      Incinerator                                                      __________________________________





Exhibit G – Page 2

--------------------------------------------------------------------------------

 

 

5.5Indicate the name of the person(s) responsible for maintaining copies of
hazardous waste manifests completed for off-site shipments of hazardous waste.

   

 

5.6Is any treatment of processing of hazardous wastes currently conducted or
proposed to be conducted at the premises:

 

Yes ______          No _____

 

If yes, please describe any existing or proposed treatment methods. 
________________________

   

 

5.7Attach copies of any hazardous waste permits or licenses issued to your
company with respect to its operations at the premises.

 

6.           WASTEWATER TREATMENT/DISCHARGE

 

6.1Do you discharge wastewater to:

 

_____  storm drain?             _____  sewer?

 

_____  surface water?          _____  no industrial discharge

 

6.2Is your wastewater treated before discharge?

 

Yes ______          No _____

 

If yes, describe the type of treatment conducted.

 

 

   

 

6.3Attach copies of any wastewater discharge permits issued to your company with
respect to its operations at the premises.

 

7.           AIR DISCHARGES

 

7.1Do you have any filtration systems or stacks that discharge into the air?

 

Yes ______         No _____

 

7.2Do you operate any of the following types of equipment or any other equipment
requiring an air emissions permit?

 

_____   Spray booth

 

_____   Dip tank

 

_____   Drying oven

 

_____   Incinerator

 

_____   Other (please
describe)                ___________________________________________

 

_____   No equipment requiring air permits

 

7.3Are air emissions from your operations monitored?

 

Yes ______          No _____

 

If so, indicate the frequency of monitoring and a description of the monitoring
results.

   

 

7.4Attach copies of any air emissions permits pertaining to your operations at
the premises.

 

8.           HAZARDOUS MATERIALS DISCLOSURES

 

8.1Does your company handle hazardous materials in a quantity equal to or
exceeding an aggregate of 500 pounds, 55 gallons, or 200 cubic feet per month?

 

Yes ______          No _____





Exhibit G – Page 3

--------------------------------------------------------------------------------

 

 

8.2Has your company prepared a hazardous materials management plan pursuant to
any applicable requirements of a local fire department or governmental agency?

 

Yes ______          No _____

 

If so, attach a copy of the business plan.

 

8.3Has your company adopted any voluntary environmental, health or safety
program?

 

Yes ______          No _____

 

If so, attach a copy of the program.

 

9.           ENFORCEMENT ACTIONS, COMPLAINTS

 

9.1Has your company ever been subject to any agency enforcement actions,
administrative orders, or consent decrees?

 

Yes ______          No _____

 

If so, describe the actions and any continuing compliance obligations imposed as
a result of these actions.

   

 

9.2Has your company ever received requests for information, notice or demand
letters, or any other inquiries regarding its operations?

 

Yes ______          No _____

 

9.3Have there ever been, or are there now pending, any lawsuits against the
company regarding any environmental or health and safety concerns?

 

Yes ______        No _____

 

9.4Has an environmental audit ever been conducted at your company’s current
facility?

 

Yes ______        No _____

 

If so, identify who conducted the audit and when it was conducted.

 

 

 

 

Tenant: 

 

 

By: 

 

 

Its: 

 

 

 

 



Exhibit G – Page 4

--------------------------------------------------------------------------------

 

 

EXHIBIT H

 

 

FORM OF LETTER OF CREDIT

 

[BANK LETTERHEAD]

 

________________, 201___

 

IRREVOCABLE, UNCONDITIONAL LETTER OF CREDIT NO. ____

 

____________________
____________________
____________________

 

Gentlemen:

 

________________________, a ____________________ (“Bank”) [PLEASE PROVIDE NAME
OF BANK], of ________, _______________ hereby issues its Irrevocable,
Unconditional Letter of Credit in favor of __________________________, and/or
its successors and assigns (“Landlord”), for the account of
_________________________, a ____________ (“Tenant”) up to the aggregate amount
of ______________________ and No/100ths Dollars ($___________) (US Dollars),
available at sight by the drafts of Landlord on the Bank.  Drafts drawn on this
Letter of Credit will be honored when presented, accompanied only by a letter or
certificate purportedly signed by a representative of Landlord stating that
Landlord is entitled to draw on this Letter of Credit under the terms of the
Standard Lease dated as of ________________, 200___, between Landlord and
Tenant.  Multiple and partial draws shall be permitted hereunder.  This Letter
of Credit is transferable in whole or in part.  The Bank shall look solely to
Tenant for payment of any fee for such transfer.  Such payment is not a
condition to transfer.

 

The Bank shall be entitled (and required) to rely upon the statements contained
in the above-described letter or certificate and will have no obligation to
verify the truth of any statements set forth therein.

 

The Bank hereby agrees with drawers, endorsers, and bona fide holders of this
Letter of Credit that all drafts drawn by reason of this Letter of Credit and in
accordance with the above conditions, will meet with due honor when presented at
the office of the Bank in ___________ County, California.

 

The obligations of the Bank shall not be subject to any claim or defense by
reason of the invalidity, illegality, or inability to enforce any of the
agreements set forth in the Lease.

 

This Letter of Credit is subject to the International Standby Practices–ISP98,
International Chamber of Commerce Publication 590 when not in conflict with the
express terms of this Letter of Credit.

 

This Letter of Credit shall terminate at 3:00 p.m. Pacific Standard [or Daylight
Savings] Time on _________________________ [Insert date 120 days following
scheduled expiration of the Term / OR, if Letter of Credit will be automatically
renewed annually, insert date one year after date of Letter of Credit and add:
This Letter of Credit shall be deemed automatically extended without
amendment(s) for successive period(s) of one year each from its current or any
future expiration date(s) but in any event not beyond
_______________________________ [Insert date 120 days following scheduled
expiration of Term] which shall be the final expiration date of this Letter of
Credit, unless, at least 60 days prior to the then current expiration date, we
notify you in writing by certified mail, return receipt requested, at the
following address (or at such other address as you may specify by written notice
to us), that this Letter of Credit will not be extended beyond the current
expiration date; provided, that our obligation to make any payment hereunder in
respect of a drawing request made prior to the expiry hereof shall continue
until payment is made:

 

 

 

 

 

 

 

 

 

 

 

Amounts drawn upon this Letter of Credit are to be endorsed on the reverse side
of this Letter of Credit by the negotiating bank.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 



Exhibit H – Page 1

 

--------------------------------------------------------------------------------

 

 

EXTENSION OPTION

 

RIDER NO. 1 TO LEASE

 

This Rider No. 1 is made and entered into by and between LBA REALTY FUND
III-COMPANY VII, LLC, a Delaware limited liability company (“Landlord”), and
CORIUM INTERNATIONAL, INC., a Delaware corporation (“Tenant”), as of the day and
year of the Lease between Landlord and Tenant to which this Rider is
attached.  Landlord and Tenant hereby agree that, notwithstanding anything
contained in the Lease to the contrary, the provisions set forth below shall be
deemed to be part of the Lease and shall supersede any inconsistent provisions
of the Lease.  All references in the Lease and in this Rider to the “Lease”
shall be construed to mean the Lease (and all Exhibits and Riders attached
thereto), as amended and supplemented by this Rider.  All capitalized terms not
defined in this Rider shall have the same meaning as set forth in the Lease.

 

1.Landlord hereby grants to Tenant one (1) option (the “Extension Option”) to
extend the Term of the Lease for one (1) additional period of seven (7) years (
the “Option Term”), on the same terms, covenants and conditions as provided for
in the Lease during the initial Term, except for the Monthly Base Rent, which
shall initially be equal to the “fair market rental rate” for the Premises for
the Option Term as defined and determined in accordance with the provisions of
the Fair Market Rental Rate Rider attached to the Lease as Rider No. 2, subject
to fair market annual rent adjustments during the Option Term. 

 

2.The Extension Option must be exercised, if at all, by written notice
(“Extension Notice”) delivered by Tenant to Landlord no sooner than that date
which is fifteen (15) months and no later than that date which is nine (9)
months prior to the expiration of the then current Term of the Lease.  Provided
Tenant has properly and timely exercised the Extension Option, the then current
Term of the Lease shall be extended by the Option Term, and all terms, covenants
and conditions of the Lease shall remain unmodified and in full force and
effect, except that the Monthly Base Rent shall be as set forth above, and
except that the number of remaining Extension Options (if any) shall be reduced
by one.

 

 



Rider No. 1 – Page 1

--------------------------------------------------------------------------------

 

 

FAIR MARKET RENTAL RATE

 

RIDER NO. 2 TO LEASE

 

This Rider No. 2 is made and entered into by and between LBA REALTY FUND
III-COMPANY VII, LLC, a Delaware limited liability company (“Landlord”), and
CORIUM INTERNATIONAL, INC., a Delaware corporation (“Tenant”), as of the day and
year of the Lease between Landlord and Tenant to which this Rider is
attached.  Landlord and Tenant hereby agree that, notwithstanding anything
contained in the Lease to the contrary, the provisions set forth below shall be
deemed to be part of the Lease and shall supersede any inconsistent provisions
of the Lease.  All references in the Lease and in this Rider to the “Lease”
shall be construed to mean the Lease (and all Exhibits and Riders attached
thereto), as amended and supplemented by this Rider.  All capitalized terms not
defined in this Rider shall have the same meaning as set forth in the Lease.

 

1.The term “fair market rental rate” as used in this Rider and any Rider
attached to the Lease means the annual amount per square foot, projected for
each year of the Option Term (including annual adjustments), that a willing,
non-equity tenant (excluding sublease and assignment transactions) would pay,
and a willing landlord of a comparable quality building located in the Fremont,
California area would accept, in an arm’s length transaction (what Landlord is
accepting in then current transactions for the Building may be used for purposes
of projecting rent for the Option Term), for space of comparable size, quality
and floor height as the Premises, taking into account the age, quality and
layout of the existing improvements in the Premises, and taking into account
items that professional real estate brokers or professional real estate
appraisers customarily consider, including, but not limited to, rental rates,
space availability, tenant size, tenant improvement allowances, parking charges
and any other lease considerations, if any, then being charged or granted by
Landlord or the lessors of such similar buildings.  All economic terms other
than Monthly Base Rent, such as tenant improvement allowance amounts, if any,
operating expense allowances, parking charges, etc., will be established by
Landlord and will be factored into the determination of the fair market rental
rate for the Option Term.  Accordingly, the fair market rental rate will be an
effective rate, not specifically including, but accounting for, the appropriate
economic considerations described above.

 

2.Landlord shall provide written notice of Landlord’s determination of the fair
market rental rate not later than sixty (60) days after the last day upon which
Tenant may timely exercise the right giving rise to the necessity for such fair
market rental rate determination.  Tenant shall have thirty (30) days (“Tenant’s
Review Period”) after receipt of Landlord’s notice of the fair market rental
rate within which to accept such fair market rental rate or to reasonably object
thereto in writing.  Failure of Tenant to so object to the fair market rental
rate submitted by Landlord in writing within Tenant’s Review Period shall
conclusively be deemed Tenant’s approval and acceptance thereof.  If within
Tenant’s Review Period Tenant reasonably objects to or is deemed to have
disapproved the fair market rental rate submitted by Landlord, Landlord and
Tenant will meet together with their respective legal counsel to present and
discuss their individual determinations of the fair market rental rate for the
Premises under the parameters set forth in Paragraph 1 above and shall
diligently and in good faith attempt to negotiate a rental rate on the basis of
such individual determinations.  Such meeting shall occur no later than ten (10)
days after the expiration of Tenant’s Review Period.  The parties shall each
provide the other with such supporting information and documentation as they
deem appropriate.  At such meeting if Landlord and Tenant are unable to agree
upon the fair market rental rate, they shall each submit to the other their
respective best and final offer as to the fair market rental rate.  If Landlord
and Tenant fail to reach agreement on such fair market rental rate within five
(5) business days following such a meeting (the “Outside Agreement Date”),
Tenant’s Extension Option will be deemed null and void unless Tenant demands
appraisal, in which event each party’s determination shall be submitted to
appraisal in accordance with the provisions of Section 3 below.

 

3.(a)  Landlord and Tenant shall each appoint one (1) independent appraiser who
shall by profession be an M.A.I. certified real estate appraiser who shall have
been active over the five (5) year period ending on the date of such appointment
in the leasing of commercial (including office) properties in the Fremont,
California.  The determination of the appraisers shall be limited solely to the
issue of whether Landlord’s or Tenant’s last proposed (as of the Outside
Agreement Date) best and final fair market rental rate for the Premises is the
closest to the actual fair market rental rate for the Premises as determined by
the appraisers, taking into account the requirements specified in Section 1
above.  Each such appraiser shall be appointed within ten (10) business days
after the Outside Agreement Date.

 

(b)The two (2) appraisers so appointed shall within ten (10) business days after
the date of the appointment of the last appointed appraiser agree upon and
appoint a third appraiser who shall be qualified under the same criteria set
forth hereinabove for qualification of the initial two (2) appraisers.

 

(c)The three (3) appraisers shall within ten (10) business days after the
appointment of the third appraiser reach a decision as to whether the parties
shall use Landlord’s or Tenant’s submitted best and final fair market rental
rate, and shall notify Landlord and Tenant thereof.  During such ten (10)
business day period, Landlord and Tenant may submit to the appraisers such
information and documentation to support their respective positions as they
shall deem reasonably relevant and Landlord and Tenant may each appear before
the appraisers jointly to question and respond to questions from the appraisers.

 

(d)The decision of the majority of the three (3) appraisers shall be binding
upon Landlord and Tenant and neither party shall have the right to reject the
decision or to undo the exercise of the applicable Option.  If either Landlord
or Tenant fails to appoint an appraiser within the time period specified in
Section 3(a) hereinabove, the appraiser appointed by one of them shall within
ten (10) business days following the date on which the party failing to appoint
an appraiser could have last appointed such appraiser reach a decision based
upon the same procedures as





Rider No. 2 – Page 1

--------------------------------------------------------------------------------

 

 

set forth above (i.e., by selecting either Landlord’s or Tenant’s submitted best
and final fair market rental rate), and shall notify Landlord and Tenant
thereof, and such appraiser’s decision shall be binding upon Landlord and
Tenant  and neither party shall have the right to reject the decision or to undo
the exercise of the applicable Option.

 

(e)If the two (2) appraisers fail to agree upon and appoint a third appraiser,
either party, upon ten (10) days written notice to the other party, can apply to
the Presiding Judge of the Superior Court of Alameda County to appoint a third
appraiser meeting the qualifications set forth herein.  The third appraiser,
however, selected shall be a person who has not previously acted in any capacity
for either party.

 

(f)The cost of each party’s appraiser shall be the responsibility of the party
selecting such appraiser, and the cost of the third appraiser (or arbitration,
if necessary) shall be shared equally by Landlord and Tenant.

 

(g)If the process described hereinabove has not resulted in a selection of
either Landlord’s or Tenant’s submitted best and final fair market rental rate
by the commencement of the applicable Option Term, then the fair market rental
rate estimated by Landlord will be used until the appraiser(s) reach a decision,
with an appropriate rental credit and other adjustments for any overpayments of
Monthly Base Rent or other amounts if the appraisers select Tenant’s submitted
best and final estimate of the fair market rental rate.  The parties shall enter
into an amendment to this Lease confirming the terms of the decision.

 

Rider No. 2 – Page 2

--------------------------------------------------------------------------------